                 Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 1 of 53 PageID 1092

                                                                        Page 1                                                                    Page 3
                         IN THE UNITED STATES DISTRICT COURT                      1                     INDEX
                           MIDDLE DISTRICT OF FLORIDA                             2    TESTIMONY OF JOHN JOSEPH HURRY:                         PAGE
                              TAMPA DIVISION                                      3    Direct Examination by Mr. Banker                  7
                          CASE NO. 8:18-cv-02869-VMC-CPT                          4    Certificate of Reporter            206
                                                                                  5    Certificate of Oath               207
                  THE HURRY FAMILY REVOCABLE TRUST;                               6    Errata Sheet                     208
                  SCOTTSDALE CAPITAL ADVISORS CORPORATION;                        7    Letter to Deponent                 209
                  and ALPINE SECURITIES CORPORATION,                              8                     -----
                       Plaintiffs,                                                9
                  -vs-                                                                                 EXHIBITS
                  CHRISTOPHER FRANKEL,                                           10
                       Defendant.                                                       EXHIBIT NUMBER                                  PAGE
                  _____________________________________/                         11
                                                                                        Exhibit Number 1                      15
                  CHRISTOPHER FRANKEL,                                           12        Notice of Taking Depositions
                                                                                 13     Exhibit Number 2                      20
                         Counter-claimant,                                                 Second Amended Complaint and Demand
                                                                                 14        for Jury Trial
                  -vs-                                                           15     Exhibit Number 3                      23
                                                                                           Scottsdale Capital Advisors,
                  CAYMAN SECURITIES CLEARING                                     16        Non-Disclosure and Confidentiality
                  AND TRADING LTD; THE HURRY                                               Agreement
                  FAMILY REVOCABLE TRUST;                                        17
                  SCOTTSDALE CAPITAL ADVISORS                                           Exhibit Number 4                    36
                  CORPORATION; and ALPINE SECURITIES                             18        Employee Nondisclosure & Computer Use
                  CORPORATION,                                                             Agreement
                       Counter-defendants.                                       19
                  _____________________________________/                                Exhibit Number 5                           82
                                                                                 20        Alpine Trade Run
                  DEPOSITION OF:         JOHN JOSEPH HURRY                       21     Exhibit Number 6                           91
                  DATE TAKEN:            Wednesday, August 7, 2019                         E-mail from Chris Frankel dated
                  TIME:           9:27 a.m. to 2:38 p.m.                         22        October 7, 2018, with attachments,
                  PLACE:            Bush Ross, P.A.                                        Bates Number 1581 to 2242
                               1801 North Highland Avenue                        23
                               Tampa, Florida                                           Exhibit Number 7                      105
                  REPORTED BY:           Niki Noojin, RPR, FPR                   24        E-mail from Chris Frankel dated
                               Notary Public                                               October 7, 2018, with attachments,
                               State of Florida at Large                         25        Bates Number 1511 to 1568


                                                                        Page 2                                                                    Page 4
             1      APPEARANCES:                                                 1    Exhibit Number 8                     113
                                                                                        E-mail from Chris Frankel dated
             2      JORDAN SUSMAN, ESQUIRE                                       2      October 7, 2018, with attachments,
                      Harder LLP                                                        Bates Number 1502 to 1510
                                                                                 3
             3        132 South Rodeo Drive                                           Exhibit Number 9                   116
                      Suite 301                                                  4      E-mail from Chris Frankel dated
             4        Beverly Hills, California 90212-2406                              September 18, 2018 with attachments,
                                                                                 5      Bates Number 1497 to 1501
                      424.203.1600                                               6    Exhibit Number 10                   120
             5        jsusman@harderllp.com                                             E-mail from Chris Frankel dated
                                                                                 7      August 8, 2018, and Employment
             6           Appearing on behalf of the Plaintiffs                          Agreement
             7                                                                   8
                    DAVID C. BANKER, ESQUIRE                                          Exhibit Number 11                     122
                                                                                 9      E-mail from Chris Frankel dated
             8      HAROLD D. HOLDER, ESQUIRE                                           August 8, 2018 with attachment, Bates
                      Buss Ross, P.A.                                            10     Number 1456 to 1458
                                                                                 11   Exhibit Number 12                     124
             9        1801 North Highland Street                                        E-mail from Chris Frankel dated July
                      Tampa, Florida 33602                                       12     31, 2018, with attachment, Bates
            10        813.224.9255                                                      Number 1424 to 1429
                                                                                 13
                      dbanker@bushross.com                                            Exhibit Number 13                     133
            11        hholder@bushross.com                                       14     E-mail from Chris Frankel dated
                                                                                        August 31, 2017, with attachment,
            12           Appearing on behalf of the Defendants                   15     Bates Number 1235 to 1239
            13                                                                   16   Exhibit Number 14                     135
            14      ALSO PRESENT:                                                       E-mail from Chris Frankel dated July
                                                                                 17     31, 2017 with attachment, Bates
            15        Mr. Christopher Frankel                                           Number 1212 to 1222
            16                                                                   18
            17                                                                        Exhibit Number 15                     138
                                                                                 19     E-mail from Chris Frankel dated July
            18                                                                          13, 2017, with attachments, Bates
            19                                                                   20     Number 1223 to 1230
                                                                                 21   Exhibit Number 16                     139
            20                                                                          E-mail from Chris Frankel dated May
            21                                                                   22     2, 2017, with attachment, Bates
            22                                                                          Number 1186 to 1195
                                                                                 23
            23                                                                        Exhibit Number 17                    140
            24                                                                   24     E-mail from Chris Frankel dated April
                                                                                        12, 2017, with attachment, Bates
            25                                                                   25     Number 1169 to 1174



                                                                                                                                  1 (Pages 1 to 4)
                                                                     ANTHEM REPORTING, LLC
             www.anthemreporting.com                                 | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                             dd12650c-7912-41c0-8012-067a3fbc3fcd
                 Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 2 of 53 PageID 1093

                                                                  Page 5                                                        Page 7
             1    Exhibit Number 18                    141                  1          THE REPORTER: Would you raise your right
                    E-mail from Chris Frankel dated
             2      January 3, 2017, Bates Number 1031                      2      hand, please, sir.
             3    Exhibit Number 19                    142
                    E-mail from Chris Frankel dated                         3          Do you solemnly swear the testimony you are
             4      January 3, 2017, Bates Number 1029
                    and 1030                                                4      about to give will be the truth, the whole truth,
             5                                                              5
                  Exhibit Number 20                    143                         and nothing but the truth?
             6      E-mail from Chris Frankel dated                         6          THE WITNESS: I do.
                    November 8, 2016, with attachment,
             7      Bates Number 1016 to 1019                               7                JOHN JOSEPH HURRY,
             8    Exhibit Number 21                    144
                    E-mail from Chris Frankel dated                         8   having been first duly sworn, was examined and testified
             9      October 14, 2016, Bates Number 1007
                    to 1009                                                 9   upon his oath as follows:
            10                                                             10                DIRECT EXAMINATION
                  Exhibit Number 22                     146
            11      E-mail from Chris Frankel dated                        11   BY MR. BANKER:
                    October 14, 2016, with attachment,
            12      Bates Number 1002 to 1006                              12      Q Please state your full name.
            13    Exhibit Number 23                     147
                    E-mail from Chris Frankel dated                        13      A John Joseph Hurry.
            14      October 13, 2016, with attachments,
                    Bates Number 976 to 1001
                                                                           14      Q Where do you live?
            15                                                             15      A I have a couple different residences, but my
                  Exhibit Number 24                     148
            16      E-mail from Chris Frankel dated                        16   U.S. residence is 1466 Pittman Terrace, Glenbrook,
                    October 6, 2016, with attachment,
            17      Bates Number 957 to 973                                17   Nevada.
            18    Exhibit Number 25                     150
                    E-mail from Chris Frankel dated                        18      Q What is your occupation?
            19      September 9, 2016, with attachments,                   19
                    Bates Number 944 to 949                                        A I would say semiretired.
            20                                                             20      Q Semiretired implies that you're -- you have
                  Exhibit Number 26                    151
            21      E-mail from Chris Frankel dated                        21   some part-time occupation perhaps?
                    August 28, 2016, Bates Number 933 to
            22      935                                                    22      A Businesses, other businesses within the family
            23    Exhibit Number 27                    152
                    E-mail from Chris Frankel dated                        23   trust.
            24      August 15, 2016, with attachment,                      24      Q Okay. What do you mean "other businesses
                    Bates Number 917 to 922
            25                                                             25   within the family trust"?

                                                                  Page 6                                                        Page 8
             1    Exhibit Number 28                      154                1       A Just businesses.
                    E-mail from Marcie Moreno dated June
             2      25, 2019, and Plaintiffs' Disclosure                    2       Q Okay. Running those businesses?
                    of Expert Testimony                                     3       A I don't run them, no.
             3
                  Exhibit Number 29                    156                  4       Q Okay. What -- what -- I'm just trying to
             4      Trend Report for 12 Periods Ending
                    5/31/2019                                               5   understand. When you said "semiretired," what is your
             5                                                              6   role with those businesses in the trust?
                  Exhibit Number 30                    156
             6      Trend Report For 12 Periods Ending                      7       A Some of those businesses I have control over.
                    12/31/2018                                              8       Q Okay. What about the businesses at issue in
             7
                  Exhibit Number 31                    156                  9   this case, specifically Cayman, Scottsdale Capital, and
             8      Financial and Operational Combined
                    Uniform Single Report
                                                                           10   Alpine Securities?
             9                                                             11       A Cayman I do have control of.
                  Exhibit Number 32                     156
            10      SCA Profit & Loss statements                           12       Q Okay. And what about Alpine and Scottsdale?
            11    Exhibit Number 33                     156                13       A Well, I can have control. Right now my wife
                    Trend Report
            12                                                             14   is exercising that control.
                  Exhibit Number 34                   156                  15       Q Why did you not -- why can't you have control?
            13      SCA Profit & Loss January through
                    June 2019                                              16       A I actually can. I just choose not to.
            14
                  Exhibit Number 35                   177
                                                                           17       Q Okay. You could have control?
            15      E-mail from Chris Frankel dated                        18       A Sure.
                    August 15, 2016, with attachment,
            16      Bates Number 917 to 922                                19       Q Okay. I don't begin to understand all the
            17    Exhibit Number 36                   179                  20   regulatory stuff involving your -- your business, but
                    Complaint
            18                                                             21   was there some type of an order by FINRA or the SEC that
            19
            20
                                                                           22   prevented you from having control over Alpine and
            21                                                             23   Scottsdale?
            22
            23                                                             24       A For a brief period, maybe two weeks.
            24                                                             25       Q But that's over with now?
            25



                                                                                                          2 (Pages 5 to 8)
                                                               ANTHEM REPORTING, LLC
             www.anthemreporting.com                           | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                        dd12650c-7912-41c0-8012-067a3fbc3fcd
                 Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 3 of 53 PageID 1094

                                                                   Page 9                                                        Page 11
             1           A Yes.                                                 1   interest?
             2           Q Okay. But -- and so what you're doing now is         2       A My wife and myself are the beneficiaries and
             3       that you exercise control through your wife, Justine?      3   all four children.
             4           A No. I'm just representing the company for the        4       Q Okay. The children are contingent
             5       personal knowledgeable to answer these questions today.    5   beneficiaries?
             6           Q Yeah. I'm sorry. That was a bad question. I          6       A Correct.
             7       did not make myself clear.                                 7       Q And you and your wife are 50/50 owners of the
             8              In terms of control, not for this deposition,       8   trust?
             9       but control over Alpine and Scottsdale, you could have     9       A There is no such thing as an owner of a trust.
            10       control over those companies --                           10       Q You're 50/50 beneficiaries of the trust?
            11           A Yes.                                                11       A I wouldn't say it's phrased that way, no.
            12           Q -- today, but you choose to exercise control        12       Q How --
            13       through your wife. Is that what's going on?               13       A We are beneficiaries.
            14           A No. I think that's not phrased properly, no.        14       Q Okay. But you're the only two beneficiaries?
            15           Q Your wife has control?                              15       A Other than the kids who are contingent.
            16           A My wife is the person who is actually in            16       Q Right. You are the only two primary
            17       control of the managers of the LLCs that own the          17   beneficiaries. So how does that translate in terms of
            18       companies.                                                18   ownership of the holding company that owns the companies
            19           Q Okay. What is your ownership interest in --         19   at issue in this case?
            20       either directly or indirectly in Scottsdale and Alpine    20       A The trusts own the holding companies.
            21       and Cayman?                                               21       Q Okay. And are you the trustee of the trust?
            22           A I'm a beneficiary of the trusts that own the        22       A I am not the administrative trustee. I'm what
            23       holding companies.                                        23   they call a management trustee.
            24           Q Okay. So the trust -- that is The Hurry             24       Q And is your wife a trustee of the trust?
            25       Family Revocable Trust described in your complaint?       25       A She is also a management trustee.

                                                                  Page 10                                                        Page 12
             1            A At the time when that was signed, it was the        1      Q Okay. So you -- you and your wife as managers
             2        trust. It's no longer.                                    2   control the holding company?
             3            Q The trust doesn't exist anymore?                    3      A We actually do not control it. There is a
             4            A No. It's no longer the indirect owner of the        4   manager that controls it. There is an LLC that is a
             5        holder companies.                                         5   manager of the holding companies that controls the
             6            Q Okay. But when the complaint was filed, the         6   trusts.
             7        Hurry trust was the owner of the holding companies?       7      Q And you are not the manager of the holding
             8            A It was not.                                         8   company?
             9            Q Okay. When did it cease being the owner of          9      A I am not.
            10        the holding companies?                                   10      Q And your wife is not the manager?
            11            A I don't recall, but it was probably two, three     11      A My wife is the manager of the holding -- of
            12        years ago.                                               12   the LLC that is the manager of the holding companies.
            13            Q Okay. So I guess what I'm asking is how are        13      Q Okay. That was painful, but I think I
            14        you a beneficial owner of Cayman?                        14   understand.
            15            A The trusts -- the trusts are the                   15      A Okay.
            16        beneficiaries. There is trusts set up that own the       16      Q All right. Let me hand you -- have you ever
            17        holding companies.                                       17   been convicted of a crime?
            18            Q But it's a trust other than The Hurry Family       18      A No.
            19        Revocable Trust?                                         19      Q Have you ever been -- pled guilty to a crime?
            20            A That is correct.                                   20      A No.
            21            Q Okay. And what is the name of the trust that       21      Q Do you have any licenses, securities license?
            22        owns the holding --                                      22      A I do.
            23            A I don't recall off the top of my head. There       23      Q And what is -- what securities licenses do you
            24        is several of them.                                      24   have?
            25            Q And what is the extent of your beneficial          25      A The 7, 63, 24, 4, 55, 27. That's all I can


                                                                                                            3 (Pages 9 to 12)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            dd12650c-7912-41c0-8012-067a3fbc3fcd
                 Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 4 of 53 PageID 1095

                                                                 Page 13                                                        Page 15
             1        recall off the top of my head.                           1   your licenses?
             2           Q Has any disciplinary action been taken              2       A No.
             3        involving your licenses?                                 3       Q Okay. Let me hand you what I'm going to mark
             4           A I have -- I'm fighting an issue right now,          4   as Exhibit 1 to your deposition and ask you if you have
             5        yes.                                                     5   seen this notice of taking corporate representative
             6           Q Under which license or licenses?                    6   depositions of Cayman Securities, The Hurry Family
             7           A Under all of them, I would imagine.                 7   Revocable Trust, Scottsdale Capital Advisors, and Alpine
             8           Q Okay. And is that -- that's a pending               8   Securities Corporation. Have you seen that?
             9        disciplinary?                                            9          (Exhibit Number 1 marked for identification.)
            10           A It's been stayed.                                  10   BY MR. BANKER:
            11           Q Okay. Just tell me briefly what the nature of      11       Q Have you seen that?
            12        that disciplinary action is?                            12       A I believe I have.
            13           A Essentially, as I understand it, I set up a        13       Q And as a matter of fact, this is the notice by
            14        foreign broker-dealer.                                  14   which you're appearing today; correct?
            15           Q And FINRA did not like that?                       15       A I believe so.
            16           A Evidently not.                                     16       Q And so these entities, these four entities
            17           Q Okay. And so -- and I've read some of the          17   have designated you as their representative to testify
            18        opinions about that. You have been, I think they say,   18   concerning the following matters set forth on Page 2:
            19        barred from doing what? FINRA has barred you --         19          1, "Each plaintiff's and former plaintiff's
            20           A No, I'm not barred.                                20   allegations in the current and prior complaints."
            21           Q I know it's subject to a stay, but FINRA           21          You are prepared to testify about that; is
            22        proposed that you be barred from doing what?            22   that correct?
            23           A Being associated with the member firm.             23       A Yes.
            24           Q Okay. And if you're barred from being              24       Q And -- and you're also prepared to testify
            25        associated with a member firm, what impact does that    25   about Topic 2, "Each plaintiff's and former plaintiff's

                                                                 Page 14                                                        Page 16
             1       have on your license?                                     1   interrogatory responses and document production";
             2          A Well, I wouldn't be licensed with an                 2   correct?
             3       associated firm.                                          3       A Yes.
             4          Q Because you have to have your license with an        4       Q And Number 3, you are prepared to testify
             5       associated firm; is that true?                            5   about "Each plaintiff's and former plaintiff's initial
             6          A With FINRA.                                          6   disclosures"; is that correct?
             7          Q With FINRA?                                          7       A Yes.
             8          A Right.                                               8       Q Okay. Have you been in charge of this
             9          Q I'm sorry. You know, you can't be basic              9   litigation?
            10       enough with me. So tell me the -- the -- what FINRA is   10           MR. SUSMAN: Objection; vague and ambiguous.
            11       seeking through this disciplinary action?                11       A No.
            12          A They are seeking that I not be associated with      12   BY MR. BANKER:
            13       a FINRA member firm.                                     13       Q Okay. What has been your role in this
            14          Q Okay. And what is the impact of not being           14   lawsuit?
            15       able to be associated with a FINRA member firm?          15       A I'm a knowledgeable person about the facts.
            16          A That's exactly what I just stated.                  16       Q What do you mean you're not a knowledgeable
            17          Q You can't work in the business?                     17   person?
            18          A No. I can work in the securities business. I        18       A I am a knowledgeable person about the facts.
            19       just can't be associated with a FINRA member firm.       19       Q Okay. Did you cause the lawsuit to be
            20          Q But you still have -- you would still have          20   brought?
            21       your licenses?                                           21           MR. SUSMAN: Objection; vague and ambiguous.
            22          A Well, if I license with the firm that wasn't a      22       A The firms recognized some issues and thought
            23       FINRA member, theoretically, yes.                        23   it was in the best interest of the firm to bring the
            24          Q Okay. Any other -- have any other                   24   suit.
            25       disciplinary actions been taken against you involving    25   BY MR. BANKER:



                                                                                                        4 (Pages 13 to 16)
                                                           ANTHEM REPORTING, LLC
             www.anthemreporting.com                       | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                          dd12650c-7912-41c0-8012-067a3fbc3fcd
                 Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 5 of 53 PageID 1096

                                                                  Page 17                                                        Page 19
             1          Q Are you the person to whom Mr. Susman reports         1   Scottsdale, the person is no longer there, but the prior
             2       regarding the litigation?                                  2   president there was Henry Diekmann.
             3              MR. SUSMAN: I'm going to object and tell the        3      Q Oh, he's no longer there?
             4          client not to answer that. It's attorney-client         4      A He's no longer president.
             5          privilege.                                              5      Q Okay. Anybody else that has been involved in
             6       BY MR. BANKER:                                             6   the decisions regarding production?
             7          Q Who is the decision-maker regarding this              7      A Those are the senior people. There is other
             8       lawsuit on behalf of each of these entities?               8   people that brought other information to our attention,
             9              MR. SUSMAN: Objection; vague and ambiguous,         9   but those are the senior people.
            10          lacks foundation.                                      10      Q Then what about you? You would have been a
            11          A I think each company has a president.                11   senior person?
            12       Obviously, I'm the trustee of the trust, which I          12      A I was notified.
            13       understand the information was given about that, and      13      Q Yeah. I mean, you would have been a
            14       also a control person in the Cayman.                      14   decision-maker?
            15       BY MR. BANKER:                                            15      A As a trustee or capital financial, yes.
            16          Q And the what?                                        16      Q Right. Right.
            17          A I'm the control person of Cayman. So                 17          So between those people, Mike Cruz, Chris
            18       collectively we realized there was information that was   18   Doubek, and Henry Diekmann and yourself, those were --
            19       being used, trade secrets, and information that was       19      A And Justine Hurry.
            20       being used was a collective action. It wasn't anything    20      Q And Justine Hurry. Those would be the
            21       specific to one person. The damage is to all those        21   decision-makers regarding the lawsuit; is that correct?
            22       firms.                                                    22      A Correct.
            23          Q Okay. And who are the people that have made          23      Q And you, of course, were the representative of
            24       decisions regarding these lawsuits, this lawsuit?         24   the plaintiffs at the mediation; is that correct?
            25              MR. SUSMAN: Objection; vague and ambiguous.        25      A That is correct.

                                                                  Page 18                                                        Page 20
             1          A Well, advice of counsel to all the people             1       Q Because you were the decision-maker, at least
             2       involved.                                                  2   for purposes of the mediation and settlement
             3       BY MR. BANKER:                                             3   negotiations, for all of the companies in the trust?
             4          Q And I'm not asking advice of counsel. I'm             4       A I was given instructions.
             5       just asking about the people at the companies who have     5       Q What?
             6       participated in the decisions about this lawsuit?          6       A I had instructions.
             7          A It would be pretty much numerous people.              7       Q Okay. And you were the decision-maker with
             8          Q And who are they?                                     8   full authority to --
             9          A Well, you can say that the -- our general             9          (Crosstalk).
            10       counsel.                                                  10       Q -- act on behalf of the companies?
            11          Q Which would be Cruz?                                 11          MR. SUSMAN: Objection; vague and ambiguous,
            12          A Mike Cruz.                                           12       lacks foundation.
            13          Q Right. Who else?                                     13       A Yes.
            14          A Chris Doubek.                                        14   BY MR. BANKER:
            15          Q How do you spell Doubek?                             15       Q Okay. All right. Let me hand you what I'm
            16          A I'm not sure.                                        16   going to mark as Exhibit 2.
            17          Q D-O-U-B-E-K?                                         17          (Exhibit Number 2 marked for identification.)
            18          A Um-hum.                                              18   BY MR. BANKER:
            19          Q Yes?                                                 19       Q And ask you if you recognize that document.
            20          A Um-hum. Yes.                                         20       A Yes.
            21          Q You'll need to say "yes" or "no" --                  21       Q Okay. And for the record, this is a copy of
            22          A Yes.                                                 22   the second amended complaint which The Hurry Family
            23          Q -- so she can record your answer.                    23   Trust and Scottsdale Capital and Alpine Securities have
            24              Who else?                                          24   filed against Mr. Frankel; is that correct?
            25          A Well, the other people that were involved in         25       A That is correct.



                                                                                                         5 (Pages 17 to 20)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                           dd12650c-7912-41c0-8012-067a3fbc3fcd
                 Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 6 of 53 PageID 1097

                                                                  Page 21                                                        Page 23
             1           Q And I take it you would have reviewed this            1      approval authority.
             2       complaint and approved this complaint before it was         2         MR. BANKER: No speaking objections. We do
             3       filed?                                                      3      not permit that in Florida.
             4           A Myself and others, sure.                              4         MR. SUSMAN: Well, you are going to get them,
             5           Q No. No. I didn't mean to say to you.                  5      David --
             6              You --                                               6         MR. BANKER: Well --
             7           A I reviewed it.                                        7         MR. SUSMAN: -- if you keep badgering the
             8           Q Right. And you approved it, correct, before           8      witness with the same foundationless question.
             9       it was filed?                                               9         MR. BANKER: Jordan, please. Please.
            10           A I reviewed it and acknowledged it as being           10      A With the --
            11       what we think is true.                                     11   BY MR. BANKER:
            12           Q Okay. And the same would be true for the             12      Q You reviewed the complaint. You approved it.
            13       prior complaints. You reviewed and approved the initial    13   You thought it was correct; true?
            14       complaint that was filed in this lawsuit; correct?         14      A Reviewed the complaint with the information we
            15              MR. SUSMAN: Objection; vague and ambiguous.         15   had, and I thought that the complaint was in order, yes.
            16           A I would have reviewed it and looked at it and        16      Q Okay. All right. Let me hand you what I will
            17       would have thought it was correct with all information     17   mark as Exhibit 3.
            18       we had at the time.                                        18         (Exhibit Number 3 marked for identification.)
            19       BY MR. BANKER:                                             19   BY MR. BANKER:
            20           Q Okay. And if anything was incorrect or you           20      Q I'm sorry. I didn't put a number on that.
            21       didn't want it to be filed, you would have said so and     21   Here. Give that one to your lawyer, and you take this
            22       it would not have been filed; correct?                     22   one.
            23           A For if I was given such advice.                      23         Do you recognize Exhibit 3?
            24           Q Okay. Okay. So I think there's been maybe            24      A Yes.
            25       one or two other complaints, but you reviewed each of      25      Q What is it?

                                                                  Page 22                                                        Page 24
             1        them, and you've authorized the filing of each of the      1       A It's a nondisclosure and confidentiality
             2        complaints in this lawsuit. Is that true?                  2   agreement.
             3                MR. SUSMAN: Objection; lacks foundation,           3       Q Okay. And have you reviewed that
             4            vague and ambiguous.                                   4   nondisclosure and confidentiality agreement?
             5            A On -- on portions that I had control of, yes.        5       A I have.
             6        BY MR. BANKER:                                             6       Q Okay. And speaking on behalf of the -- well,
             7            Q Was there any portion of this complaint --           7   first of all, who -- when did you review this agreement
             8        let's look at Exhibit 2 -- that you didn't have control    8   for the first time?
             9        over to authorize or not authorize the filing?             9       A I don't recall.
            10                MR. SUSMAN: He's already told you that he         10       Q Would you have reviewed it at the time that
            11            doesn't have control over Scottsdale or Alpine.       11   Mr. Frankel signed the agreement, which looks like it's
            12                MR. BANKER: No speaking objection, please.        12   on or about June 22nd of 2015?
            13            A What's the question?                                13       A Very well could have.
            14        BY MR. BANKER:                                            14       Q But you don't recall?
            15            Q Is there any -- did you not have authority to       15       A I don't recall.
            16        approve any portion of the second amended complaint,      16       Q Okay. Did you -- were you the one that asked
            17        Exhibit 2?                                                17   him to sign this nondisclosure?
            18            A I was given the complaint; I reviewed it; and       18       A There was once that I did ask him to sign,
            19        I thought it was accurate.                                19   yes.
            20            Q Okay. And you approved filing it; correct?          20       Q Okay. And I've got two. I'm going to ask you
            21            A I --                                                21   about the other one as well.
            22                MR. SUSMAN: Excuse me. Excuse me. Wait.           22       A Right.
            23            Wait. Wait.                                           23       Q But you may have asked him to sign this one,
            24                I'm going to object. It lacks foundation.         24   this Exhibit 3?
            25            We've already established that he doesn't have        25       A The first one, yes.


                                                                                                          6 (Pages 21 to 24)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            dd12650c-7912-41c0-8012-067a3fbc3fcd
                 Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 7 of 53 PageID 1098

                                                                  Page 25                                                          Page 27
             1          Q Okay. Okay. And why -- that implies to me --           1       Q I'll tell you this is the copy that we got
             2       and maybe I'm getting ahead of myself. I don't want to      2   attached to the complaint.
             3       read too much into your answer, but that implies to me      3       A Which one?
             4       that perhaps you did not ask him to sign the Employee       4       Q If you look at Paragraph 1(a) in the
             5       Nondisclosure & Computer Use Agreement that I'm going to    5   next-to-last sentence where it says -- I can point it
             6       hand you in a minute?                                       6   out to you if you are having a hard time finding it.
             7          A Okay.                                                  7          Okay. Right here where it says, and I quote,
             8          Q I mean, is that what you're implying with that         8   see if you can follow along with me, "Confidential
             9       answer?                                                     9   Information need not be novel, unique, patentable,
            10          A I had him sign this one. I think when he              10   copyrightable or constitute a trade secret in order to
            11       actually got employed there were some other ones that      11   be designated Confidential Information."
            12       were signed.                                               12          Do you see that?
            13          Q And somebody else would have asked him to sign        13       A Yeah, I do.
            14       that?                                                      14       Q Okay. And what did you understand that to
            15          A Somebody else would have asked him to sign.           15   mean?
            16          Q Okay. And why did you ask Mr. Frankel to sign         16       A Pretty much any information he gets that is
            17       Exhibit 3?                                                 17   not really known to the public would be trade secret or
            18          A Because we are going to give him a lot of             18   confidential.
            19       information that he wouldn't have had access to any        19       Q Okay. And what about designated confidential
            20       other way. We always do that with anybody, especially      20   information, did you ever -- did the companies ever
            21       anybody that's looking at getting hired or anybody in a
                                                                                21   designate any information as confidential?
            22       senior position or pretty much anybody that works for us
                                                                                22       A All the information would have been that's not
            23       in general.
                                                                                23   relevant to the public.
            24          Q When you say "for us," who are you talking
                                                                                24       Q I'm sorry?
                                                                                25       A All the information that's not readily
            25       about?

                                                                  Page 26                                                          Page 28
             1           A I'm sorry. For the companies, and at that             1   available to the public would be confidential.
             2       particular time The Hurry Family Trust, revocable trust     2       Q But I guess what I'm asking is what did the
             3       owned -- indirectly owned most of the companies we had.     3   companies do to designate any information as
             4           Q Okay. Well, who did you understand were the           4   confidential?
             5       parties to this nondisclosure agreement attached as         5       A Companies have strict policies, particularly
             6       exhibit -- or that I have marked as Exhibit 3?              6   regarding customer information and trade commissions and
             7               MR. SUSMAN: Objection. The document speaks          7   all that kind of stuff. So each company's different.
             8           for itself.                                             8   Is that your question?
             9       BY MR. BANKER:                                              9       Q No. I'm probably not doing a very good job,
            10           Q You can answer.                                      10   and I apologize. If you don't understand a question,
            11           A Well, specifically any company that we were          11   you know, please -- please let me know.
            12       giving him access to that was basically beneficially       12          But what did -- let's say what did Alpine do
            13       owned by our trusts or where we were the beneficiaries.    13   to designate any information?
            14           Q Okay. So did you understand that the parties         14       A All information given to him from Alpine or
            15       to the agreement that were protected by the agreement      15   Scottsdale that wasn't in the public domain was
            16       were Scottsdale Capital Advisors, Alpine Securities, and   16   considered trade secret and confidential. It's not a
            17       Cayman Securities?                                         17   matter of -- specifically all of it.
            18           A Certainly.                                           18       Q Okay. But what I'm asking is designate.
            19           Q Okay. Anybody else?                                  19   Did --
            20           A The trust and any of their businesses.               20       A It designated all of it.
            21           Q Okay. If you look in the middle agreement --         21       Q So how did -- how did Alpine designate all of
            22       in the middle of the agreement at Paragraph 1(a),          22   its information as confidential?
            23       next-to-last sentence.                                     23       A One, there is privacy laws in these companies
            24               Do you find that?                                  24   are abiding by. It's all private. Okay. So you
            25           A It's a pretty bad copy. So give me a second.         25   don't -- anybody in the securities industry with a



                                                                                                           7 (Pages 25 to 28)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             dd12650c-7912-41c0-8012-067a3fbc3fcd
                 Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 8 of 53 PageID 1099

                                                                 Page 29                                                           Page 31
             1       license or anybody that's familiar with the business        1   did use a stamp to stamp some things confidential?
             2       would know that.                                            2       A I can't specifically tell you or recall that
             3           Q Still not sure we are communicating, and I'm          3   they had. I'm sure they have a stamp.
             4       sure that it's my fault.                                    4       Q Do you know how -- who would decide when the
             5              Did Alpine put "confidential" thereby                5   stamp would be used and when it would not be used?
             6       designating a document as confidential if Alpine            6       A I don't think it was done that way, but I -- I
             7       considered the document to be confidential?                 7   don't know that question.
             8           A They don't put confidential on customer               8       Q Well, who would know that question about
             9       accounts. They don't put confidential on customer           9   designation of Alpine's documents as confidential?
            10       information because it's always assumed to be              10           MR. SUSMAN: And, again, by "designation" --
            11       confidential and not readily available to the public.      11       A I think I answered the question.
            12              So the short answer is do account statements        12           MR. BANKER: By "designation" I mean --
            13       have "confidential" on them? They may. I don't know if     13           MR. SUSMAN: -- you mean putting a stamp on
            14       they actually do. But that would be considered             14       it?
            15       confidential.                                              15   BY MR. BANKER:
            16           Q Okay. Let's forget about account statements.         16       Q -- putting a stamp or writing "confidential"
            17       I understand that. I get that. But what about other        17   or typing "confidential"?
            18       internal records that Alpine might be using to conduct     18       A I think if it went to an outside party
            19       its business, such as financial information.               19   potentially that wasn't an employee or maybe it was in
            20           A That's all confidential.                             20   litigation or something along those lines, but employees
            21           Q Okay. But does -- did Alpine designate it as         21   would know that all the information that's not readily
            22       confidential?                                              22   available to the public would be confidential.
            23           A That's why we have the agreement written up          23       Q Well, you say "employees would know." I'm
            24       the way it's written up so that everybody understands      24   asking a different question. I'm asking what did Alpine
            25       that that's confidential information, it's not really      25   do to designate documents as confidential?

                                                                 Page 30                                                           Page 32
             1       made available to the public, so we don't have to go        1     A The confidential agreement signed --
             2       through and put "confidential" on everything.               2     Q -- if anything?
             3           Q So the answer to my question is, to your              3     A -- by employees that's what they did.
             4       knowledge, Alpine never designated any information?         4         MR. SUSMAN: Wait. Wait. You're using
             5           A No, I don't believe --                                5     "designate" now in a different sense than you
             6               MR. SUSMAN: Wait. Wait. Yeah, objection             6     previously did.
             7           misrepresents testimony, lacks foundation.              7         MR. BANKER: I'm not using it in a different
             8       BY MR. BANKER:                                              8     sense.
             9           Q Did -- do you know of any instance in which           9         MR. SUSMAN: Yes, you are.
            10       Alpine actually designated a document as confidential?     10   BY MR. BANKER:
            11               MR. SUSMAN: You mean actually stamped on it        11     Q So the answer is --
            12           "confidential"?                                        12         MR. SUSMAN: David, let's be very clear on
            13               MR. BANKER: Yeah.                                  13     this because --
            14       BY MR. BANKER:                                             14         MR. BANKER: Jordan.
            15           Q Stamped on it or wrote on it as                      15         MR. SUSMAN: -- you are changing the
            16       "confidential"?                                            16     definition.
            17           A It very well -- I'm sure they did in certain         17         MR. BANKER: Jordan, we got to get through
            18       cases, but that confidential -- there is two types of --   18     these quickly, and you are not allowed to make
            19       first of all, if it's internally confidential, it would    19     speaking objections. I'm not going to make
            20       be attorney-client privilege or maybe something that a     20     speaking objections.
            21       certain staff member shouldn't have, and then there is     21         MR. SUSMAN: You keep changing the definition
            22       also trade secrets and information, which would include    22     of "designate." Is your question did they stamp
            23       that, and also include everything else that doesn't have   23     documents?
            24       a stamp on it.                                             24         MR. BANKER: I don't care if they stamped
            25           Q Okay. So are you saying that -- that Alpine          25     them, if they wrote it on them, if they typed it in



                                                                                                           8 (Pages 29 to 32)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             dd12650c-7912-41c0-8012-067a3fbc3fcd
                 Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 9 of 53 PageID 1100

                                                                  Page 33                                                          Page 35
             1           the -- in the caption line.                             1   BY MR. BANKER:
             2       BY MR. BANKER:                                              2      Q Where would I find that policy of Alpine
             3           Q Designate documents?                                  3   written?
             4           A There wasn't a formal process that I'm aware          4          MR. SUSMAN: Objection; lacks foundation.
             5       of for that other than internally you had different         5      A If it was a written policy, not all policies
             6       types of confidential information and information           6   are written, it would be in the rules and procedures
             7       internally that wasn't to go to other employees. And        7   manual.
             8       then you had confidential information and trade secrets     8   BY MR. BANKER:
             9       that was internal to the firm.                              9      Q But you don't know if it is or not?
            10              They are both trade secrets. They are both          10      A It was a policy, certainly, to have these
            11       confidential. They are just different layers of            11   signed of all employees. Whether it was written or not
            12       confidential.                                              12   I don't recall.
            13              So in a situation with attorney-client              13      Q Okay. And what about Scottsdale? Did
            14       privilege, something along those lines, sure, it would     14   Scottsdale have a written confidentiality policy?
            15       be marked with "privilege." So any attorney-client         15      A Similar just like this one. In fact, other
            16       privilege information, it should be marked with            16   companies do as well.
            17       "privilege," "confidential." So if you're asking me if     17      Q Okay. And do you know what the policy said
            18       there was a process for that, that should have been        18   regarding designation, that is, marking documents as
            19       marked "attorney-client privilege" with any type of        19   "confidential"?
            20       communications with attorneys.                             20      A All documents that are not available to the
            21              There may have been other issues regarding          21   public would be considered a trade secret and
            22       information about certain employees that may have been
                                                                                22   confidential.
            23       marked "confidential" in situations that were -- that
                                                                                23      Q And is that in written policy that Scottsdale
                                                                                24   has?
            24       didn't pertain to other employees. There is not a
                                                                                25      A It's in this form that we had every employee
            25       specific process for that; but if there was a situation

                                                                  Page 34                                                          Page 36
             1       where there was an issue with one employee that was not     1   sign so there's no mistake about what is and what it
             2       information another employee should have, then it was --    2   isn't.
             3       could have been marked "confidential."                      3       Q I don't consider Exhibit 3, the nondisclosure
             4                Certainly attorney-client privilege stuff          4   agreement, to be a policy, do you?
             5       would be marked "confidential."                             5          MR. SUSMAN: Objection; argumentative.
             6           Q So the answer is you don't know what policy           6       A The policy is to get that done so employees
             7       Alpine had, if any, regarding designating documents as      7   know, without a doubt, that any information that I give
             8       confidential?                                               8   them verbally, written, or otherwise or any other person
             9                MR. SUSMAN: I'm going to object. Its vague         9   in the company that's not generally known to the public
            10           and ambiguous, and it lacks foundation, and counsel    10   would be confidential.
            11           keeps changing the definition.                         11   BY MR. BANKER:
            12           A I think it has to do with a case-by-case             12       Q Okay. So you don't know if Scottsdale has a
            13       situation in terms of how they are going to apply that.    13   written policy regarding designation?
            14       BY MR. BANKER:                                             14       A I don't recall if they have a written policy.
            15           Q All right. Let's ask it a different way: Can         15   They do have a policy of getting this from employees.
            16       you tell me what the policy was of Alpine regarding        16          MR. SUSMAN: And I'll object. Again, lacks
            17       designation of documents as confidential?                  17       foundation, vague and ambiguous, argumentative.
            18                MR. SUSMAN: Objection; lacks foundation.          18          (Exhibit Number 4 marked for identification.)
            19           It's vague and ambiguous. Terms keep changing          19   BY MR. BANKER:
            20           definitions.                                           20       Q Let me hand you what I've marked as Exhibit 4
            21           A All documents that were not available to the         21   and ask you if you can identify that.
            22       public, all, meaning A-L-L, every single one was           22       A Yes.
            23       confidential and a trade secret. That's why we             23       Q What is Exhibit 4?
            24       specifically had employees sign this agreement so there    24       A This is the Employee Nondisclosure & Computer
            25       wasn't any mistake about it.                               25   Use Agreement.



                                                                                                           9 (Pages 33 to 36)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 10 of 53 PageID 1101

                                                                  Page 37                                                          Page 39
             1           Q Okay. And were you involved in having                 1   these companies at the time.
             2       Mr. Frankel sign this? It looks like he signed it on or     2       Q Okay. But it doesn't say "indirect beneficial
             3       about July 1, 2015.                                         3   owner." It says sub -- and it doesn't say trust.
             4           A I don't recall. There was -- there was the            4       A It says "subsidiaries and affiliates." So it
             5       original one that I did. I don't recall being in on         5   depends on how you want to define that.
             6       this one, no.                                               6       Q Well, what did you understand "subsidiaries
             7           Q Okay. And when is the first time that you             7   and affiliates" to mean?
             8       reviewed this agreement?                                    8       A Certainly -- certainly any of the companies
             9           A I don't recall.                                       9   that were beneficially owned by that trust or which
            10           Q Would you have reviewed it at or about the           10   myself and my wife are beneficiaries.
            11       time that Mr. Frankel signed it?                           11       Q Okay. But that would be companies owned by
            12           A I would have probably reviewed the general           12   the trust, not the trust; right?
            13       agreement well before that.                                13       A You asked me which companies. Okay. You
            14           Q So you were familiar with the agreement --           14   asked me what the definition of "subsidiaries and
            15           A Sure.                                                15   affiliates" was. Okay. Certainly Scottsdale and
            16           Q -- and understood what it meant?                     16   Alpine, Capital Financial and The Hurry Family Revocable
            17           A Sure.                                                17   Trust. There was other companies that we would have
            18           Q -- and what it was supposed to accomplish?           18   divulged -- I don't recall any specifically at this
            19              Okay. So looking at the first lead-in part of       19   point -- that would have also been included.
            20       the agreement, it says "This agreement (the 'Agreement')   20       Q So are --
            21       is entered into by Alpine Securities/Scottsdale Capital    21       A But certainly Alpine Securities, Scottsdale
            22       and its subsidiaries and affiliates ('Company') and        22   Capital, and at that time The Hurry Family Revocable
            23       Christopher L. Frankel ('Employee')."                      23   Trust and Capital Financial.
            24              Do you see that?                                    24       Q Okay. So show me how you formulated this
            25           A What number are you on, sir?                         25   understanding that you're claiming that The Hurry Family

                                                                  Page 38                                                          Page 40
             1           Q I'm on the very first paragraph where it says         1   Trust was somehow a party to this Employee Nondisclosure
             2       "This agreement."                                           2   & Computer Use Agreement.
             3           A Okay. Yes.                                            3          What language do you rely on?
             4           Q Okay. So who did you understand that this was         4       A "Affiliates."
             5       an agreement between?                                       5       Q Okay. So you -- by putting affiliate in, you
             6           A I think it speaks for itself.                         6   meant that that was supposed to include The Hurry Family
             7           Q Well, it may speak for itself, but what did           7   Trust?
             8       you understand? To whom did you --                          8       A Well, you're asking what I think.
             9           A I think it means Alpine Securities,                   9       Q No. I'm asking what your position is as the
            10       Scottsdale, and its subsidiaries and affiliates.           10   corporate representative of The Hurry Family Trust and
            11           Q Okay. And who would -- would there be any            11   of --
            12       subsidiaries and affiliates that were -- that you          12       A Yes.
            13       consider to be parties to this agreement?                  13       Q -- and of Cayman?
            14           A Well, at the time when this agreement was            14       A I think it -- I think it would include all of
            15       signed, Capital Financial certainly would be that and so   15   them. Yes.
            16       would The Hurry Family Revocable Trust.                    16       Q Okay. So your position as the corporate
            17           Q And at some point did they cease being a party       17   representative of the plaintiff entities in this case is
            18       to this agreement?                                         18   that when the word "affiliates" was used in the Employee
            19           A I don't think, so, no.                               19   Nondisclosure & Computer Use Agreement that that
            20           Q Okay. And why would you consider The Hurry           20   referred -- was supposed to include The Hurry Family
            21       Family Trust as being a party to this agreement?           21   Trust?
            22           A There's information in The Hurry Family Trust        22       A Yes.
            23       that's trade secret and confidential.                      23       Q Do you think that was a poor choice of words?
            24           Q Okay.                                                24       A Possibly.
            25           A And also the indirect beneficial owners of           25       Q Okay. Did you have an understanding that this



                                                                                                         10 (Pages 37 to 40)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 11 of 53 PageID 1102

                                                                   Page 41                                                         Page 43
             1       Employee Nondisclosure & Computer Use Agreement             1          MR. SUSMAN: Objection; lacks foundation.
             2       superseded the pre-employment nondisclosure agreement       2       A He didn't have any of that information prior
             3       which we reviewed as Exhibit 3?                             3   to being here, as far as I know.
             4               MR. SUSMAN: Objection. The document speaks          4   BY MR. BANKER:
             5           for itself.                                             5       Q Okay. So what about -- it says in the last
             6           A Yes. That was my understanding.                       6   clause "for as long as such Confidential Information
             7       BY MR. BANKER:                                              7   remains a trade secret."
             8           Q Okay. So your understanding is that the               8          As corporate representative of the plaintiffs
             9       initial agreement, Exhibit 3, no longer had any impact,     9   in this case, what did you understand that to mean?
            10       was legally replaced by this Exhibit 4; is that correct?   10       A Exactly what it says.
            11               MR. SUSMAN: Objection; vague and ambiguous.        11       Q But what does it mean? Explain it to me.
            12           A I would say that the document speaks for             12       A As long as it's not readily available and made
            13       itself, but my understanding would have been that the      13   to the public.
            14       substance of these parties would be the same.              14       Q Okay. As long as it remains a trade secret;
            15       BY MR. BANKER:                                             15   right?
            16           Q That's not the question.                             16       A As long as it remains a trade secret or
            17               Was your understanding as the corporate            17   whether it's confidential or whether it's not relayed to
            18       representative of the plaintiffs in this case that         18   the public would be something that he should not act on,
            19       having Mr. Frankel sign the Employee Nondisclosure &       19   use, or promote in any way.
            20       Computer Use Agreement, that agreement that you had him    20       Q Okay. Did you hire Chris Frankel?
            21       sign, replaced, took the place of the --                   21       A I was instrumental in getting Mr. Frankel
            22           A That's my understanding.                             22   hired, yes. It wasn't just my decision, but, yes.
            23           Q Okay. Okay. Good.                                    23       Q It wasn't just your decision?
            24               (Off-the-record discussion held.)                  24       A No.
            25                                                                  25       Q Okay. But were you the ultimate

                                                                   Page 42                                                         Page 44
             1       BY MR. BANKER:                                              1   decision-maker?
             2           Q All right. Look at Paragraph 5 on the second          2       A I'm married. So I'm never the ultimate
             3       page of Exhibit 4. And let me -- let me read that. See      3   decision-maker.
             4       if I read this correctly.                                   4       Q Um-hum.
             5               "Employee's obligation to maintain the              5       A It was an input. I had an input, and I
             6       confidentiality and security of Confidential                6   brought him into the firm. I basically introduced him
             7       Information," capitalized, "remains even after              7   into the firm and to other people, and everybody had an
             8       Employees's employment with the Company ends and            8   input. That input was a positive one. He was hired.
             9       continues for so long as such Confidential Information      9       Q Were you the one that identified Chris Frankel
            10       remains a trade secret."                                   10   as somebody to bring on board?
            11           A What -- I'm sorry. What line are you on, sir?        11       A I was referred to Chris Frankel.
            12           Q I just read Provision 5.                             12       Q By whom?
            13           A Okay.                                                13       A MeFin, MeFinance, which is a market making
            14           Q Did I read that correctly?                           14   company.
            15           A I believe you did.                                   15       Q Okay. And just tell me about the process by
            16           Q Okay. What did you as representative of the          16   which you brought Chris Frankel to Alpine.
            17       plaintiffs understand that to mean?                        17       A Chris Frankel was evidently looking for a
            18           A All information verbally and written that was        18   role. He was being let go at COR, and he was looking
            19       given to him as a result of his connections with the       19   for a clearing firm role. He had advised us he had a
            20       company, employment with the company or otherwise, was     20   lot of clearing firm experience in running clearing
            21       not generally known to the public would fit that           21   firms. We talked. Made some introductions to him and
            22       definition.                                                22   the other firm. People talked to him, looked at his
            23           Q Okay. What about information that was known          23   resumé, and we hired him.
            24       to him from his 20, 25 years in the business before he     24       Q Okay. What -- what did you conclude about
            25       came to you?                                               25   Chris in terms of his competence and qualifications?


                                                                                                         11 (Pages 41 to 44)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 12 of 53 PageID 1103

                                                                 Page 45                                                       Page 47
             1           A Well, according to Chris and his resumé, he          1   they were trying to sell the firm for some time.
             2        had clearing firm experience.                             2      Q And COR was a competitor of Alpine?
             3           Q Okay. And as far as you knew, that is                3      A Not really, no.
             4        correct; right?                                           4      Q Okay. Explain that to me.
             5           A As far as I know at that time, yes.                  5      A COR was simply a clearing firm. It didn't
             6           Q I mean, do you have any reason to disbelieve         6   have its own customers. So its customers were
             7        that now?                                                 7   essentially other broker-dealers, didn't have its own
             8           A I think based on his performance there, I -- I       8   customers, very different business model.
             9        have some doubts, yes.                                    9      Q Okay. And Alpine was a clearing firm, but it
            10           Q Okay. Well, what is your understanding of his       10   also had its own customers?
            11        history and the clearing business before he came on      11      A Alpine had its own customers, developed much
            12        board with you?                                          12   more of a niche in the business, and it focused
            13           A He worked in the clearing business.                 13   primarily on over-the-counter securities.
            14           Q Okay. He worked for --                              14      Q Okay. And what did you understand about
            15           A Before us.                                          15   Chris's history before COR?
            16           Q He worked for COR for a number of years?            16      A He was in the clearing business.
            17           A In the clearing business.                           17      Q Do you know with whom he worked?
            18           Q Okay. And what did you understand the               18      A He worked -- according to Chris, he worked at
            19        circumstances of his leaving COR were?                   19   Sterne Agee in clearing over there and COR Clearing.
            20           A Then I wasn't clear. My understanding now is        20      Q Okay. So you understood his prior experience
            21        he was asked to leave.                                   21   was first with Sterne Agee and then with COR?
            22           Q Okay. And where did you get that                    22      A Yes.
            23        understanding?                                           23      Q Did you know that he had co-authored or
            24           A From various sources, nothing specific.             24   co-published a book on clearing?
            25           Q Give me a source.                                   25      A I would say that's a big stretch as far as


                                                                 Page 46                                                       Page 48
             1           A Well, comments like "Thanks for taking Chris         1   co-authored, but I would hardly call it that.
             2       Frankel off our hands" from Sugarman, who was the prior    2      Q Well, tell me what you know about it.
             3       director of COR.                                           3      A I know what he's -- what he wrote, but -- I
             4           Q So Sugarman said that?                               4   think in his complaint, but that's about it.
             5           A And Chris Frankel -- yes, he did. No,                5      Q Well, I mean, had you seen that before you
             6       actually, Sugarman said that.                              6   brought him on board?
             7              (Reporter clarification.)                           7      A No. That's the first time I saw it. I didn't
             8              THE WITNESS: His last name is Sugarman. I           8   know anything about it.
             9           don't recall his first name.                           9      Q Okay. Did -- did you and your wife decide to
            10       BY MR. BANKER:                                            10   hire Chris as CEO of Alpine?
            11           Q Okay. And Chris said he -- COR let him go?          11      A Yes.
            12           A He said they were -- they were winding his          12      Q And why?
            13       position down, yes. He was in the process of being let    13      A Along with input from other employees too.
            14       go.                                                       14      Q I'm not -- I don't mean to exclude others;
            15           Q Okay. Do you know if COR continued in               15   but, ultimately, you and your wife made the decision?
            16       business after Chris left?                                16      A It was a collective decision.
            17           A I'm sorry. What was the question?                   17      Q Okay. And what -- what did y'all bring him on
            18           Q Do you know if COR continued in business after      18   board as at Alpine?
            19       Chris left?                                               19      A CEO of Alpine.
            20           A COR as it's known today is no longer in             20      Q CEO; correct?
            21       business.                                                 21      A Correct.
            22           Q Do you know when COR ceased doing business as       22      Q And when -- for what period of time was he CEO
            23       COR?                                                      23   at Alpine?
            24           A Well, they sold the firm. That was an ongoing       24      A From probably mid to late 2015 to the end of
            25       process. I don't know exact closing date was -- I think   25   July 2018.



                                                                                                      12 (Pages 45 to 48)
                                                           ANTHEM REPORTING, LLC
             www.anthemreporting.com                       | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                          dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 13 of 53 PageID 1104

                                                                 Page 49                                                           Page 51
             1          Q How did he do as CEO of Alpine?                        1       Q And why had the business dropped
             2          A I would say it was poor.                               2   significantly?
             3          Q Why would you say it was poor?                         3       A My understanding was that there were some
             4          A Numerous reasons.                                      4   counterparties that had disappeared over a period of
             5          Q Did you ever tell Chris that it was poor?              5   time and the management team at Alpine had not been able
             6          A Yes.                                                   6   to replace them.
             7          Q Okay. I mean, did you ever put that in                 7       Q What do you mean by a counterparty?
             8       writing anywhere?                                           8       A Counterparty would be somebody that you would
             9          A No.                                                    9   send trades to.
            10          Q Why not?                                              10       Q Somebody would what?
            11          A Well, I -- as far as know, the firm didn't.           11       A Send trades to.
            12       We did have a -- towards the end of his employment         12       Q Okay. What does that mean exactly?
            13       there, he was given a resolution to let at least one       13       A It means that you would route certain trades
            14       person go that was not let go because of the business.     14   for certain types of executions.
            15       And they were instructed to let people go because of the   15       Q Okay. Why couldn't you just get other
            16       performance of the business.                               16   counterparties?
            17          Q I don't understand.                                   17       A Well, based on the type of business and how
            18          A I don't think it was in writing, though.              18   Alpine did its business, they needed to be certain types
            19          Q I don't --                                            19   of instructions on the handling of those orders.
            20          A The resolution was in writing.                        20       Q Okay.
            21          Q Okay. I don't understand. Let me see if I             21       A Only certain participants would do it. Other
            22       understand what you just said. Alpine decided that it      22   ones decided not to do it.
            23       needed to let an employee go; correct?                     23       Q So --
            24          A The board, specifically my wife and the board,        24       A Because it's -- so you need that counterparty
            25       had decided there was a specific employee there that was   25   to execute those trades.

                                                                 Page 50                                                           Page 52
             1       not a good fit for Alpine, and they didn't -- at that       1       Q So Alpine was running out of counterparties.
             2       particular time couldn't afford that employee, and they     2   Is that what you're saying?
             3       had also given verbal instructions to let other people      3       A They had not gone out and replaced the
             4       go.                                                         4   counterparties.
             5           Q Okay. And what period of time was this when           5       Q Um-hum. Has Alpine replaced the
             6       Alpine --                                                   6   counterparties since?
             7           A 2018, I believe. Maybe late 2017. Probably            7       A Yes.
             8       2018.                                                       8       Q When did Alpine replace counterparties?
             9           Q Okay. It certainly would have been before the         9       A Shortly after Chris Frankel was terminated.
            10       end of July when Chris --                                  10       Q And who are the replacement counterparties?
            11           A Yes.                                                 11       A I don't recall specifically.
            12           Q -- Chris's employment terminated.                    12       Q So let's go back to these employees that the
            13              Who were the employees or -- employee or            13   company decided needed to be let go. Was Chris
            14       employees who had to be let go?                            14   instructed to let them go?
            15           A David Jarvis was one. And some of the other          15       A Yes.
            16       attorneys, Nate Simmons.                                   16       Q And you're saying he didn't do that?
            17           Q Anybody else?                                        17       A Yes.
            18           A Specifically probably -- I don't recall              18       Q Did he say why he wouldn't do that?
            19       specifically. Those were two, and there were some other    19       A I think there was different excuses used, but
            20       staff members who were probably not needed as well.        20   not specifically, no.
            21           Q And when you -- and why -- why were the              21       Q Well, did you have any conversations with him
            22       attorneys and staff members no longer needed?              22   about it?
            23           A Well, I think David Jarvis had some other            23       A Not over that specific time frame, no.
            24       issues; but the other ones, the business had dropped       24       Q Do you know who did?
            25       significantly.                                             25       A My wife, the other board member, Rick Nummi.


                                                                                                         13 (Pages 49 to 52)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 14 of 53 PageID 1105

                                                                   Page 53                                                         Page 55
             1          Q And what do you understand that the                    1       A I think from my -- best of my recollection was
             2       conversations were between Nummi and your wife and Chris    2   issues with trust with him, potentially with his
             3       about letting these people go?                              3   performance. I think it's not one specific issue.
             4          A Specifically David Jarvis, that was in                 4       Q Okay. Did Chris ultimately let the staff
             5       writing.                                                    5   members and the lawyers go that the company wanted to be
             6              MR. SUSMAN: Counsel, I'm going to ask what           6   let go?
             7          this has to do with any of the topics noticed for        7       A No.
             8          this deposition?                                         8       Q And so is that the reason why you're critical
             9              MR. BANKER: It has everything to do with it.         9   of him?
            10              MR. SUSMAN: Can you point to a part of the          10       A I'm not critical of him. No, that's --
            11          complaint that this is in?                              11       Q Okay. I thought --
            12              MR. BANKER: I'm going to just ignore that,          12       A The reason he was -- that was the reason he
            13          and we are going to keep going.                         13   was terminated, asked to resign.
            14       BY MR. BANKER:                                             14       Q Okay. Chris -- so tell me about that. What
            15          Q And so have Nummi and your wife related --            15   were the circumstances of Chris's termination?
            16              MR. SUSMAN: I'm going to ask that he not            16       A He hadn't replaced counterparties. He hadn't
            17          answers these questions, at least not as a              17   downsized people. He hadn't gotten rid of Dave Jarvis.
            18          corporate representative, because it's not in the       18   He wasn't doing his job. Essentially, insubordinate.
            19          deposition notice. If you can point to something        19       Q When you said wasn't doing his job, he wasn't
            20          in the complaint, I'm happy to let you continue.        20   doing his job in terms of getting rid of people he was
            21              MR. BANKER: You have produced yesterday a           21   supposed to get rid of?
            22          bunch of damage documents that, you know, talk          22       A And replacing counterparties, and there was
            23          about the welfare of the business and what was          23   other issues that he was instructed to do or had said he
            24          going on in the business. And that is -- this is        24   was going to do and he did not do.
            25          all very much about what's going on in the              25       Q Okay. So the criticisms were a failure to

                                                                   Page 54                                                         Page 56
             1           business, why these parties are let go, why the         1   replace counterparties, failure to terminate attorneys
             2           counterparties disappeared, why the revenue was         2   and staff. Anything else? Any other decision --
             3           falling before Chris Frankel left. It has               3      A Failure -- failure to --
             4           everything to do with everything in the case.           4      Q -- that led to his termination?
             5               MR. SUSMAN: Continue.                               5      A There is multiple items. But also failure to
             6               MR. BANKER: Okay. All right.                        6   implement agreed-upon fee schedules, failure to
             7       BY MR. BANKER:                                              7   implement the business plan that they had agreed to with
             8           Q So what do you understand the conversations           8   the board.
             9       were between Nummi and your wife and Frankel regarding      9      Q Anything else?
            10       letting --                                                 10      A I'm sure there are. Those things are what I
            11           A Let him go.                                          11   can recall at the moment.
            12           Q -- Jarvis go --                                      12      Q Okay. Who fired Chris?
            13           A Go ahead. Finish your question.                      13      A My wife fired Chris.
            14           Q -- and the others?                                   14      Q Do you know what she said to him?
            15           A Yes. I think they gave him some discretion on        15      A No.
            16       that, but they wanted particularly the staff that wasn't   16      Q Okay. Now, as I understand it, Chris
            17       going to be needed with the lower volume of business.      17   continued, after end of July 2018, as a consultant?
            18       So some discretion on his part.                            18      A Yes.
            19           Q They said that he had some discretion on his         19      Q And to whom was he a consultant?
            20       part?                                                      20      A Alpine.
            21           A Well, there is, obviously, some specifics            21      Q And he was CEO of Alpine; right?
            22       there. There is multiple attorneys. There is multiple      22      A He was CEO of Alpine prior to his termination,
            23       other people. He can pick and choose. They certainly       23   yes.
            24       wanted Dave Jarvis gone.                                   24      Q Right. I didn't mean to be confusing with
            25           Q What was the problem with Jarvis?                    25   that question. In other words, he was -- his only



                                                                                                         14 (Pages 53 to 56)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 15 of 53 PageID 1106

                                                                   Page 57                                                        Page 59
             1       employee was Alpine. He was not employed by Scottsdale      1   The consulting agreement was not to pay him so he could
             2       nor Hurry Trust or Cayman; correct?                         2   go out and compete unfairly with us and use our trade
             3            A I don't recall specifics of that, but I              3   secrets and our information.
             4       imagine the spirit of that would have been to help out      4          The agreement was simply to give him an
             5       with anything that might need clarification.                5   opportunity to wind out of the firm and help us with any
             6            Q I understand that might have been the spirit         6   issues, and a conversion that he got burned into was one
             7       as you say, but his only employer was Alpine as far as      7   of the issues as well.
             8       you know; right?                                            8       Q The what?
             9            A I actually would have to go back and look at         9       A There was a conversion that Chris Frankel
            10       the agreement. Do you have a copy of it?                   10   entered into.
            11            Q The employment agreement?                           11       Q What do you mean "conversion"?
            12            A Yeah.                                               12       A Converting software in the firm.
            13            Q Did he have a written employment agreement?         13       Q Chris converted software?
            14            A I don't know if he did or not.                      14       A Entered into an agreement to convert our old
            15            Q Okay. Did -- did Chris have a written               15   software system that was in the process.
            16       consulting agreement with Alpine?                          16       Q Oh. Oh. Okay. So you were replacing your
            17            A That's what I was referring to. I don't know        17   software?
            18       if it was written or not.                                  18       A Chris Frankel entered into an agreement to
            19            Q Okay. And I was referring to, while he was          19   replace the software. That was one of the other reasons
            20       CEO of Alpine, did he have a written employment            20   he was put on that consulting agreement.
            21       agreement?                                                 21       Q Okay. So I understand.
            22            A Not that I'm aware of.                              22          So you said to wind down the business. He was
            23            Q Okay. And you don't recall whether he had a         23   on the consulting agreement to wind down the business?
            24       written consulting agreement?                              24       A No, his business with Alpine and continue with
            25            A He had entered into a consulting agreement. I       25   helping Alpine through that software; in other words,

                                                                   Page 58                                                        Page 60
             1       do not know off the top of my head if it was written or     1   not Alpine's business, but to wind down his business
             2       not.                                                        2   with Alpine.
             3           Q It was a nonexclusive consulting arrangement?         3       Q I understand. I understand.
             4           A I do not know, but I don't -- I don't recall.         4          Was the software ultimately converted?
             5           Q Okay. And what was his --                             5       A It's in the process. We've had major problems
             6           A It should have been, but -- in terms of the           6   with it, but it's -- it's -- it's been converted with
             7       business, but I don't know.                                 7   issues.
             8           Q Right. I mean, that was everybody's intent            8       Q Okay. Did -- did -- are you aware of any
             9       that there be a nonexclusive consulting arrangement;        9   written criticism of Chris Frankel at any time during
            10       correct?                                                   10   his employment or after his termination or during his
            11           A No.                                                  11   consulting agreement or after termination of the
            12           Q No?                                                  12   consulting agreement, any written criticism?
            13           A Depends on how you want to use "conclusive."         13       A Other than the resolution that really wasn't
            14       What's your definition?                                    14   directed at him specifically and then his termination,
            15           Q I didn't say conclusive. I said,                     15   no.
            16       "nonexclusive."                                            16       Q Okay. Well, the termination wasn't written.
            17           A "Nonexclusive," what's your definition of            17   That was your wife telling him he was let go; right?
            18       that?                                                      18       A That's my understanding, yes.
            19           Q An exclusive consulting agreement would be           19       Q All right. So I'm a little unclear. What was
            20       that Chris could only consult for a particular company.    20   Chris to be paid under the consulting agreement?
            21       A nonexclusive consulting agreement --                     21       A I don't recall.
            22           A I think that the consulting agreement was            22       Q It was, like, 2,500 bucks a month?
            23       designed if we had thought that Chris Frankel was trying   23       A I don't recall.
            24       to steal our customers, steal our trade secrets, he        24       Q Okay. Under the consulting agreement, he was
            25       would have not been given that consulting agreement.       25   free to consult with other companies, though; right?


                                                                                                        15 (Pages 57 to 60)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 16 of 53 PageID 1107

                                                                  Page 61                                                         Page 63
             1          A Certainly if he wasn't trying to compete with          1   couple-minute break?
             2       Alpine and use Alpine's information, customers, and         2       A Sure.
             3       trade secrets, there was nothing preventing him from        3       Q And, you know, I should have told you. You
             4       doing that.                                                 4   have the right to ask for a break any time. So the
             5          Q Okay. What --                                          5   only -- the only time I won't let you take a break, not
             6          A As far as I know.                                      6   that I have control over you, is if a question is
             7          Q What -- you said that he was not free to               7   pending. So, you know, I want to get the answer to the
             8       compete with Alpine? Is that what you said?                 8   question. But you can ask for a break any time. Okay?
             9          A No. I said he wouldn't have been offered that          9       A Okay.
            10       consulting agreement so he could be paid to use Alpine's   10       Q All right.
            11       trade secrets unfairly against it. You can certainly       11          MR. SUSMAN: Thank you.
            12       read back the question.                                    12          (Off the record from 10:30 a.m. until
            13          Q Okay. Did you ever have any understanding             13       10:43 a.m.)
            14       that Chris was, indeed, consulting for other companies     14       A I would like to correct something for the
            15       during his tenure under the consulting agreement with      15   record. I was mistaken. The trusts were -- lawsuit was
            16       Alpine?                                                    16   filed under the original agreement, not the second
            17          A The company was not aware of that, no.                17   agreement.
            18          Q Okay. Alpine wasn't aware of it?                      18   BY MR. BANKER:
            19          A No.                                                   19       Q The trust --
            20          Q Okay. And how long did the consulting                 20       A The trust, The Hurry Family Revocable Trust.
            21       agreement last?                                            21       Q -- is claiming rights under the agreement that
            22          A Best of my knowledge, it was terminated               22   was superseded?
            23       sometime in late September, October that year.             23       A The second I was mistaken.
            24          Q All right. I'm going to suggest to you that           24       Q Okay.
            25       the consulting agreement ran through October 31 of 2018.   25       A It was filed under the original agreement.

                                                                  Page 62                                                         Page 64
             1       Does that sound correct to you?                             1       Q Okay. Did Mr. Susman help you with that?
             2           A To the best of my knowledge, it was sometime          2       A He pointed that out, yes.
             3       between September and October.                              3       Q Okay. All right. Mr. Hurry, the plaintiffs
             4           Q If you said that in your declaration, you             4   have alleged in their complaint that Mr. Frankel
             5       would agree that was the correct day?                       5   misappropriated the plaintiffs' confidential
             6           A Sure.                                                 6   information.
             7           Q And why -- who terminated the consulting              7          You understand that; right?
             8       agreement?                                                  8       A Yes.
             9           A Alpine terminated.                                    9       Q What information, what confidential
            10           Q Who at Alpine terminated the consulting              10   information did Mr. Frankel misappropriate?
            11       agreement?                                                 11       A Customer information regarding customers'
            12           A I believe at the time it would have been a           12   names, addresses, financial information, trade run
            13       combination of David Brant? And Justine and --             13   information, financials, probably a multitude of other
            14           Q You said "David Bryant"?                             14   things.
            15           A David Brant.                                         15       Q Well, let me ask you this: Do you have
            16           Q Brant.                                               16   personal knowledge, that is, do you know for a fact that
            17           A He had recommended that there was no need for        17   Mr. Frankel has misappropriated any piece of
            18       it anymore.                                                18   confidential information that belongs to any of the
            19           Q Okay. So was that the reason for termination         19   plaintiffs?
            20       that consulting agreement had -- Chris had done what he    20       A He contacted Jim Kelley, who was specifically
            21       was supposed to be accomplished under the consulting       21   introduced to him, who was the chosen nominee for
            22       agreement?                                                 22   Capital Financial, who was also assisting Alpine
            23           A According to David Brant nobody had used him         23   Securities in raising money and specifically tried to
            24       or consulted with him for some time so they canceled it.   24   get indication of interest to invest in a company, as I
            25           Q Okay. All right. You want to take a                  25   understand it, that he was trying to buy. And he


                                                                                                        16 (Pages 61 to 64)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 17 of 53 PageID 1108

                                                                  Page 65                                                          Page 67
             1       referenced specific information regarding Alpine's          1      A Ziv production.
             2       revenues.                                                   2      Q Okay. All right. So tell me -- what piece of
             3           Q In other words, Kelley told you that                  3   information or pieces of information do you as the
             4       Frankel --                                                  4   representative of the plaintiffs consider to be the most
             5           A The numbers that he gave Kelley were                  5   damaging to Alpine or any of the other plaintiffs that
             6       corresponding to Alpine's revenues that he's claimed        6   you think that Mr. Frankel has misappropriated in this
             7       that he could get. Chris didn't have customers. He          7   case?
             8       mentioned that he has customers. Jim Kelley can speak       8          MR. SUSMAN: Objection. What do you mean by
             9       to that better than I can.                                  9      "damaging"? Vague and confusing as to "damaging."
            10           Q Yeah. And I didn't mean to mislead you. I            10   BY MR. BANKER:
            11       was asking personal knowledge. And when I -- when I say    11      Q You can answer.
            12       "personal knowledge," that means do you know because you   12      A Chris Frankel unfairly used information that
            13       were there or because you participated in the call or      13   he gathered from Alpine regarding revenues of customers,
            14       because you witnessed something, saw it with your own      14   who these customers were specifically. And what I mean
            15       eyes or you heard something from --                        15   by that is on a personal level, not from afar like I
            16           A With my own eyes, I certainly saw some trade         16   know who Warren Buffett is. But on a very personal
            17       information from Alpine that was disclosed.                17   level, he had access to the way Alpine did its business,
            18           Q Okay. What are you talking about there?              18   the way the customers did the business with Alpine, the
            19           A On -- on discovery from Ziv.                         19   commission rates, all kinds of information.
            20           Q You're talking about the trade blotter?              20          Some of those customers he didn't know on a
            21           A Yes.                                                 21   personal level until he worked at Alpine and worked with
            22           Q Okay. So let me ask you this. And I'm trying         22   those customers. He used that information unfairly, we
            23       to understand this because I know about your               23   think, to compete. So it was a combination of all the
            24       interrogatory answers with Mr. Kelley, and we are going    24   information that he was given verbally and had access to
            25       to talk to Mr. Kelley about that phone conversation.       25   in writing that Alpine and Scottsdale and potentially

                                                                  Page 66                                                          Page 68
             1       But you weren't a party to that phone conversation?         1   other places.
             2           A I was not.                                            2       Q What do you mean "potentially other places"?
             3           Q Right. So any information that you got about          3       A We don't know what other places he got that.
             4       that phone conversation that Kelley had with Frankel you    4   For instance, Capital Financial and some of these other
             5       got from Kelley; correct?                                   5   things, we don't know if he's used that information. We
             6           A Correct.                                              6   do not know that at this point.
             7           Q Okay. So that's one piece of evidence that            7       Q Okay. Well, how did he use this -- you know,
             8       you would say supports misappropriation. And then the       8   this information that you've described to disadvantage
             9       other that you would say that you have knowledge about      9   or harm or damage Alpine or Scottsdale or any of your
            10       is the trade blotter in the trade blotter e-mail?          10   companies?
            11           A Yes.                                                 11       A Well, I think that, if you have proprietary
            12           Q Okay. Anything else other than the trade             12   information about customers and information about Alpine
            13       blotter or trade blotter e-mail and the Kelley             13   and its processes, its revenue, its commission runs, and
            14       conversation that --                                       14   the customers, you have an unfair -- all the trade
            15           A Well, some discovery all the customer lists,         15   secrets, all the confidential, you have an unfair
            16       particularly Curt Kramer and some of those other           16   advantage when you are using that information to
            17       customers that were mentioned in there, some of the        17   specifically compete against us.
            18       disclosure that was given.                                 18       Q Well, how did he compete against you?
            19           Q Okay. You're talking about -- you're talking         19       A Well, for starters all the people that -- a
            20       about based on disclosures that Mr. Frankel has made in    20   lot of people, not all the people, Chris Frankel was
            21       the case?                                                  21   involved, at my request and others, to assemble -- we
            22           A And others, yes.                                     22   introduced him to certain customers we were trying to
            23           Q And documents that he's produced in the case?        23   raise money for Alpine, given the circumstances that it
            24           A Yes. And others.                                     24   had.
            25           Q Okay. What do you mean by others?                    25          He developed relationships with those people



                                                                                                         17 (Pages 65 to 68)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 18 of 53 PageID 1109

                                                                  Page 69                                                         Page 71
             1       he did not have before. That was one example. He            1           MR. SUSMAN: Objection; vague and ambiguous.
             2       simply tried to use those people to essentially help him    2       A It's not capital it's struggling with. It's
             3       by a broker-dealer. That's one trade secret                 3   struggling with meeting NSCC calls. So it's not
             4       information --                                              4   necessarily capital.
             5           Q Okay.                                                 5   BY MR. BANKER:
             6           A -- right there.                                       6       Q But the firm has to have a minimum level of
             7           Q Okay. I don't mean to cut you off. Is                 7   capital to operate; right?
             8       that -- we finished number one? We finished one? Are        8       A It wasn't having a problem with that part of
             9       you finished with your answer?                              9   the capital.
            10           A That's one example, yes.                             10       Q Okay.
            11           Q Okay. Who is the person or the entity that           11       A It was having -- it's a very specific, narrow
            12       Frankel used that was your company's client or             12   area in the business where these calls aren't
            13       relationship that Frankel used for his advantage           13   necessarily regulatory calls in a sense. They are
            14       unfairly or in violation of the agreement?                 14   basically calls that DTC has for certain types of
            15           A We don't know all of them.                           15   transactions.
            16           Q No. No. You said Example 1. That example.            16       Q Okay. So you're -- I think what you're saying
            17           A There was multiple customers. A lot of them          17   is that you think that -- that Chris misappropriated
            18       was -- there was a list that Frankel e-mailed to himself   18   confidential information of Alpine because he contacted
            19       of the top 50 customers. Most of those customers were      19   Curt Kramer to help him raise money to buy a
            20       involved at some form or fashion in looking to assist      20   broker-dealer. Is that what you're saying?
            21       Alpine in raising money.                                   21       A What I'm saying is that Chris Frankel had a
            22           Q I don't understand. You gave this Example 1.         22   lot of access to nonpublic information and trade secrets
            23       You were referring to a particular person or customer of   23   and used that to unfairly complete against Alpine and
            24       yours that Chris was going to use to raise money to by a   24   potentially Scottsdale and others.
            25       broker-dealer. Who was the person?                         25       Q Okay.

                                                                  Page 70                                                         Page 72
             1           A There was more than one. One of those                 1       A And some of that includes detailed information
             2       customers was Curt Kramer.                                  2   on customers, relationships he was allowed to build with
             3           Q Curt Kramer?                                          3   customers that he never built before, it's a combination
             4           A Yes. That was one of those customers.                 4   of a lot of things.
             5           Q All right. Did -- did Mr. Frankel have a              5       Q All right. What if Curt Kramer contacted
             6       relationship with Curt Kramer before he ever came on        6   Chris Frankel and said -- after Chris Frankel left
             7       board?                                                      7   Alpine, after you say you terminated or your wife
             8           A He said he didn't.                                    8   terminated his employment at the end of July, what if
             9           Q He said he didn't?                                    9   Curt Kramer came to him and said, "You know, I've got a
            10           A He said he didn't.                                   10   deal for you, and I would like you to, you know, see if
            11           Q When did he say that?                                11   we can put together to buy a broker-dealer"? Would you
            12           A Told it to me.                                       12   have any problem with that?
            13           Q He what?                                             13          MR. SUSMAN: Objection; incomplete
            14           A He told it to me. He asked me if he could            14       hypothetical.
            15       call him in this thing. He had never talked to him         15       A I think it's more complicated than that. I
            16       before. He knew of him, didn't talk to him.                16   think it's more along, probably worked out like Chris
            17           Q When did he ask you to talk to Kramer?               17   Frankel was telling people that "Alpine's not long for
            18           A This was involved when we were trying to do          18   this world, and you should probably look for another
            19       the fund-raise, raise money for Alpine.                    19   place. And rather than invest money into Alpine, maybe
            20           Q When were you doing the fund-raise for Alpine?       20   you should invest money into a new project I'm looking
            21           A That probably started sometime in 2017 maybe.        21   at."
            22           Q Okay. Why did Alpine need to raise money?            22          So based on those comments, if somebody were
            23           A To help and assist it with NSCC capital calls.       23   to contact him, I still would have a problem with that.
            24           Q Wasn't Alpine struggling with capital for a          24   I think that's a violation.
            25       long time?                                                 25   BY MR. BANKER:



                                                                                                        18 (Pages 69 to 72)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 19 of 53 PageID 1110

                                                                  Page 73                                                         Page 75
             1           Q All right. Well, let's -- let's --                    1   in a vacuum, if Kramer approaches Chris about buying a
             2           A It's called indication of interest. So if I'm         2   broker-dealer, that's not a violation of these
             3       calling people like Jim Kelley and I'm seeking              3   agreements, is it?
             4       indications of interest because I only know these people    4           MR. SUSMAN: Objection; incomplete
             5       because I've been introduced to them or I had those         5       hypothetical, asked and answered.
             6       introductions only because of my relationship with          6       A I think I answered the question.
             7       Alpine and Scottsdale, I think it's more complicated        7   BY MR. BANKER:
             8       than what your an analogy was.                              8       Q That's the best answer you can give?
             9           Q All right. Well, just deal with my facts.             9           MR. SUSMAN: Objection; badgering the witness.
            10       Okay? My facts.                                            10   BY MR. BANKER:
            11              If Chris Frankel knew of Curt Kramer at COR,        11       Q Can you answer that question? If this is the
            12       had dealt with Curt Kramer before he ever came on board    12   fact, if Kramer --
            13       with Alpine, would you have any problem with Chris         13       A I don't think he --
            14       approaching -- Chris approaching Kramer to put together    14       Q -- had approached Chris -- wait a minute.
            15       a deal to buy a broker-dealer?                             15           If Kramer had approached Chris about buying a
            16           A Chris Frankel did not --                             16   broker-dealer, in other words, Kramer brings the deal to
            17              MR. SUSMAN: Let me just object. Lacks               17   Chris and Chris pursues that, that fact alone, is that a
            18           foundation, incomplete hypothetical.                   18   violation of the agreement? Can you answer that
            19           A If Curt Kramer was Frankel's customer, Frankel       19   question?
            20       was his broker, then I would say that's correct. Chris     20           MR. SUSMAN: Objection; asked and answered.
            21       Frankel never had any customers. Chris Frankel didn't      21       A Based on the example I gave you before, I
            22       bring over any customers. Chris Frankel, as far as I       22   don't believe that would be the exact case. That
            23       know, never worked for a firm that had a lot of OTC        23   couldn't happen that way. He doesn't know Curt in that
            24       customers where he was the point man for that prior to     24   way prior to working at Scottsdale and Alpine.
            25       working at Alpine and associated with us.                  25   BY MR. BANKER:

                                                                  Page 74                                                         Page 76
             1       BY MR. BANKER:                                              1      Q Okay. So you can answer the question?
             2          Q All right. Second question. If Curt Kramer             2      A I don't think that --
             3       reached out to Frankel after Frankel left Alpine, after     3          MR. SUSMAN: Wait a minute. Objection. You
             4       you say your wife terminated Frankel's employment, and      4      don't have to answer that question.
             5       said, "I would like to talk to you about putting            5          MR. BANKER: I disagree.
             6       together a deal to buy a broker-dealer," would you          6   BY MR. BANKER:
             7       consider that a violation of any of the agreements that     7      Q What -- can you think of -- are there any
             8       you had with Frankel?                                       8   other examples that you point to that Chris
             9              MR. SUSMAN: And I'll object again; incomplete        9   misappropriated the plaintiffs' confidential information
            10          hypothetical.                                           10   other than this example that you've given with Kramer?
            11          A I think the answer to that question, I think          11      A Oh, yes.
            12       the extenuating circumstances about how that               12          MR. SUSMAN: Wait. Objection; misstates prior
            13       communication would have happened would have a great       13      testimony. That's not the only example given.
            14       part in this, and I don't think that the customer would    14      A No, there is multiple examples that I think I
            15       have done that unless he had had some indication from      15   mentioned to you so far.
            16       Chris that either his relationship at Alpine would be      16   BY MR. BANKER:
            17       jeopardized or that Chris had led him to believe that      17      Q Well, you mentioned the conversation with
            18       there is a better place for him to put his money. I        18   Kelley?
            19       think that that probably had all the difference in the     19      A The discovery.
            20       world to do with your analogy.                             20      Q The discovery.
            21       BY MR. BANKER:                                             21          Yeah, but I'm talking about any other
            22          Q Okay. So you want to add your speculation             22   incident. What do you -- do you have any knowledge of
            23       about what you think that Chris --                         23   what Chris has done unfairly to compete with your
            24          A I'm adding to your speculation.                       24   businesses?
            25          Q Okay. But given my fact, right, just my fact          25          MR. SUSMAN: Objection; asked and answered.


                                                                                                        19 (Pages 73 to 76)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 20 of 53 PageID 1111

                                                                  Page 77                                                         Page 79
             1           A I think I've tried to answer that the best I          1   different customers, Jim Kelley examples, that would
             2        can. I've asked and answered.                              2   lead us to believe that. And, of course, the discovery
             3        BY MR. BANKER:                                             3   is showing that to be true.
             4           Q Asked and answered?                                   4       Q Of course. Tell me -- identify for me any
             5           A You've asked; I've answered.                          5   third party to whom Chris has disclosed confidential
             6           Q Okay. What is Chris doing now?                        6   information, if any, of the companies that he was not
             7           A I don't know specifically what Chris is doing         7   supposed to disclose that information to?
             8        now. I believe he is trying to unfairly compete with       8       A It would appear that he's disclosed some of it
             9        us. Currently at Vision and maybe some other firms.        9   to Ziv, Jim Kelley, potentially, and to others.
            10           Q Okay. Do you know if he's working at Vision?         10       Q Okay. You're saying that Kelley would be a
            11           A I know that he is registered on the CRD at           11   third party to whom Chris disclosed confidential
            12        Vision.                                                   12   information?
            13           Q Okay. Is Chris allowed to work at Vision?            13       A As I understand what Jim Kelley told me, he
            14           A Sure.                                                14   used terms that would be almost identical to the
            15           Q Okay. And what is -- what do you contend the         15   revenues of Alpine in his ability to take revenue,
            16        restriction is on Chris working at vision?                16   essentially take revenue -- the numbers that he used was
            17           A No restriction. There is only -- he just             17   the exact revenues or within the ballpark revenues of
            18        can't unfairly compete using our confidential             18   Alpine at the time that he could simply move to another
            19        information on trade secrets.                             19   firm.
            20           Q Okay. So you think that perhaps Chris might          20       Q All right. And what confidential information
            21        somehow be competing unfairly with you while he's         21   did Chris disclose?
            22        working at Vision. Is that what you're saying?            22       A That would be revenue information. Revenue
            23           A Yes. He is using -- we believe he is using           23   information of Alpine is confidential.
            24        our trade secrets and confidential information in an      24       Q Okay. Isn't the revenue information in the
            25        unfair manner to compete, yes.                            25   audit?

                                                                  Page 78                                                         Page 80
             1           Q At Vision?                                            1       A Not in the public one.
             2           A We don't know if it's Vision. We suspect it           2       Q Okay. What is the public audit versus the
             3       would be Vision today because he's registered at Vision.    3   private audit?
             4           Q Okay. Well, let's assume that he's working at         4       A Public audit has no financial information such
             5       Vision. Okay? Let's assume that that's where he's           5   as profit and loss, cash flow statements, simply a
             6       working. What's he doing there to compete unfairly or       6   balance sheet.
             7       to violate these agreements that you had him sign?          7       Q Okay. So other than Ziv and Kelley are there
             8           A That's -- I think we've gone through that.            8   any other third parties?
             9       But he is using information from the customers,             9       A We believe there are. Vision, potentially
            10       financial information, trade information, top customer     10   other firms that he may try to acquire, which we don't
            11       information. All the information that he gathered at       11   know what all those could be at this point.
            12       Alpine he's using it unfairly.                             12       Q Well, what firm is he -- do you know what firm
            13           Q That's awfully vague. Tell me --                     13   he's tried to acquire?
            14           A It's very broad, and it encompasses a lot of         14       A Ziv is one. Potentially another one Koontz,
            15       things. So it's not an easy answer. So all I can tell      15   potentially Quantex.
            16       you is that he's using that stuff and continues to use     16       Q Anybody else?
            17       it and has reached out, from what we can see, to other     17       A Not that I'm aware of.
            18       people that he did not have those kind of relationships    18       Q Okay. And do you know whether Chris has used
            19       with prior to being at Alpine.                             19   any of your confidential information to acquire any of
            20           Q Okay. Fair to say that the companies have no         20   those firms or to try to acquire them?
            21       personal knowledge of whether Chris is competing           21       A Other than what I've already mentioned.
            22       unfairly at Vision or not? Is that true?                   22       Q Which is Ziv in the trade blotter?
            23           A We -- no. I think that we don't have any             23       A And the customer information, revenue
            24       knowledge other than what we've discussed already.         24   information stuff about the customers.
            25       We've obviously heard and seen some things from            25       Q What customers are we talking about?



                                                                                                        20 (Pages 77 to 80)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 21 of 53 PageID 1112

                                                                 Page 81                                                         Page 83
             1           A Looks like all of them.                              1   "trade run"?
             2           Q No. No. I'm asking you, what -- what                 2       A It's all the trades that Alpine did --
             3       customers --                                               3       Q Okay.
             4           A It would appear that it's a lot of the top           4       A -- on those respective days.
             5       50-plus customers that he was using.                       5       Q How do you know that it's Alpine that did
             6           Q What are you basing that on, on the customer         6   those trades?
             7       list that he e-mailed himself?                             7       A We had our operations person, Joe, take a look
             8           A That and the fact that there's been some             8   at this and confirm it.
             9       communications, multiple communications with some of       9       Q Okay. And this is a document that your
            10       those same customers.                                     10   lawyers obtained by a subpoena to Ziv; correct?
            11           Q Who? With whom? Which customers?                    11       A That's my understanding.
            12           A It would appear that Chris is soliciting those      12       Q Yeah. Okay. And do you know how Chris got
            13       customers.                                                13   this trade blotter?
            14           Q Which customers is he soliciting?                   14       A No, I do not.
            15           A The ones on the top 50 list.                        15       Q Do you consider the trade blotter to be
            16           Q All of them?                                        16   confidential?
            17           A It would appear so. I don't -- we are in the        17       A The way it's put together, yes.
            18       process of getting that discovery.                        18       Q What do you mean "the way it's put together"?
            19           Q Why do you say "It would appear so"? What           19       A Specifically all of Alpine's trades on two
            20       gives you a basis for saying that it would appear that    20   specific days.
            21       he's soliciting your top 50 customers?                    21       Q And what is confidential about that?
            22           A Customers calling and saying that he had
                                                                               22       A If you know all the customers and you know all
            23       gotten contacted by individuals that are either part of
                                                                               23   the trades, you have information that the market does
                                                                               24   not have.
            24       Chris in a group or people that are working with Chris
                                                                               25       Q Okay. This trade blotter --
            25       in a group. Some of the customers that were in

                                                                 Page 82                                                         Page 84
             1       discovery are ones that had mentioned that to either       1       A It's confidential and trade secret.
             2       associates at Alpine or associates at Scottsdale.          2       Q I'm sorry?
             3           Q Give me the name of a customer.                      3       A That's not publicly readily available.
             4           A I don't have the name right off the top of my        4       Q Okay. I understand that trade blotter may not
             5       list, but I would be happy to pull up the list of those    5   be publicly available, but I'm wondering how it's
             6       customers and some of that discovery and go through        6   confidential. It doesn't give the names of customers,
             7       those with you.                                            7   does it?
             8           Q Well, we'll go through that. We'll go through        8       A Any information at all, Scottsdale, Capital,
             9       that, but you can't -- you can't tell me -- without        9   or any other firm, how it's compiled, how it's known to
            10       looking at that list, you cannot identify any customer    10   be compiled, put together that would not be known to the
            11       that you think that Chris has done something              11   general public who the individuals who picked those
            12       inappropriate with?                                       12   trades, any of that information whatsoever would be
            13           A I think there is multiple customers, and do I       13   confidential and a trade secret at Alpine, Scottsdale.
            14       remember all the customers off the top of my head? No,    14   So no matter what format it is and how it is doesn't
            15       I don't.                                                  15   change that fact.
            16           Q Okay. Let me hand you what I'll mark as             16       Q How -- why did Chris want this information?
            17       Exhibit 5.                                                17   Do you know?
            18               (Exhibit Number 5 marked for identification.)     18          MR. SUSMAN: Objection; calls for speculation.
            19               MR. SUSMAN: Thank you.                            19       A It looks like, since we are speculating, that
            20       BY MR. BANKER:                                            20   Chris Frankel is essentially telling Ziv that he's going
            21           Q Can you tell me what Exhibit 5 is?                  21   to basically take all of Alpine's business and giving
            22           A This is an Alpine trade run.                        22   them a sample of all the business he's going to take,
            23           Q Is trade blotter another name for trade run?        23   because he knows all the customers and basically ran
            24           A Can be, yes.                                        24   Alpine, has access to all kinds of confidential trade
            25           Q Okay. What does that mean, "trade blotter" or       25   secrets that he can just move it over.



                                                                                                       21 (Pages 81 to 84)
                                                           ANTHEM REPORTING, LLC
             www.anthemreporting.com                       | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                           dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 22 of 53 PageID 1113

                                                                   Page 85                                                       Page 87
             1       BY MR. BANKER:                                              1   Alpine, he would have nothing to sell anybody because
             2           Q Okay.                                                 2   he's never had a customer.
             3           A Which is consistent with exactly what Jim             3       Q You've made that point clear, and I get that.
             4       Kelley said.                                                4   Let's -- let me ask you this. Let's assume that this
             5           Q Is there a reason why you want to have -- why         5   trade blotter that is part of Exhibit 5 is sent
             6       you want to anticipate your trade volume, why you want      6   anonymously and randomly to Ziv on November 13, 2018.
             7       to know what your trade volume is going to be in this       7   This document comes to Ziv out of the blue. Is that
             8       business?                                                   8   useful to Ziv?
             9           A I don't understand your question.                     9           MR. SUSMAN: Objection; incomplete
            10           Q In other words, are there capital                    10       hypothetical.
            11       requirements, are there depository requirements that you   11       A It could be useful to Ziv, but it's much more
            12       have to meet, depending upon the volume of business that   12   useful to Ziv if he knows that the individuals that is
            13       you are going to do through a broker-dealer?               13   responsible for this miraculous trade blotter knows the
            14           A Doesn't work quite that way.                         14   people behind it, also knows a lot about those people,
            15           Q Okay. How does it work?                              15   and can simply unfairly compete with stealing those
            16           A Well, there is all different types of capital        16   people because they know information that the rest of
            17       requirements. So you have to be specific on what type      17   the market doesn't have.
            18       of trade and what type of capital requirement.             18   BY MR. BANKER:
            19           Q Okay. Was this information, this trade               19       Q Okay. Eliminate all the facts that you want
            20       blotter useful to Ziv?                                     20   to add. The trade blotter in Exhibit 5 anonymously
            21              MR. SUSMAN: Objection; calls for speculation.       21   comes to Ziv on November 13, 2018. What can -- what
            22           A I think Chris was trying to convey, since we         22   benefit would that be to Ziv, if any?
            23       are speculating, that he could simply take all of          23           MR. SUSMAN: Again, same objection.
            24       Alpine's business because he was the CEO and had all       24       A I think I've tried to answer that, but it goes
            25       this information, confidential and trade secret, that he   25   to a collective group of business. But one trade by

                                                                   Page 86                                                       Page 88
             1       could just move it from Alpine to Ziv, based on his deal    1   itself in a stand-alone probably wouldn't help him much
             2       with Ziv, that Ziv would benefit somehow from this.         2   but collectively grouped together with other information
             3       BY MR. BANKER:                                              3   is a very powerful thing, and it would be confidential
             4           Q Okay.                                                 4   and a trade secret.
             5           A Because he would still have an ownership              5   BY MR. BANKER:
             6       interest in this.                                           6       Q All right. So let's say that this trade
             7           Q I understand that. I get that point. I get            7   blotter it's collectively grouped, right. It's got all
             8       that is your belief about this. But would this trade        8   the trades -- or appears to have trades from August 27,
             9       blotter be useful to Ziv?                                   9   2018, through August 2008, 2018. It's grouped together
            10           A Yes, it was useful to anybody.                       10   just like this. No customer names, you know, is that --
            11           Q How would -- how would this trade blotter have       11   how does that help Ziv if that's all he has?
            12       been useful to Ziv?                                        12           MR. SUSMAN: Objection; calls for speculation.
            13           A Typically, when you are trying to generate           13       A It can help a lot, but it helps even more if I
            14       business, you want to show them the kind of business,      14   know that I have all the other information behind it
            15       okay, that you've done. Okay. This business, that          15   including the revenue information, the commissions
            16       business would be Alpine's business. That would also be    16   structure, all the other information that would be
            17       a trade secret: The kind of business, the revenue that     17   confidential on top of that. Very powerful weapon.
            18       comes from that business, the commissions that come from   18   Even that by itself is potentially -- if you're looking
            19       that business, the customers related to that business.     19   in the right spots for it and you're targeting something
            20              So, essentially, he was using that to               20   could be very useful information.
            21       basically say, "I can move all of this business because    21           It's kind of -- it would -- I would say that,
            22       I know it all. I have this confidential trade secret       22   you know, if I had just a chemical in a drug, only one
            23       information and just move it over to Ziv."                 23   chemical, it may not be valuable; but if I have them
            24              If he hadn't worked at Alpine and he didn't         24   collectively and how it puts them together, then it
            25       have any customers, like he didn't prior to working at     25   would be very, very, very potent.


                                                                                                        22 (Pages 85 to 88)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 23 of 53 PageID 1114

                                                                  Page 89                                                         Page 91
             1          Q What benefit would this trade blotter be to            1   I'm going to bring me and I've actually got a trade run
             2       Ziv in and of itself? That's the only piece of --           2   of all the business that he claimed he was going to
             3          A Show you how it --                                     3   bring over from his prior firm, it would help a lot.
             4               MR. SUSMAN: All right. I'm going to object.         4   BY MR. BANKER:
             5          It's has been asked and answered.                        5        Q I'm not talking about business that can be
             6               MR. BANKER: It hasn't been answered, Jordan.        6   brought. You just get the trade blotter out of the
             7               MR. SUSMAN: It hasn't been answered to your         7   blue. What --
             8          satisfaction maybe, but it's been answered. I'm          8        A I didn't get it out of the blue. I got it out
             9          sorry he's not giving you the answer you want,           9   of the blue in context with business that was going to
            10          David.                                                  10   come over.
            11               MR. BANKER: Jordan, I'm going to ask you to        11        Q Okay. I got to use the restroom real quick.
            12          quit talking. Okay.                                     12   I'll be right back.
            13               MR. SUSMAN: I going to ask you to quit             13           (Recess taken from 11:19 a.m. until
            14          badgering the witness with the same question.           14        11:21 a.m.)
            15       BY MR. BANKER:                                             15           (Exhibit Number 6 marked for identification.)
            16          Q What benefit -- can you answer this question?         16   BY MR. BANKER:
            17       What benefit is this trade blotter in and of itself to     17        Q All right. Mr. Hurry, I've marked as
            18       Ziv without any other information?                         18   Exhibit 6 a miserable stack of documents that run from
            19               MR. SUSMAN: Objection. It's been asked, and        19   Frankel Bates Number 1581 through 2242. And I will
            20          it's been answered.                                     20   represent to you that what we've done is we have gone to
            21          A Asked and answered.                                   21   your second amended complaint and we've pulled out the
            22               MR. SUSMAN: And -- wait, wait. And it calls        22   dates referenced in the complaint for the e-mails that
            23          for speculation, and it's an incomplete                 23   Mr. Frankel sent to his personal e-mail account that
            24          hypothetical.                                           24   allegedly transmitted the confidential information on
            25          A I've answered it.                                     25   which you're suing.

                                                                  Page 90                                                         Page 92
             1       BY MR. BANKER:                                              1          So Exhibit 6 purports to be one of the dates
             2           Q So you can't describe for me any benefit that         2   e-mails referenced in your complaint to orient you, and
             3       this trade blotter by itself would have provided to Ziv?    3   that's what I'm going to do. I'm going to take you
             4           A I have given you that answer multiple                 4   through each date referenced in the complaint.
             5       different ways. I'm not really sure -- if you would         5          So if you looked at -- I know we are going to
             6       like to read back all the questions and answers, we can     6   need to go page by page because it's so thick, but have
             7       go do that.                                                 7   you looked at -- does Exhibit 6 look familiar? Does
             8           Q Does the trade blotter by itself yield any            8   this e-mail transmittal from Frankel to himself and --
             9       benefit?                                                    9       A Yes.
            10           A Yes.                                                 10       Q Okay. You've seen that?
            11           Q And what is the benefit?                             11       A Not familiar, but I've reviewed some of these,
            12           A The benefit is he knows that information             12   yes.
            13       collectively. If I get all the information collectively    13       Q Okay. And then you can see it's transmitting
            14       on a day, that tells me a lot. Now --                      14   an e-mail from Nathan -- is it Simmons or Simons?
            15           Q Okay. Let me stop you there. So let's do it          15       A Simmons.
            16       this way. You get this trade blotter on this day from      16       Q Simmons to Tammy Schultz at Ascensus and to
            17       Ziv's broker-dealer, what it is, whatever it is.           17   Mike Cruz. And the subject is "Non" -- "Nonbank trustee
            18               On November 13, 2018, you get Ziv's trade          18   application - email 2."
            19       blotter for these dates with this information. What are    19          Do you see that?
            20       you going to do with that?                                 20       A Um-hum.
            21               MR. SUSMAN: Wait, wait. I'm going to object.       21       Q If you look up at the top under Frankel's
            22           Lacks foundation, calls for speculation, incomplete    22   e-mail to himself, you can see it's got a number of
            23           hypothetical.                                          23   attachments. Do you see that under the attachments?
            24           A Yes. So if Ziv's CEO came up to me and in the        24       A Yes.
            25       process of coming up to me telling me how much business    25       Q Okay. Let me ask you, first of all, did --



                                                                                                        23 (Pages 89 to 92)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 24 of 53 PageID 1115

                                                                   Page 93                                                         Page 95
             1       Frankel worked on his computer throughout his tenure at     1       Q Do you know if anybody expressed that concern
             2       Alpine, didn't he?                                          2   to him?
             3              MR. SUSMAN: Objection; calls for speculation.        3       A He's the CEO. I would imagine he would have
             4              MR. BANKER: I shouldn't -- I don't mean to --        4   known better.
             5          I don't want you to speculate.                           5       Q Okay. So the answer is, no, you don't know if
             6       BY MR. BANKER:                                              6   anybody expressed that to him?
             7          Q Do you know whether Frankel worked on his home         7          THE WITNESS: This is one of the exhibits?
             8       computer during his entire tenure at Alpine?                8          MR. SUSMAN: Yeah, this is part of the
             9          A He was supposed to work on a company computer.         9       exhibit.
            10          Q Do you -- was there any policy that told him          10   BY MR. BANKER:
            11       not to work on his home computer?                          11       Q Are you there?
            12          A I'm not -- I don't recall if there was at the         12          MR. SUSMAN: No, I'm just showing him the -- I
            13       time, but I believe he had his own company computer.       13       guess the WSP.
            14          Q What do you mean "his own company" --                 14       A So it was in the written rules and procedures.
            15          A He had a computer issued to him by the                15   BY MR. BANKER:
            16       company.                                                   16       Q What are you looking at?
            17          Q A laptop?                                             17       A Frankel-001776.
            18          A I believe a laptop and a desktop.                     18       Q Okay. Let me find that. All right. I'm
            19          Q Okay. But I guess what I'm asking is, do you          19   looking at one?
            20       know whether Alpine had any written policy that            20          MR. SUSMAN: 1776, page 43 of the WSP.
            21       prohibited Frankel from working on his home computer?      21   BY MR. BANKER:
            22          A I don't recall anything at this point, no.            22       Q Okay. And where are you looking on 1776?
            23          Q Okay. Do you know if anybody told him, "You           23       A Yes.
            24       can't work on your home computer"?                         24       Q What provision?
            25          A He's the CEO. So I would imagine that they            25       A 3.17, 3.17.5, 3.17.1.

                                                                   Page 94                                                         Page 96
             1       did not.                                                    1       Q Okay. So you're saying 3.17.5 prohibited
             2           Q Okay. Are you aware that his home computer            2   downloading?
             3       had a printer, a print station so that he if he wanted      3       A And 3.17.1.
             4       to print something off and work with it that that would     4       Q Okay. All right. And what is this document
             5       be a convenience for him?                                   5   that you're looking at, 1716 through -- it looks like
             6           A No, I was not aware how his office at home was        6   WSP Manual Alpine Securities Corporation. What is that?
             7       set up, personal office.                                    7       A That's the -- WSP is every employee's required
             8           Q Okay. But you knew that he had to travel, I           8   to review when they come on board with Alpine. It's the
             9       guess, what, each week from Tampa to Salt Lake City to      9   rules and procedures for the firm.
            10       work for Alpine; right?                                    10       Q Okay. Now, Alpine is required to -- is it
            11           A That was my understanding.                           11   FINRA or the SEC that requires Alpine to keep all
            12           Q So he's back and forth between his home and          12   e-mails?
            13       Alpine almost every week; right?                           13       A Both.
            14           A My understanding was not quite that organized,       14       Q Okay. And so how did Alpine go about doing
            15       but he had regular travel back and forth.                  15   that? How were -- how were e-mails stored?
            16           Q Okay. And you wouldn't have any problem as a         16       A Well, I'm not a technician, but there is a
            17       corporate representative of these companies if Frankel     17   server that stores the e-mails, and I believe there is a
            18       is trying to work diligently on Alpine's business at his   18   backup company that stores those e-mails as well.
            19       home by using perhaps a larger computer screen that's      19       Q Okay. So while Mr. Frankel is e-mailing stuff
            20       easier to read and by -- and by using a printer so that    20   to him, all of that -- those e-mails to himself are
            21       he could print things out and make notes on them and       21   required to be stored on Alpine's server or its backup
            22       manipulate them and to do Alpine's business; correct?      22   system; correct?
            23           A I think the company would have a problem with        23       A Yes.
            24       people putting confidential stuff on a noncompany          24       Q Okay. So for the entire time that Frankel is
            25       computer.                                                  25   working at Alpine, Alpine knows that he is sending



                                                                                                         24 (Pages 93 to 96)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 25 of 53 PageID 1116

                                                                  Page 97                                                         Page 99
             1       documents to himself to work on at home; correct?           1   Securities Corporation.
             2          A Chris Frankel's running Alpine. So Chris               2          Do you see that?
             3       Frankel would have known or Chris Frankel would have        3       A Yes.
             4       been in control of that whole process. The board            4       Q Is that confidential?
             5       doesn't look at e-mails. Since he ran the company, he       5       A All the information in this report that's not
             6       did that. I might -- since we are on that topic, he's       6   publicly listed would be confidential.
             7       also the only one that would know if he spent 4- or 5-      7       Q Can you tell me what, if any, information in
             8       or 600- or $700,000 in company money on a credit card       8   this report, this audit report, is not confidential --
             9       that he also didn't provide receipt -- receipt either.      9   is confidential?
            10              That doesn't mean that it was right. You            10       A Well, I think I mentioned that before to you
            11       would think somebody in that capacity would know better.   11   that all the revenues, cash flow statements would not be
            12       But he ran the company. He was the one that ultimately     12   publicly disclosed. There is probably other items in
            13       was responsible for that.                                  13   here that relate to that that would not also be publicly
            14          Q Okay. Was -- did anybody else have any                14   disclosed. Any type of revenue items, cash flow items.
            15       compliance responsibilities in Alpine?                     15       Q So you are saying the revenues and cash flows
            16          A They did, but they all reported to Chris              16   in the audit would not be publicly available?
            17       Frankel.                                                   17       A Anything to do with the revenues, yes.
            18          Q Did you have a lawyer that was responsible for        18       Q That doesn't get filed with the SEC or on
            19       compliance?                                                19   the -- on your website?
            20          A He also reported to Chris Frankel.                    20       A It's not public, no. Just the balance sheet
            21          Q Who would that have been, Cruz?                       21   information.
            22          A No. Cruz was the holding company counsel. At          22       Q But the balance sheet information gets filed
            23       the time, it would have been Nate Simmons at Alpine.       23   on the website?
            24          Q So Nate Simmons would have been counsel for           24       A Just the balance sheet information.
            25       Alpine in-house?                                           25       Q Okay. Do you know whether Mr. Frankel

                                                                  Page 98                                                       Page 100
             1           A Yes.                                                  1   misappropriated any information from this audit to
             2           Q And he would have had compliance                      2   disadvantage any of your companies?
             3       responsibilities?                                           3      A Yes. Looks like he was using it to try to
             4           A Not necessarily, no. He would have been               4   steal the business.
             5       general counsel. There would be a chief compliance          5      Q The audit for the period ending September 30,
             6       officer as well.                                            6   2016?
             7           Q Who would have been the chief compliance              7      A Yes.
             8       officer?                                                    8      Q How would that -- how would that have
             9           A There was probably several people at that time        9   benefited him?
            10       frame. I don't recall.                                     10      A The revenue numbers were almost the identical
            11           Q Can you recall any of them?                          11   revenues, numbers that Chris Frankel had touched saying
            12           A Lea Farmer was the one who was the compliance        12   that he had the clients that could do this much
            13       officer originally; and then after that, I believe Chris   13   business. They are almost exactly the same as what's on
            14       Frankel took dual roles as the compliance officer and      14   those revenue statements.
            15       CEO.                                                       15      Q Okay. What about the next document, Frankel
            16           Q Okay. So you think --                                16   1610, "Number of Accounts For Ascensus Nonbank Trustee
            17           A But there may have been somebody in between,         17   Application," is that a confidential document?
            18       but I think that it was Lea Farmer, and then Chris         18      A Yes.
            19       Frankel resumed the role of both chief compliance          19      Q And why is it confidential?
            20       officer and CEO.                                           20      A Anything that's not readily available to the
            21           Q Okay. All right. Let's go through Exhibit 6,         21   market that's maintained by Alpine or Scottsdale would
            22       and I want to try and move quickly, but I don't want to    22   be a trade secret or confidential or both.
            23       rush you. The first thing that we come to is the           23      Q Do you know what, if anything, Hurry did with
            24       audited, the annual audited report for the period from     24   this -- I mean, what, if anything, Frankel did with
            25       October 1, 2015, through September 30, 2016, for Alpine    25   Frankel 1610?



                                                                                                      25 (Pages 97 to 100)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 26 of 53 PageID 1117

                                                                 Page 101                                                        Page 103
             1           A We believe that he was trying to use this             1      A He could have used a lot of this information
             2       information to unfairly compete.                            2   collectively to unfairly compete in buying another firm.
             3           Q Okay. What about Frankel 1609, this document          3      Q How? How would he use the blanket fidelity
             4       that says "Accounts Payable Policy," April 4, 2017? Is      4   bond?
             5       that confidential?                                          5      A By giving the recipe of anything that you
             6           A If this information was not disseminated to           6   needed to make the greatest cookie in the world and you
             7       the public and it was an internal document it would be      7   had it collectively together, then, yes, you would
             8       considered confidential information. Anything               8   certainly be able to compete with the best cookie in the
             9       whatsoever that is not disseminated to the public would     9   world.
            10       be considered confidential information.                    10      Q Because Alpine is the best cookie in the
            11           Q So are you able to say whether this accounts         11   world?
            12       payable policy dated 4-4-17 was confidential or not?       12      A Alpine is the largest OTC -- Alpine,
            13           A I can't say on the surface, but if it was            13   Scottsdale collectively, as far as I know, are the
            14       not -- if it was only an internal document, it would       14   largest OTC clearing firm in the United States.
            15       have been.                                                 15      Q Okay. What about -- let's not collectively.
            16           Q Okay. All right. Let's look at this Frankel          16   What about Alpine by itself? Would it --
            17       1611, which is the Talisys Service Organization Controls   17      A Probably still in that neighborhood, but
            18       Report, October 1, '15 through September 30th, '16,        18   certainly Scottsdale and Alpine. I would say even
            19       Deloitte, is that confidential?                            19   Alpine by itself too.
            20           A Any information that was not disseminated to         20      Q Okay. All right. What about the WSP Manual,
            21       the public would have been confidential, including this.   21   Frankel 1716? Is that a confidential document of
            22           Q Do you know whether this was confidential or         22   Alpine?
            23       not, this Deloitte report?                                 23      A Yes, anything that would be -- I believe this
            24           A I don't recall specifically this report, but         24   was something that was never shared with the public.
            25       it looks like it was sent specifically to Alpine. It       25   Anything that would not be readily available to the

                                                                 Page 102                                                        Page 104
             1       does not look like it was something that was used or put    1   public would be confidential and trade secret of Alpine.
             2       out for the public. But I don't know that for certain.      2   And WSPs have obviously a lot of private information in
             3           Q Do you know how or whether Frankel would have         3   there and detailed information about the process of the
             4       used this to disadvantage any of your companies or          4   firm.
             5       benefit himself?                                            5       Q All right. What about 2238, is that a -- a
             6           A Sure. If you know about the vendors that they         6   confidential Alpine document?
             7       use, how they use them, stuff about them, any of that       7       A Hard for me to tell from this; but, again, if
             8       kind of stuff can be used again you, any information        8   it was something that wasn't readily available to the
             9       like that.                                                  9   public, it would be considered confidential. But it's
            10           Q Okay. Let's look at the National Union Fire          10   hard for me to tell from the surface of these two
            11       Insurance Company blanket fidelity bond for securities     11   documents.
            12       dealers, which begins at Frankel 1675. Is that a           12       Q Okay. Well, it's just a two-page document?
            13       confidential document?                                     13       A I understand. This one or this one?
            14              MR. SUSMAN: Hang on. Let's get that here.           14       Q The -- the -- I'm looking at the Bates number
            15           1675?                                                  15   2238.
            16           A This more than likely would be. Again,               16       A Okay.
            17       anything that wasn't readily available to the public       17       Q "About Haynie," H-A-Y-N-E [sic]?
            18       would be confidential information. I don't believe this    18       A Yes. I don't know how this was originally
            19       was readily available to the public. So it would be.       19   obtained; but, again, I'll answer that if it was
            20       BY MR. BANKER:                                             20   something that was not available readily to the public
            21           Q Do you know whether Frankel misappropriated          21   and it was something given specifically in confidence or
            22       this in any way?                                           22   something specific for Alpine, it would be. I cannot
            23           A He would have -- could have used this in -- in       23   tell by looking at this -- these two pages. So I don't
            24       some way to try to acquire another firm, potentially.      24   know where it came from. So I can't -- I can't answer
            25           Q To what?                                             25   that question other than what I said already.



                                                                                                    26 (Pages 101 to 104)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 27 of 53 PageID 1118

                                                                 Page 105                                                         Page 107
             1             Q Okay. And then the final document in this            1   anything generally that would come from an attorney
             2        stack is Frankel 2240. Is this a confidential document?     2   would be marked confidential, attorney-client privilege,
             3             A I would give you the same answer: If it's            3   or both.
             4        something that's not readily available to the public, it    4        Q Okay. And then what about 1517, certified
             5        would be confidential and a trade secret.                   5   copy of articles of incorporation and amendments for
             6                 Looking at these two documents, it's hard to       6   Alpine? Is that confidential?
             7        say whether it was or wasn't.                               7        A If it was something that was not made to the
             8             Q You are only looking at one document right           8   public, okay -- so if it was something that was actually
             9        now.                                                        9   put up on the website for the public to see, then it
            10             A I'm sorry.                                          10   obviously would not be. But I can't tell you by looking
            11             Q 2240.                                               11   at just this paper if all this stuff was public or not
            12             A At this one document.                               12   public. But if it wasn't, then it would be
            13             Q You can't say if it's confidential or not; but      13   confidential.
            14        if it's not readily available, your position is it's       14        Q What about 1541, bylaws of Alpine? Is that
            15        confidential?                                              15   confidential?
            16             A Absolutely.                                         16        A If the bylaws were not readily available to
            17             Q Okay.                                               17   the public, they would be confidential.
            18                 (Exhibit Number 7 marked for identification.)     18        Q But you don't know whether they were or not?
            19        BY MR. BANKER:                                             19        A In some cases, I don't believe these were; but
            20             Q Let me hand you what I'll -- keep those -- I        20   it's -- I don't believe these were. But if it was not
            21        would suggest you keep those in order.                     21   made readily available to the public, it would be
            22                 I've handed you what I've marked as Exhibit 7,    22   confidential.
            23        which is another of the e-mails referenced in the second   23        Q Why do you believe that the bylaws were not
            24        amended complaint with documents attached.                 24   readily available to the public?
            25                 Do you see that?
                                                                                 25        A I'm not an attorney, but I think there is some

                                                                 Page 106                                                         Page 108
             1           A I do.                                                  1   cases where certain articles are made public. So I
             2           Q And if you look at the first attachment that           2   can't speak to the legalities of that. I think in some
             3       we come to, it is Frankel 1513, an e-mail from Nathan        3   cases in certain states they do make those public.
             4       Simmons. That's counsel for Alpine; right?                   4      Q Okay.
             5           A Yes.                                                   5      A But I don't know in this case if they were
             6           Q To Tammy Schultz at Ascensus with a copy to            6   one.
             7       Frankel and Cruz on April 20, 2017.                          7      Q All right. Next document we come to is
             8              Do you see that? And it says "Application of          8   Frankel 1555, articles of organization for SCA Clearing,
             9       Alpine Securities to become Non-Bank Trustee." Do you        9   LLC. Do you claim that that document is confidential
            10       see that?                                                   10   information?
            11           A Yes.                                                  11      A It would be the same question. This one may
            12           Q Is this document confidential?                        12   be made to the public, in which case it wouldn't. But I
            13           A If it was something that was not readily              13   would add that if you had collectively public
            14       available to the public.                                    14   information that was only known collectively to Alpine,
            15           Q Okay. Now, this is interesting because if             15   then it could be considered confidential. So if I
            16       you -- if you look at this e-mail, 1513, the memorandum,    16   collectively got public information but only knew how to
            17       it says at the top "confidential," doesn't it?              17   assemble it in such a way because I have access to
            18           A That's because it probably was marked                 18   information at Alpine, then we would consider that
            19       attorney-client privilege because I see it comes from       19   confidential. The sourcing and collection of that
            20       Nate to Chris.                                              20   information; how it's collected and how it's put
            21           Q Do you know why "confidential" appears in the         21   together.
            22       top right-hand corner? You're making an assumption that     22      Q What about 1557, Arizona Limited Liability
            23       because it comes from Nate, but do you -- other than        23   Company Operating Agreement for SCA Clearing?
            24       that assumption, do you know why?                           24      A I don't think I have 1557.
            25           A You would have to probably ask Nate, but              25          MR. SUSMAN: Yeah, we don't have that.



                                                                                                     27 (Pages 105 to 108)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                              dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 28 of 53 PageID 1119

                                                                 Page 109                                                       Page 111
             1               MR. BANKER: 1557?                                  1       A That would be confidential information.
             2               MR. SUSMAN: Yeah, it's not in our stack.           2       Q Okay. Why is 1571 confidential?
             3               MR. BANKER: Hum.                                   3       A Because it's not information that would be
             4               MR. SUSMAN: Skips ahead to 1569. At least          4   made readily available to the public.
             5           that's what mine does.                                 5       Q Okay. What is the purpose -- how is this
             6               MR. BANKER: Huh. I'm sorry.                        6   first amendment to The Hurry Family Revocable Trust
             7       BY MR. BANKER:                                             7   used?
             8           Q Well, let me do this -- I don't know how that        8          MR. SUSMAN: Objection; vague and ambiguous.
             9       happened.                                                  9       A I mean, anything to do with the trust is
            10               MR. SUSMAN: I've never made a mistake like        10   confidential.
            11           this in my career. I mean, I just can't believe       11   BY MR. BANKER:
            12           this, David.                                          12       Q Okay. I mean, but wouldn't this -- and if you
            13               MR. BANKER: All right. Well, let's do this.       13   look at 1573, Certificate of Trust The Hurry Family
            14           Let's put it in your stack, and we'll replace this.   14   Revocable Trust, do you see that?
            15       BY MR. BANKER:                                            15       A Yes.
            16           Q But 1557 to 1568, the Arizona Limited               16       Q Aren't these documents that the trust would
            17       Liability Company Operating Agreement for SEA Clearing,   17   use to present to banks and other third parties?
            18       is that a confidential document?                          18       A Still wouldn't be -- still would not be
            19           A Same answer. My understanding is this is not        19   something that's readily available to the public,
            20       made available to the public, but -- this particular      20   specific case-by-case basis.
            21       one. But the same answer, if it's not readily made        21       Q No. No. But I'm -- I hear your answer about
            22       available to the public, it would be confidential. I do   22   whether or not it's made available to the public. But
            23       not believe this one was.                                 23   wouldn't these two trust documents, this first amendment
            24           Q You don't believe it was available to the           24   and the certificate of trust, wouldn't these be used to
            25       public. So you think it was confidential?                 25   present to banks and other third parties that dealt with

                                                                 Page 110                                                       Page 112
             1           A I think that, if it was not made available to        1   the trust to show that you and your wife had authority
             2       the public, it would be confidential.                      2   to act on behalf of the trust?
             3           Q And whose confidential information is it?            3           MR. SUSMAN: Objection; incomplete
             4           A Well, SCA Clearing would be the owner of             4       hypothetical.
             5       Scottsdale Capital.                                        5       A It would be confidential information that was
             6           Q Oh, that's a holding company?                        6   shared with a bank on the same premise that that
             7           A Yes.                                                 7   information is kept confidential. The bank has the same
             8           Q Okay. All right. And then what about 1569,           8   privacy laws that any financial institution would have,
             9       Arizona Corporation Commission -- just put that in the     9   and it would not be made readily available to the
            10       proper order in your stack that the court reporter will   10   public.
            11       have, and we'll get -- we'll get a replacement copy of    11   BY MR. BANKER:
            12       that for everybody.                                       12       Q But is that -- is that what I understand the
            13           A All right.                                          13   purpose of those two documents is, 1571 and 1573, is to
            14           Q 1569, Arizona Corporation Commission                14   authorize you and your wife to deal with third parties
            15       Corporations Division Website Entity Detail for SEA       15   on behalf of the trust so that you have documents --
            16       Clearing, is that confidential information?               16       A Not necessarily. It's to show somebody in a
            17           A Same answer. If it was not available to the         17   certain situation, very narrow audience, typically,
            18       public, it would be. This may or may not have been. If    18   maybe a bank or a lender of who the trustees and what
            19       it was not available to the public, then it would be      19   they have authorization for. It's still not something
            20       considered confidential information.                      20   that's readily available and made to the public.
            21           Q Okay. And what about 1571, First Amendment to       21       Q Okay. What in the world do you think that
            22       the Hurry Family Revocable Trust, November 26th, 2012,    22   Frankel would do with that?
            23       is that confidential information?                         23       A I have no idea.
            24           A 1571.                                               24       Q I mean, that's of no benefit to him, is it?
            25           Q 1571.                                               25       A Look, I don't know what Frankel did or didn't


                                                                                                   28 (Pages 109 to 112)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 29 of 53 PageID 1120

                                                                Page 113                                                         Page 115
             1       do. But from what I've been seeing in some of this          1      Q So the fact that --
             2       discovery any of that information could be used against     2      A How is it being used? So, in other words, if
             3       us unfairly.                                                3   how it's being used is not really known to the public,
             4          Q How could this -- how could these two trust            4   then collectively it would be considered confidential
             5       documents be used against "us" -- who is "us," the          5   information.
             6       plaintiffs -- unfairly?                                     6      Q Okay. I think I understand what you're
             7          A Probably in the same way -- in some way as --          7   saying. You are saying what determines whether
             8       as knowing the revenue. Knowing who some of these           8   something is confidential is how it's used; right?
             9       owners are that may or may not be public information and    9      A In this particular case.
            10       what their controls are and what their controls aren't     10      Q Okay. And you would say that, in determining
            11       certainly could be.                                        11   whether something is misappropriated, it also depends on
            12          Q Knowing the trustees of the trust? How --             12   how it's used; right?
            13       what advantage does that give any other broker-dealer?     13          MR. SUSMAN: Objection; misstates prior
            14          A I can't think of something off the top of my          14      testimony.
            15       head; but when you have information and it's put           15      A No. There is some stuff that's clearly
            16       collectively in the group, it's hard to know how it's      16   confidential. If I took a public document that's
            17       going to be used and what it's going to be used for.       17   clearly public and I internally use it for different
            18          Q All right. Let me hand you -- don't you get           18   things or directing certain things, how it was being
            19       these out of order now. The court reporter is going to     19   used internally, it would be confidential. The document
            20       be very upset.                                             20   by itself and only by itself wouldn't be.
            21              Hand you what I'll mark as Exhibit 8.               21   BY MR. BANKER:
            22              (Exhibit Number 8 marked for identification.)       22      Q Okay. Do you know why Chris Frankel sent this
            23       BY MR. BANKER:                                             23   Ascensus e-mail string and Ascensus brochure and
            24          Q And ask if you can identify this document.            24   Ascensus services to himself?
            25       And let's deal with it subsequently. The first portion     25      A I don't know why he would do that any more

                                                                Page 114                                                         Page 116
             1       of the document is Frankel 1502 to 1504, which is an        1   than I would know why he would send my trust to himself.
             2       e-mail thread that involves Wendy Tibbetts at National      2       Q Okay.
             3       Sales -- I mean, I'm sorry -- at -- is it Essential --      3          (Exhibit Number 9 marked for identification.)
             4              MR. FRANKEL: Ascensus.                               4       A Other than, of course, to potentially compete
             5       BY MR. BANKER:                                              5   unfairly.
             6           Q Ascensus; right? Do you see that?                     6   BY MR. BANKER:
             7           A Yes.                                                  7       Q Let me hand you what I've marked as Exhibit 9.
             8           Q Is this e-mail, which is 1502 to 1504, is that        8   And ask you if you can identify this document.
             9       confidential?                                               9       A Yes.
            10           A If it was not made available to the public, it       10       Q What is this?
            11       would be considered confidential.                          11       A This was a -- part of the financing that
            12           Q Do you know whether it was available to the          12   Alpine was trying to obtain, one of the documents that
            13       public or not?                                             13   was going to be used in it.
            14           A I don't believe this was. I don't know that          14       Q Okay. And that's the attachment, the New
            15       for certain, but I don't believe it was.                   15   World Fortuity Fund L.P.?
            16           Q Okay. And what about the beginning at 1505,          16       A That's one of the funds, yes, that they were
            17       the Ascensus Nonbank Trustee Powers, this brochure? Is     17   trying to put together.
            18       that confidential information of the plaintiffs?           18       Q That who was trying to put together?
            19           A If it was something that Ascensus used to            19       A Alpine, it's one company.
            20       market. If it's marketing in general, I would say no.      20       Q Did the funding ever come to pass?
            21       But the fact that it was being marketed and targeted       21       A No.
            22       directly at Alpine, the fact that they were using it       22       Q Okay. Do you know why Frankel e-mailed this
            23       directly at Alpine, if that information was not readily    23   e-mail from Czarnik and the attachment to himself on
            24       known to the public, it would be confidential              24   September 18, 2018?
            25       information.                                               25       A Does raise some really serious concerns



                                                                                                     29 (Pages 113 to 116)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 30 of 53 PageID 1121

                                                                Page 117                                                        Page 119
             1       looking back on it today.                                   1      Q Okay. Did he fund any business?
             2           Q What concerns does it raise, looking back on          2      A We don't know that.
             3       it today?                                                   3      Q Did he start any business?
             4           A That he's using this to -- basically as a             4      A We don't know that.
             5       prototype to try to raise himself money to buy something    5      Q All right. You said -- you filed a
             6       else, not in Alpine's interest.                             6   declaration in this case, and you said that he was using
             7           Q Okay. Well, who put together the funding              7   your information in his new business ventures?
             8       structure, the term sheets, secured revolving credit        8      A The discovery that we got, the information we
             9       facility?                                                   9   have, we don't know whether he closed it. He certainly
            10           A Well, one of our clients was assisting us            10   was trying to.
            11       with -- it was a group effort between one of our           11      Q What --
            12       customers and his attorney and myself.                     12      A Whether he closed or not, we don't know.
            13           Q When you say "attorney," it's Steve Czarnik?         13      Q What -- what were his business ventures?
            14           A Yes.                                                 14      A A competing firm with Alpine to try to
            15           Q And the customer is Kramer or PowerUp Lending?       15   unfairly compete with us buy a firm, essentially use our
            16           A PowerUp Lending, Curt Kramer?                        16   connections and our confidential information to not only
            17           Q Same thing?                                          17   fund it but to steal all the business.
            18           A Yes. Curt Kramer -- Curt Kramer would be part        18      Q Okay. But don't know whether he did any of
            19       of that group.                                             19   that; right?
            20           Q Kramer's the principal or the face of PowerUp        20           MR. SUSMAN: Object. It's been asked and
            21       Lending?                                                   21      answered.
            22           A He's -- I don't know the specific structure of       22      A He certainly was in the process of doing it,
            23       that, but they would all be together.                      23   and looking at the trade stuff going on at -- he had
            24           Q Okay. Okay. And so you don't -- again, I             24   certainly had one of the customers make trades over
            25       think you've said you don't know why Mr. Frankel           25   there. How that was compensated to him, we don't know.

                                                                Page 118                                                        Page 120
             1        e-mailed this, Czarnik's e-mail and the attachment, to     1   BY MR. BANKER:
             2        himself on September 18, 2018; right?                      2       Q Had customers make trades where?
             3           A You want me to speculate?                             3       A Looks like in that discovery that one of the
             4           Q No, I don't want you to speculate. You can --         4   customers, particularly maybe PowerUp or Curt Kramer,
             5           A There would be no reason for him to have              5   were making trades at Ziv.
             6        e-mailed this to himself on September 18, 2018, unless     6       Q You got discovery from Frankel that shows that
             7        he was going to use that information to unfairly           7   PowerUp was making trades at Ziv?
             8        compete.                                                   8       A Ziv provided that discovery.
             9           Q Okay. And the next question is do you know            9       Q Okay. Well, how do you know that -- I mean,
            10        whether he's used Exhibit 9 unfairly to compete?          10   don't these clients do business with a lot of
            11           A Based on some of the discovery he has, it            11   broker-dealers?
            12        looks like he has.                                        12       A There is not that many broker-dealers that do
            13           Q Okay. And what -- how did he use Exhibit 9           13   what we do.
            14        unfairly to compete? What did he do?                      14       Q Well, I understand but the clients are -- use
            15           A He used all the people, confidential                 15   multiple broker-dealers, don't they?
            16        information and trade secrets, that we were using to      16       A In our business, there is very few
            17        essentially try to help Alpine to not only fund his own   17   broker-dealers. This particular broker would have never
            18        business but, in the process, try to steal all the        18   in a million years known to contact Curt Kramer without
            19        customers as well.                                        19   the assistance of Chris Frankel.
            20           Q What business did he fund?                           20       Q That's your speculation?
            21           A He was in the process of trying to fund a            21       A It is.
            22        business, Ziv.                                            22       Q Okay.
            23           Q Did he fund that business?                           23          MR. BANKER: All right. We got to keep
            24           A We don't know if he funded Ziv or not. I             24       moving.
            25        don't know.                                               25          (Exhibit Number 10 marked for identification.)



                                                                                                    30 (Pages 117 to 120)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 31 of 53 PageID 1122

                                                               Page 121                                                        Page 123
             1        BY MR. BANKER:                                            1       A Well, that's a more complicated question. By
             2           Q All right. Let me hand what you I will mark          2   itself, as it sits, it would be Chris Frankel's
             3        as Exhibit 10. And ask you to identify that document.     3   information; but, again, if he used it in conjunction
             4           A Okay.                                                4   somehow with Alpine that's not known to the public, then
             5           Q What is it?                                          5   it would be considered confidential information.
             6           A Looks like a e-mail from our general counsel         6       Q Of whom?
             7        to Chris Frankel.                                         7       A Of Alpine's.
             8           Q Okay. And are you claiming this as Alpine's          8       Q How does it become Alpine's confidential
             9        confidential information?                                 9   information?
            10           A Any information that wouldn't be readily made       10       A Because the contract or how he used this --
            11        available to the public would be considered Alpine's     11   and, again, I'm speculating; but if you don't want me to
            12        confidential information.                                12   speculate, I'll give you the same answer. Same answer
            13           Q In this case, are you claiming Exhibit 10, the      13   is, is that I took public information and it was
            14        e-mail and the attachment, as Alpine's confidential      14   combined with information with Alpine books and records
            15        information? Was it confidential information of any of   15   that was not public and how it was combined or what it
            16        the plaintiffs?                                          16   was used for, how it was used and what it was used for
            17           A If the information was not made available to        17   would, if it's not made available to the public, public
            18        the public, it would be confidential. This actually      18   does not know, would be confidential information. The
            19        happens to also be sent by general counsel.              19   actual form itself may be somebody else's confidential
            20           Q And not marked confidential; right? No, it          20   information. A good example of that would be any
            21        does say "confidential."                                 21   customer or employee who had given us information that
            22           A It does say "confidential" on it.                   22   was their information. Okay. It's confidential
            23           Q Yeah, it does say "confidential."                   23   information. We don't disclose that to the public or
            24           A "Privileged and confidential."                      24   anybody else.
            25           Q Yeah.                                               25       Q Let me hand you Exhibit 12.

                                                               Page 122                                                        Page 124
             1               All right. Did you -- do you know why Frankel      1          (Exhibit Number 12 marked for identification.)
             2        e-mailed this to himself on August 8, 2018?               2   BY MR. BANKER:
             3            A We can only speculate that it was to                3       Q Do you recognize this document?
             4        somehow --                                                4       A Yes.
             5            Q I don't want you to speculate.                      5       Q What is 12?
             6            A I do not know why.                                  6       A This is a document of what appears to be
             7            Q Okay. And, by the way, I don't believe you're       7   revenue numbers, some commission amounts for top
             8        a mind reader. I don't expect that you could possibly     8   customers at Alpine.
             9        know why Frankel would e-mail something to himself.       9       Q Okay. And what was the genesis of -- looks
            10        Unless he told you why he e-mailed it to himself?        10   like the e-mail started with Josh Boyer -- or started
            11            A No, I don't know why he e-mailed himself, but      11   with Chris Frankel to Josh Boyer on July 30th and then
            12        it violates company policy doing it.                     12   from Josh Boyer to Frankel on July 31st.
            13            Q All right. And let me hand you Exhibit 11.         13          Do you know what's going on in this e-mail
            14               (Exhibit Number 11 marked for identification.)    14   thread?
            15        BY MR. BANKER:                                           15       A They are talking about the top customers and
            16            Q Can you tell me what this document is?             16   obviously a fee schedule.
            17            A Looks like an EIN number.                          17       Q Right. As I understand it, it -- at about
            18            Q For the record it's Frankel 1456 to Frankel        18   this time in July of 2018, Alpine was thinking about
            19        1458. Right. And it concerns Securities Settlement       19   implementing a fee schedule increase?
            20        Solutions, LLC.                                          20       A Actually, from my understanding the fee
            21               Do you see that?                                  21   schedule increase was supposed to be implemented
            22            A Um-hum.                                            22   significantly prior to this time. In fact, I think on
            23            Q Yes?                                               23   July 31st Frankel would have already been terminated.
            24            A Yes.                                               24   So there really wouldn't have been any reason for him to
            25            Q Is this Alpine's confidential information?         25   even have had this document e-mailed to himself.


                                                                                                   31 (Pages 121 to 124)
                                                           ANTHEM REPORTING, LLC
             www.anthemreporting.com                       | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                           dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 32 of 53 PageID 1123

                                                                 Page 125                                                        Page 127
             1           Q Okay. Well, let's put that aside for a                1       Q More specific. Can you identify any client on
             2       minute. But tell me, what was the fee schedule increase     2   this list with whom Frankel has done anything
             3       that was supposed to be -- have been implemented well       3   inappropriate?
             4       before July 31st, 2018?                                     4       A The same customers on these lists -- we can go
             5           A It was a schedule that they had talked about          5   through them if you would like -- they are some of the
             6       for some time going into the early part of 2018, I          6   disclosure information that came from Ziv and from Chris
             7       believe.                                                    7   Frankel himself were also on this list. Some of the
             8           Q Okay. And what -- tell me what the --                 8   principals, some of the companies it would appear that
             9           A Because of the -- well, we would have to get          9   he is using that information to unfairly compete.
            10       the schedule itself, but the -- it was about the           10       Q I need a more specific answer. Can you tell
            11       increasing costs and trying to account for some of those   11   me -- can you identify any one of these clients on this
            12       higher costs so we could conduct our business another      12   list that Frankel did anything that in your view is
            13       way in a more profitable manner.                           13   inappropriate with?
            14           Q Okay. And -- and, of course, you don't know,         14       A I think I just answered that, but I'll try it
            15       right, why Frankel e-mailed Exhibit 12 to himself on       15   again. The list of those customers from the
            16       July 31st?                                                 16   discovery -- and I would have to go through them, if you
            17           A There would be no reason for him to do that          17   would like to spend all day doing that, match them up
            18       other than for him to unfairly compete.                    18   with the companies -- there are multiple customers that
            19           Q What about if he was going to work on it at          19   were on those disclosure lists, including in the Ziv
            20       home, work on the fee schedule?                            20   production, that are on also on this list.
            21           A Why would you work on it at home? Why would          21           Now, they are not all on that list, but we
            22       you need the top 50 customers and their revenue numbers    22   have reason to believe through brokers at Scottsdale and
            23       to work on it at home?                                     23   others that he has contacted all those people.
            24           Q Okay. You don't know, do you?                        24       Q Well, let me ask you this. That's a good
            25           A When you've already been given notice that you       25   question. Do you claim in this lawsuit on behalf of the

                                                                 Page 126                                                        Page 128
             1       are going to be terminated officially on the first of       1   plaintiffs that it would have been inappropriate for
             2       August.                                                     2   Frankel to have any communication with any of these
             3           Q Okay. Now, this is -- I think this is the             3   clients on this list, Exhibit 12?
             4       list, right, of customers that you referenced earlier in    4       A I think it would be very inappropriate for
             5       your testimony; right?                                      5   Chris Frankel to use confidential information and
             6               MR. SUSMAN: Objection; vague and ambiguous.         6   secrets about these customers to unfairly compete
             7           A This is one of them.                                  7   against us.
             8       BY MR. BANKER:                                              8       Q Not the question. Do you contend in this
             9           Q Okay. I'm not aware of another one. Are you           9   lawsuit as the representative of the plaintiffs that
            10       aware of another list?                                     10   Frankel could not could not compete -- could not
            11           A This is the list that he e-mailed himself.           11   communicate with any of the clients on this list in
            12       There are probably, I'm sure, other lists of top           12   Exhibit 12?
            13       customers.                                                 13       A If he was communicating with these clients
            14           Q Okay. Well, you're not aware of any other            14   specifically on the information that he had from us that
            15       list?                                                      15   was not public to unfairly communicate, like knowing how
            16           A That he e-mailed himself?                            16   much commission they did, what their payments were, how
            17           Q Yeah.                                                17   they conducted their business, what their trade ones
            18           A This is the only stuff we know that he               18   were and use that information specifically to try to
            19       e-mailed himself.                                          19   steal that business, then I believe that would be a
            20           Q Okay. All right. Now, looking at this list,          20   problem. And I think that he used confidential
            21       I mean, do you contend that he did anything improper       21   information to unfairly compete and try to steal our
            22       with any of these clients listed on this list?             22   business.
            23           A Yeah. We believe he intended to and more             23       Q All right, Mr. Hurry. Frankel calls Chicago
            24       likely is using our confidential information, trade        24   Venture yesterday and says, "I would love to do business
            25       secrets to unfairly compete against us.                    25   with you." Is that a violation of anything?



                                                                                                     32 (Pages 125 to 128)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 33 of 53 PageID 1124

                                                                Page 129                                                        Page 131
             1              MR. SUSMAN: Objection; incomplete                    1   little different than knowing Warren Buffett before.
             2          hypothetical.                                            2           So Chris Frankel had an environment where he
             3          A Compounded with a lot of other information             3   was never in before with a firm that's the largest of
             4       that he may have about those people, considering that he    4   what they do in the business, with proprietary trade
             5       may -- my understanding is he never knew these people on    5   secret information and confidential information, and he
             6       that level as a customer, probably never spoke to these     6   had all that information, and it would appear that he's
             7       people as a customer. Prior to leaving Scottsdale, he       7   used that information to unfairly compete with us.
             8       knew a lot of people I would say that could very well be    8        Q Let me ask you this: Could you have required
             9       an unfair competition using trade secrets.                  9   Chris Frankel as a condition of coming on board with
            10       BY MR. BANKER:                                             10   Alpine to sign a noncompetition agreement that would
            11          Q You elected, right, you chose not to have             11   have prohibited him from working for a broker-dealer or
            12       Frankel sign a nonsolicitation agreement; correct?         12   opening a broker-dealer for some period of time after he
            13          A We did not have him sign one, no.                     13   left your employment? Could you have done that?
            14          Q Okay. That was a choice that you made, that           14           MR. SUSMAN: Objection; calls for a legal
            15       you would not require him to sign a nonsolicitation        15        conclusion.
            16       agreement. True?                                           16        A Sure, we could have.
            17          A I don't know if it was a choice. He did not           17   BY MR. BANKER:
            18       sign one.                                                  18        Q Okay. And why didn't you do that?
            19          Q You don't make anybody sign a nonsolicitation         19        A Because Chris Frankel didn't have any
            20       agreement?                                                 20   customers and didn't have these kind of relationships
            21          A No. The people we hire don't have customers.          21   with his customers.
            22       They don't bring customers with them. They don't have      22           MR. SUSMAN: David, how much longer you got?
            23       these relationships with them. People who -- we had        23           MR. BANKER: Oh, gosh. I got to get through
            24       those kind of relationships before. We don't have those    24        these documents.
            25       kind of relationships today.                               25        A By the way, I'll add to that, if we thought he

                                                                Page 130                                                        Page 132
             1           Q Um-hum.                                               1   did, we wouldn't have hired him.
             2           A So people that come to us don't have                  2         (Reporter clarification.)
             3       customers. They are basically hired to do a specific        3      A If we thought he had customers, in other
             4       task, like manage the clearing. They don't have             4   words, he was a customer broker and these were his
             5       customers.                                                  5   customers, we wouldn't have hired him.
             6           Q Okay. You elected, you chose not to have              6   BY MR. BANKER:
             7       Frankel sign a noncompetition agreement, didn't you?        7      Q Okay. Well, let me understand this.
             8               MR. SUSMAN: Objection. That's already been          8   Scottsdale -- doesn't Alpine have sales representatives,
             9           answered.                                               9   people that are responsible to generate --
            10           A I already answered that.                             10      A Not commission people. They are all -- they
            11       BY MR. BANKER:                                             11   basically -- they don't bring those customers in.
            12           Q No, you didn't. You said nonsolicitation             12      Q Okay. What about Scottsdale?
            13       agreement. I said noncompetition agreement. Do you         13      A Same.
            14       know the difference?                                       14      Q No?
            15           A I'm not an attorney, sir; but what I would           15      A No.
            16       tell you and I'll tell you again, Chris Frankel didn't     16      Q So you don't have noncompetition agreements or
            17       have any customers coming to Alpine, never had any         17   nonsolicitation agreements --
            18       customers, as far as I know, told us he never had any      18      A We have confidentiality agreements.
            19       customers, didn't bring any business as far as I know      19      Q That's it.
            20       that Alpine didn't already know.                           20      A Because we don't hire people that have books
            21               If you have all that information and you           21   of business and their own customers.
            22       create those relationships -- I know who Warren Buffett    22      Q Okay.
            23       is, but if I got a warm fuzzy introduction because I       23         MR. BANKER: You want to take a break for a
            24       working with Bill Gates and got all kinds of information   24      second?
            25       about Warren Buffett that I never knew before, that's a    25         MR. SUSMAN: Yeah. Yeah.


                                                                                                    33 (Pages 129 to 132)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 34 of 53 PageID 1125

                                                              Page 133                                                        Page 135
             1              (Recess taken from 12:20 p.m. until                1   it didn't go forward?
             2           12:28 p.m.)                                           2       A Sure.
             3       BY MR. BANKER:                                            3       Q Okay. And that would be that Chris said to
             4           Q All right. Mr. Hurry, let me hand you what          4   Kramer, "Don't do business with" --
             5       I've marked as Exhibit 13 and ask you if you can          5       A I think he was telling people not to do it and
             6       identify that document.                                   6   essentially telling them to go put money in his company.
             7              (Exhibit Number 13 marked for identification.)     7       Q Okay. That's your spec --
             8           A Yep.                                                8       A Or his target company.
             9       BY MR. BANKER:                                            9       Q Okay. That's your speculation?
            10           Q And you can see that Mr. Frankel forwarded it      10       A We got a lot of circumstantial evidence that
            11       to himself at his home computer, an e-mail from Mike     11   is starting to be true that -- for which we can see.
            12       Cruz to -- actually it starts --                         12       Q Okay. And do you contend that 13 is
            13              MR. SUSMAN: Let me object. Lacks foundation       13   confidential?
            14           that it was forwarded to a home computer or to his   14       A Any information that's not readily available
            15           personal e-mail.                                     15   to the public would be considered confidential and trade
            16       BY MR. BANKER:                                           16   secret.
            17           Q Right. I didn't mean to -- forwarded to his        17           (Exhibit Number 14 marked for identification.)
            18       personal e-mail, which looks like an e-mail thread       18   BY MR. BANKER:
            19       concerning NSC call funding facility that Mr. Frankel    19       Q All right. Let me hand you 14.
            20       forwarded to his personal e-mail at August 31, 2017?     20       A I add to this, attorney -- general speaking,
            21           A I see it.                                          21   if not always, communications by attorneys would be
            22           Q Okay. And, you know, this originates from          22   attorney-client privilege.
            23       Mike Cruz, general counsel, but it doesn't say           23       Q Okay. You can see Exhibit 14 is an e-mail
            24       "confidential" on it anywhere?                           24   that Chris Frankel forwarded to his personal e-mail
            25              MR. SUSMAN: It does, actually.                    25   address on July 13, 2017, and the attachment is a "NRS

                                                              Page 134                                                        Page 136
             1              MR. BANKER: Where does it say "confidential"?      1   Fire Blaze Platform, including training content and
             2              MR. SUSMAN: Right there, 1238, down at the         2   related materials."
             3          bottom, "Confidential -- Not for General               3          Do you know what this attachment is about?
             4          Distribution."                                         4       A Not off the top of my head, no.
             5              MR. BANKER: Where?                                 5       Q Do you know why Mr. Frankel sent this to
             6              MR. SUSMAN: In the actual term sheet itself.       6   himself on July 13, 2017?
             7              MR. HOLDER: The attachment.                        7       A No, other than how I already answered. It
             8              MR. BANKER: Oh, oh, oh. Right, in the term         8   would be speculating.
             9          sheet. Right.                                          9       Q And your speculation would be that he was
            10       BY MR. BANKER:                                           10   somehow using this unfairly to compete?
            11          Q Do you know why Mr. Frankel sent this term          11       A He could have been, yes.
            12       sheet to himself in August 2017?                         12       Q Okay. Would a -- would the far more likely
            13          A I would suspect it's to unfairly compete at         13   speculation be that he's simply sending this to work at
            14       some future time.                                        14   home, to work at it at home?
            15          Q Okay. I mean, did this call funding facility        15       A Absolutely not. So you got a CEO and chief
            16       between Alpine and Curt and Seth Kramer, the Kramer      16   compliance officer violating his own rules? That he's
            17       Group, ever go through?                                  17   actually hired to uphold.
            18          A No.                                                 18       Q Um-hum.
            19          Q Do you know why?                                    19       A I would say that's not right.
            20          A I would have to speculate.                          20       Q Okay. So you don't want him working at home
            21          Q I'm not -- I mean, did it not go through --         21   on your business?
            22       when did it fail? Do you know when it failed? That's     22       A That's not what I said.
            23       not the right word. When did it not go forward?          23       Q Okay. You don't mind him working at home;
            24          A Around the time that Chris Frankel left.            24   right?
            25          Q Okay. And you have some speculation as to why       25       A No, as long as he's in compliance with the


                                                                                                  34 (Pages 133 to 136)
                                                          ANTHEM REPORTING, LLC
             www.anthemreporting.com                      | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                          dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 35 of 53 PageID 1126

                                                                 Page 137                                                        Page 139
             1       rules and procedures and not violating trade secrets and    1       A It's very difficult to distinguish that. It
             2       confidential information.                                   2   could be, depending on how they are used, one and the
             3           Q Okay. What about if he's working at home and          3   same.
             4       not violating the confidentiality agreement or the trade    4       Q Okay. I know it may be difficult, but in your
             5       secrets and he's not unfairly competing, he's just using    5   own words describe the difference between confidential
             6       his computer screen and his printer in order to better      6   information and information that's trade secret?
             7       be able to work on your information? Are you down with      7          MR. SUSMAN: Objection; calls for a legal
             8       that?                                                       8       conclusion.
             9           A I'm not okay with that. I think I answered            9   BY MR. BANKER:
            10       that before.                                               10       Q I'm not asking for a legal conclusion. I'm
            11               MR. SUSMAN: Objection. It's an incomplete          11   asking for your understanding.
            12           hypothetical.                                          12       A They could be the same thing because, if I
            13           A I think I answered that too.                         13   took an employment agreement that nobody else had access
            14       BY MR. BANKER:                                             14   to, then I would be able to steal that employee or do
            15           Q And why are you not okay with that?                  15   things that somebody else wouldn't be able to do. So
            16           A He shouldn't be taking any confidential              16   how it's being used in compilation with a lot of other
            17       information and putting it on your personal stuff. And     17   things as could easily be used as a trade secret. How
            18       I believe, as we went through earlier, it's also           18   we pay our employees, how we do all these things in
            19       actually a violation of the rules and procedures.          19   compilation with everything else is part of the trade
            20           Q Okay. So I don't know. Did I ask you is              20   secret, confidential information.
            21       Exhibit 14 -- do the plaintiffs claim that as              21       Q All right. Let me hand you Exhibit 16.
            22       confidential?                                              22          (Exhibit Number 16 marked for identification.)
            23           A I think I'll go back to the earlier question         23   BY MR. BANKER:
            24       is that this document itself, as it sits, may or may not   24       Q And ask you to identify that?
            25       be confidential. That, I don't know. NRS. But if it's      25          And let me help. This is an e-mail that

                                                                 Page 138                                                        Page 140
             1       used in conjunction with private information of Alpine,     1   Frankel forwarded to his Yahoo e-mail address on May 2,
             2       then it very well could be. And if it was used in           2   2017, and it concerns an e-mail thread about -- is it
             3       conjunction with other stuff that only Alpine had and       3   ACAP fees? I guess ACAP Financial. It attaches a FINRA
             4       was not made available to the public, it would be           4   notice to Frankel dated February 22, 2017.
             5       considered confidential.                                    5       A Yes, I see it.
             6              (Exhibit Number 15 marked for identification.)       6       Q Okay. Do you as the corporate representative
             7       BY MR. BANKER:                                              7   of the plaintiffs consider Exhibit 16 to be
             8           Q Okay. Hand you Exhibit 15 and ask you to              8   confidential?
             9       identify that.                                              9       A Yes.
            10           A Okay.                                                10       Q And why?
            11           Q Do you -- it appears to be an e-mail thread          11       A It's information that certainly wouldn't be
            12       and a consulting agreement for Steven M. Gribben that      12   available to the public.
            13       Frankel forwarded to himself on July 13, 2017. You, of     13       Q Do you know why?
            14       course, don't know why Frankel sent that to himself on     14       A It could be disparaging to Alpine, and the
            15       that date; correct?                                        15   only reason I think it could have been e-mailed to
            16           A Other than what we discussed before, no.             16   himself, it could have been used be disparage us against
            17           Q Right. And do you content that Exhibit 13 --         17   our customers in order for him to unfairly steal them.
            18       Exhibit 15 including the attachment and/or the             18       Q Okay. But you don't know why Frankel sent
            19       attachment are confidential?                               19   this to himself on May 2, 2017?
            20           A As was priorly discussed, if it was not made         20       A That would be the circumstantial evidence as
            21       readily available to the public, they would be             21   I've seen it so far.
            22       considered confidential and/or trade secret.               22       Q Right.
            23           Q How do you distinguish between confidential          23          (Exhibit Number 17 marked for identification.)
            24       and trade secret? Is trade secret kind of the next         24   BY MR. BANKER:
            25       level?                                                     25       Q Let me hand you Exhibit 17 and ask you to



                                                                                                     35 (Pages 137 to 140)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 36 of 53 PageID 1127

                                                                 Page 141                                                       Page 143
             1       identify that.                                             1   correspondent onboarding documents. And the e-mail
             2              This appears to be an e-mail that Frankel           2   forwarded is an e-mail from Stacie Jungling at FINRA to
             3       forwarded to himself on April 12, 2017, concerning an      3   Mr. Frankel.
             4       engagement letter with Gasthalter, G-A-S-T-H-A-L-T-E-R.    4         Do you consider 19 to be confidential
             5              Do you see that?                                    5   information of Alpine and/or Scottsdale?
             6          A Yep.                                                  6      A As I said before, yes, if it was something
             7          Q Do you know why Frankel sent this e-mail to           7   that was not available to the public.
             8       himself?                                                   8      Q Do you know why Mr. Frankel forwarded this
             9          A Other than for the reasons discussed prior,           9   e-mail to himself on January 3, 2017?
            10       no.                                                       10      A Other than reasons already discussed, no.
            11          Q Okay. And what was Gasthalter? Was this              11      Q Let me hand you Exhibit 20.
            12       agreement ever signed?                                    12         (Exhibit Number 20 marked for identification.)
            13          A I don't recall.                                      13   BY MR. BANKER:
            14          Q Do you know what Gasthalter did for --               14      Q 20 is an e-mail that Frankel forwarded to his
            15          A They were --                                         15   Yahoo account on November 8, 2016, concerning DynaQuest
            16          Q -- Alpine or Scottsdale?                             16   vendor due diligence.
            17          A I believe they were a PR company.                    17         Do you know what this is?
            18          Q Okay. But you don't know whether -- you don't        18      A It's a due diligence review form.
            19       know whether the companies hired them or not?             19      Q Who is going to conduct the due diligence?
            20          A I do not know for certain, no.                       20      A It would depend on who it was assigned to, I
            21              (Exhibit Number 18 marked for identification.)     21   would imagine.
            22       BY MR. BANKER:                                            22      Q Was Alpine going to do the due diligence?
            23          Q Okay. Let me hand you Exhibit 18, which              23      A Alpine could. That would have been up to
            24       appears to be an e-mail that Frankel forwarded to his     24   Chris Frankel who did it.
            25       Yahoo account on January 3, 2017. The e-mail concerns     25      Q Okay. And do you consider this on behalf of


                                                                 Page 142                                                       Page 144
             1       some kind of property Northpoint Asset Management in       1    the plaintiffs, 20, to be confidential information of
             2       Utah.                                                      2    Alpine?
             3               Did the companies consider Exhibit 18 to be        3        A Based on the prior answers, yes. If it's
             4       confidential?                                              4    something not readily available to the public and we
             5           A Well, my answer to the same question, because        5    don't make it publicly available, yes.
             6       I don't know what he was doing or why he was doing it.     6        Q Okay.
             7       But if it wasn't available to the public, because we       7           (Exhibit Number 21 marked for identification.)
             8       don't know what he was doing. Was it just something he     8    BY MR. BANKER:
             9       was looking for for the company, looking for himself       9        Q Hand you 21, which is an e-mail that Frankel
            10       personally, but we consider all information that's from   10    forwarded to his Yahoo account on October 14, 2016,
            11       the company to be confidential.                           11    which appeals -- appears to be a schedule of fees.
            12               Was it relevant? That I can't tell you. Was       12           Do you see that?
            13       it personal? I don't know. From looking at this, it       13        A Yes.
            14       came from the server as a company. Why he was doing it?   14        Q Okay. And do you consider on behalf of the
            15       You have to ask Chris.                                    15    plaintiffs that 21 is confidential?
            16               (Exhibit Number 19 marked for identification.)    16        A Yes. Same answer, as long as it's something
            17       BY MR. BANKER:                                            17    that's not available -- available to the public. In
            18           Q Let me hand you Exhibit 19.                         18    this case, it would look like this could be work
            19               Wait a minute. Did I give you two copies?         19    product, attorney-client work product or certainly work
            20           A No.                                                 20    product in process. It's hard to say.
            21           Q Are two stapled together?                           21        Q These schedule of fees, I mean, wouldn't
            22               MR. SUSMAN: Yeah.                                 22    Alpine publish that on its website?
            23       BY MR. BANKER:                                            23        A The fee schedule, if it was made public, but
            24           Q And this appears to be an e-mail that Frankel       24    not the work in process that goes into the fee schedule.
            25       forwarded to himself on January 3, 2017, concerning       25    That is not public.


                                                                                                    36 (Pages 141 to 144)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 37 of 53 PageID 1128

                                                                 Page 145                                                       Page 147
             1            Q What do you mean "the work in process that            1   schedule effective November 1, 2016, tell you that that
             2       goes into" --                                                2   was the fee schedule that was in effect at that time?
             3            A Kind of what you guys do as attorneys, when           3        A Doesn't tell you anything. Just tells you
             4       you have process, work in process for a customer would       4   it's work -- looks like the e-mails, just a work in
             5       be privileged. So if you have work in process with           5   progress. Could be, may not be. But, certainly, in
             6       Chris Frankel or I had work in process with my company,      6   this context, work in process.
             7       this would be internal work in process. From looking at      7        Q Okay. But, ultimately, as a result of these
             8       this, it's hard to tell.                                     8   communications and discussions, the end work product
             9               It was addressed in some part to Nate Simmons.       9   would be some variant of the attachment to this e-mail,
            10       It very well could have been seeking legal advice about     10   which is Frankel 1004 through 1006, and that would be
            11       certain fees, different ideas about certain fees, but       11   published on the website; right?
            12       it's certainly work in process. So it's not a public        12        A Yeah. Same with your brief that you would do
            13       finished working schedule that's actually posted on the     13   for your customer.
            14       site. So if you took an actual schedule that was            14        Q Same with your what?
            15       actually made public and you printed that specific          15        A Same as a brief an attorney would do for a
            16       schedule all by itself, that itself would not be            16   customer. If they have work in product, that's not
            17       confidential because it's made public.                      17   public. If they publish the actual complaint, that
            18            Q Okay. But --                                         18   would be public, but not all the things that go into it
            19            A This is a work product, and it's not going to        19   are necessarily public.
            20       be public information.                                      20          This is work in process, and it's not
            21            Q On Alpine's website, did it ultimately -- does       21   something -- this in its entirety is not something
            22       it ultimately have a public schedule of charges for         22   that's made generally available to the public.
            23       domestic checks, international checks, third-party          23        Q Okay.
            24       checks, check rejects, check traces?                        24          (Exhibit Number 23 marked for identification.)
            25            A It's got a lot of fees on the schedule. How          25   BY MR. BANKER:

                                                                 Page 146                                                       Page 148
             1        they deduce those fees is not necessarily public. In        1      Q All right. Let me hand you 23, and for the
             2        fact, in most cases, it's not. The work product that        2   record I will tell you that 23 appears to consist of
             3        goes into that is not public. The fee schedule that's       3   multiple documents, beginning at Frankel 976 and
             4        public is public. The drafts and versions that went         4   continuing through Frankel 1001.
             5        into that and the notes that go under that are not          5          And you would agree that this appears to be an
             6        public.                                                     6   e-mail that Frankel forwarded to his Yahoo address on
             7                (Exhibit Number 22 marked for identification.)      7   October 13, 2016?
             8        BY MR. BANKER:                                              8      A Yes.
             9            Q Can you identify 22, which appears to be a            9      Q Okay. And it appears that the people on this
            10        schedule of fees that Frankel forwarded to his Yahoo       10   e-mail thread have been working on -- what are they
            11        e-mail account on October 14, 2016? And it's               11   working on?
            12        attached -- attached, it says "Schedule of Miscellaneous   12      A Looks like compliance, internal audits, audit
            13        Accounts Service Fees, Alpine Securities."                 13   stuff.
            14                Do you see that?                                   14      Q Is exhibit -- do you know why Frankel sent
            15            A Yes, I do.                                           15   himself this e-mail at his Yahoo address?
            16            Q Okay. And this says at the bottom, it says           16      A Other than what I've already discussed, no.
            17        "Fee Schedule Effective: 11/1/16."                         17      Q Do you consider 23 to be confidential?
            18                Do you see that?                                   18      A Yes, especially if it wasn't disseminated to
            19            A I do.                                                19   the public. It's work product.
            20            Q Would this schedule be something that the            20      Q All right. Let me hand you 24.
            21        final version of which would be published on the           21          (Exhibit Number 24 marked for identification.)
            22        website?                                                   22   BY MR. BANKER:
            23            A The final version would be, but not this work        23      Q And ask you what 24 is. Let me help you. It
            24        in process.                                                24   appears to be an e-mail that Frankel forwarded to
            25            Q Okay. And does the fact that it says fee             25   himself on October 6, 2016. And it appears to involve


                                                                                                     37 (Pages 145 to 148)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 38 of 53 PageID 1129

                                                                  Page 149                                                       Page 151
             1       request for -- let's see -- financial operations cycle      1   confidential, if it's not given to the public. If the
             2       exam request involving FINRA.                               2   fee schedule, again, was the actual one that was made
             3              Do you know what that is?                            3   public, the fee schedule itself by itself and alone by
             4          A I think you hit it on the nut. Financial               4   itself, would not be. But if was any type of
             5       operations cycle exam request.                              5   communications, privileged or work product, it would be.
             6          Q But what does that mean in really simple               6       Q Okay.
             7       terms?                                                      7           (Exhibit Number 26 marked for identification.)
             8          A FINRA's doing an exam.                                 8   BY MR. BANKER:
             9          Q Some type of financial exam?                           9       Q Hand you 26. And let me ask you why the
            10          A That's what it appears so.                            10   plaintiffs have claimed in their second amended
            11          Q Okay. And do you know why Mr. Frankel                 11   complaint that Exhibit 26 is confidential?
            12       forwarded this information to himself in Exhibit 24 on     12       A Why is it confidential is your question?
            13       October 6, 2016?                                           13       Q I'm saying, yeah, why have you claimed that
            14          A Other than what we already discussed, no.             14   this, Exhibit 26 in your second amended complaint is
            15          Q Okay. Would -- do you know of any way this            15   confidential? It's an e-mail that Frankel forwarded to
            16       information in 24 would be of any benefit to               16   himself on August 28, 2016.
            17       Mr. Frankel --                                             17       A Any communications with the regulator to a
            18          A Sure.                                                 18   broker-dealer would be confidential. That's held in the
            19          Q -- in trying to compete unfairly?                     19   strictest confidence not only with the regulator but
            20          A Sure.                                                 20   actually with the broker-dealer. But, again, going back
            21          Q How would it be --                                    21   to the prior answers, if it's information not readily
            22          A I think anything that could be negative about         22   available to the public, it would be confidential.
            23       Alpine, if I'm trying to steal the business, I would use   23       Q But your speculation was Frankel used this in
            24       that negative information to disparage customers and       24   some way to disparage Alpine and/or Scottsdale and
            25       other firms from doing business with Alpine and using it   25   thereby to steal its customers and take its business?

                                                                  Page 150                                                       Page 152
             1       to try to get business for me.                              1       A A lot of the information would indicate that,
             2           Q Okay. You could have had your employees sign          2   yes.
             3       nondisparagement agreements; correct?                       3       Q Okay. And what -- what is the information
             4           A We have a confidential and trade secret               4   that indicates that?
             5       agreement that protects this information from going out.    5       A Some of his own e-mails, not long for this
             6           Q That wasn't the question. You could have had          6   world, talking to customers, basically contacting our
             7       your employees at Alpine and Scottsdale sign                7   customers and funding sources and telling them he was
             8       nondisparage agreements -- disparagement agreements that    8   going to take the business, et cetera. Could be used in
             9       would prohibit them from disparaging companies; correct?    9   a lot of different.
            10           A Well, we could have done that, but we really         10       Q Who did he say we are going to take the
            11       didn't need to because, if somebody took something this    11   business to?
            12       confidential and talked about it, then they would be       12       A I'm sorry. I've got a million dollars a month
            13       violating the confidential trade secret agreement.         13   in business to do. Would you like to invest in this or
            14           Q Okay. Let me hand you what I've marked as            14   however -- Jim Kelley can tell you the story better than
            15       Exhibit 25.                                                15   I can.
            16              (Exhibit Number 25 marked for identification.)      16       Q Okay. So you are referring to Kelley's
            17       BY MR. BANKER:                                             17   conversation?
            18           Q And I know we are really going way back in           18       A Yes. And some of the discovery as well.
            19       time here, but I've got to get through them all.           19       Q Got you. You mean our -- Frankel's discovery
            20              And ask you if you have claimed in your             20   responses?
            21       complaint, your second amended complaint that Exhibit 25   21       A Sure.
            22       is confidential?                                           22       Q Got you. Got you.
            23           A Same answer as before. If it's part of a work        23       A And Ziv's discovery.
            24       product, okay, or simulated with some type of              24          MR. BANKER: Okay. I'm sorry. Thank you.
            25       information within the firm collectively, it's             25          (Exhibit Number 27 marked for identification.)


                                                                                                    38 (Pages 149 to 152)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 39 of 53 PageID 1130

                                                                 Page 153                                                       Page 155
             1       BY MR. BANKER:                                              1       Q Okay. Do you know if he's done any work on
             2           Q And then -- I believe -- I believe that this          2   this case?
             3       is the last document.                                       3       A Other than through attorneys, anything he's
             4               MR. HOLDER: There is one more after that.           4   done would be attorney-client work product.
             5               MR. BANKER: Son of a gun.                           5       Q And I'm not -- I'm not asking you to reveal
             6       BY MR. BANKER:                                              6   any discussions with your lawyers. The question is do
             7           Q All right. Let me hand you what I've marked           7   you know if Mr. Cook has done any work on this case in
             8       as 27, which I thought was the last document claimed as     8   particular?
             9       confidential in the second amended complaint, but my        9       A I believe he's -- how much, I don't know. I
            10       colleague says that I may have missed one.                 10   think he has done some, but I don't recall exactly if
            11               But, first of all, would you agree that            11   he's done any other or how much. I'm not --
            12       Exhibit 27 appears to be an e-mail that Frankel            12       Q You haven't seen any work product?
            13       forwarded to his Yahoo e-mail account on August 15,        13       A I have not, no.
            14       2016, and the e-mail thread that he forwarded appears to   14       Q Okay. Let me ask you this: Has anybody done
            15       concern a correspondent fee schedule of Alpine?            15   a damages analysis in this case for -- on behalf of the
            16           A Yes.                                                 16   plaintiffs?
            17           Q And, of course, you don't know why Frankel           17       A We've looked at the evidence and the timeline,
            18       forwarded this e-mail to himself on August 15, 2016;       18   and we've seen revenues significantly drop accordingly.
            19       correct?                                                   19   At this point, without having the full discovery, we are
            20           A I do not know.                                       20   still piecing that together.
            21           Q And -- but you consider -- I think I'm               21       Q And I'm going to hand you --
            22       catching on. You consider this fee schedule to be          22           MR. BANKER: I don't know how to do this
            23       confidential for two reasons --                            23       because they just came to me as a bunch of
            24           A I consider -- go ahead.                              24       documents. Oh, gosh. Oh jeez.
            25           Q -- for two reasons because you say that it           25   BY MR. BANKER:

                                                                 Page 154                                                       Page 156
             1       perhaps had not been completed yet and had not been         1      Q Let's take all these together, because I think
             2       published on the website and that, if that were true,       2   maybe that's the most efficient way to do it.
             3       then it would not have been information that was            3          (Off-the-record discussion held.)
             4       circulated to the public; is that true?                     4          (Exhibit Number 29, Exhibit Number 30, Exhibit
             5           A I think my comments speak clearly for                 5      Number 31, Exhibit Number 32, Exhibit Number 33,
             6       themselves, but if I took -- if this was not -- even if     6      and Exhibit Number 34 marked for identification.)
             7       it was public and I took notes and I talked about it        7   BY MR. BANKER:
             8       internally, that communication about this specific          8      Q All right. Thank you for your patience,
             9       thing -- it was not made available to the public --         9   Mr. Hurry. I have handed you what I've marked as
            10       would be confidential.                                     10   Exhibits 29, 30, 31, 32, 33, and 34; is that correct?
            11              MR. BANKER: Okay. What's the last one.              11      A I believe so.
            12              (Off-the-record discussion held.)                   12      Q Okay. And these are financial documents that
            13       BY MR. BANKER:                                             13   the plaintiffs' lawyer provided to us yesterday?
            14           Q All right. Let me hand you what I will mark          14          MR. SUSMAN: On Monday.
            15       as Exhibit 28.                                             15          MR. BANKER: On Monday? Was it Monday?
            16              (Exhibit Number 28 marked for identification.)      16          MR. SUSMAN: Um-hum.
            17       BY MR. BANKER:                                             17          MR. BANKER: Okay. I'm not --
            18           Q And I will represent to you that this is a --        18          MR. SUSMAN: They all came together.
            19       an expert witness -- a purported expert witness            19          MR. BANKER: They all go in together. There
            20       disclosure that the lawyer for the plaintiffs made on --   20      is really no difference.
            21       on or about June 25, 2019, disclosing Bryce Cook as an     21   BY MR. BANKER:
            22       expert witness.                                            22      Q Do you know why these documents have been
            23              Do you know who Bryce Cook is?                      23   produced in this case?
            24           A I believe I do, but I don't recall. I think          24      A Because they are showing on a timeline of
            25       he may have done some other work for us in the past.       25   events where revenues drop off is coinciding very


                                                                                                    39 (Pages 153 to 156)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 40 of 53 PageID 1131

                                                                 Page 157                                                       Page 159
             1       closely to the time Chris Frankel's done certain things.    1   BY MR. BANKER:
             2           Q Okay. Well, I mean, has anybody done an               2       Q Okay. Let me see if I understand what you're
             3       analysis to determine what damages, if any, Frankel's       3   saying. You're saying that these documents, Exhibits 29
             4       alleged misconduct has caused?                              4   through 34 --
             5           A Yeah. In terms of analysis, I don't know              5       A Particularly 34.
             6       analysis, but it's pretty actually blatant, actually.       6       Q Okay. But we'll -- let's deal with them all.
             7       If you look --                                              7       A Okay.
             8               MR. SUSMAN: His question, though, has anyone        8       Q You are saying that 29 through 34 either
             9           done an analysis? I mean, are you asking if there       9   individually or collectively show a significant decrease
            10           has been an expert analysis?                           10   in revenue which occurred you said right after Chris
            11               MR. BANKER: Yeah. Yeah.                            11   left. Do you have --
            12           A No. I can't tell you if that's been done yet         12       A On or about.
            13       or not.                                                    13       Q Was it after he left as employee or after he
            14       BY MR. BANKER:                                             14   left --
            15           Q Okay. And by "expert analysis," I mean, do           15       A Before he left. The revenue started to drop
            16       you have anybody internally in the company with Alpine     16   approximately on or about or right after we told Chris
            17       or Scottsdale or anybody else that has done an analysis    17   Frankel we weren't selling him any part of Alpine.
            18       that -- of what damages were caused -- allegedly caused    18       Q Wait. Wait. Wait. Wait. Wait. You weren't
            19       by Frankel?                                                19   selling him any part of Alpine?
            20           A When we looked at the financials, we had a           20       A That is correct.
            21       massive drop in revenue that does not look -- it           21       Q Okay. What was that conversation? That's
            22       coincides almost exactly with when Chris Frankel --        22   news to me.
            23       right before Chris Frankel or about the same time Chris    23       A He wanted to know if he could buy Alpine or
            24       Frankel went to Vision, and it's also about the same       24   buy part of Alpine.
            25       time that Chris Frankel and other -- we believe others     25       Q When did that conversation come up?

                                                                 Page 158                                                       Page 160
             1       that may have been working with Frankel were contacting     1       A Would have been sometime in -- between
             2       customers. There was a big drop in revenue between June     2   probably July and the end of the year, 2017.
             3       and May.                                                    3       Q So he approached you and your wife about
             4          Q June and May of what year?                             4   buying Alpine?
             5          A June and May of this year. And then you                5       A Myself too.
             6       can -- you can also see correlations between the time       6       Q That's what I'm saying. Oh, he approached you
             7       when we suspected Chris Frankel may have been doing some    7   directly?
             8       things, such as looking at broker-dealers, but we're not    8       A Yes.
             9       sure.                                                       9       Q And he wanted to buy an interest in Alpine?
            10              (Off-the-record discussion held.)                   10       A Yes.
            11          A There's some drops in revenue that aren't             11       Q And what did you -- what was the resultant
            12       really explainable other than the CEO -- some of the       12   conversation?
            13       facts that we know, obviously, today, such as Chris        13       A We weren't interested in selling, essentially,
            14       Frankel, when you look at some of these e-mails, like      14   end of the day.
            15       customer lists, et cetera, the drop in the business got    15       Q Okay. And so then what happened?
            16       very bad two or three months in before Chris Frankel was   16       A Started to see the revenues starting to drop
            17       terminated. Then after, the business was repaired and      17   off right after that. In fact, didn't think much of it,
            18       fixed and on track to do really well and then dropped      18   other than now that we are getting into discovery, you
            19       again between May and June, which coincides almost         19   can see a timeline almost of what appears to be certain
            20       identically with the time Chris Frankel was -- whether     20   information going out and revenue dropping off. Things
            21       he's doing anything at Vision or not, the circumstantial   21   that didn't make sense before, like why wouldn't you lay
            22       evidence would indicate that about the time Chris          22   people off, why weren't you out there trying to find
            23       Frankel went to Vision, along with other folks, this       23   counterparties, why were you telling investors,
            24       revenue dropped substantially about 35 percent. That's     24   evidently, not to invest in this loan? Multiple
            25       what we saw in the numbers.                                25   factors.


                                                                                                    40 (Pages 157 to 160)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 41 of 53 PageID 1132

                                                                Page 161                                                         Page 163
             1           Q Investors not to invest in what loan? In the          1       A I believe it was June, according to the CRD.
             2       Czarnik?                                                    2   We don't have the exact timeline when he agreed to go,
             3           A Kelley can testify to that a little bit better        3   or we can speculate, but on the CRD it says June.
             4       than I can regarding Chris Frankel seemed to -- giving      4       Q Okay. So -- and so your speculation is that
             5       customers the indication that they shouldn't invest in      5   what did --
             6       any line of credit with Alpine. And if you look at the      6       A Also, there is a lot of customers being
             7       timeline of when things started to happen, as we are        7   contacted over this period. We started getting calls
             8       starting to get discovery, it would appear that somehow     8   from customers that customers were being contacted by a
             9       between the time that we told him we weren't going to       9   group led by Chris Frankel. That started happening in
            10       sell Alpine, he probably was at least looking for          10   later May and June. And then we saw Chris Frankel
            11       options to buy a competitor and take the business, which   11   actually get registered with Vision. And then we saw
            12       would explain a lot of the reasons why a lot of these      12   the big drop in revenue in June, corresponds with the
            13       e-mails, which were confidential, were sent to his         13   evidence that we're getting.
            14       personal e-mail address.                                   14       Q Who are the customers that contacted you that
            15              Again, speculating to some extent, but there        15   said that Frankel had contacted them?
            16       is some, in terms of Jim Kelley, facts about him for       16       A A lot of them are on that list, and we have
            17       whatever crazy reason not wanting people to invest in      17   some specifics. I don't have them all memorized.
            18       this. And if you look at the timeline of events, the       18       Q I'm not asking for all of them. I'm asking
            19       revenue started to drop. Things weren't explainable,       19   for any of them. Can you give me --
            20       like why wouldn't you lay off -- we had a board            20       A I could pull up a list. A lot of the
            21       resolution. Why wouldn't you lay off or terminate an       21   customers that were on that 50 list. I think we know of
            22       employee with a board resolution? It had been over         22   at least a third, if not half, that were contacted, some
            23       60 days. Employees weren't getting laid off.               23   of which you have discovery on, by a group led by Chris
            24              It almost looked like he was trying to put          24   Frankel, as we understand.
            25       Alpine out of business and steal the business and take     25       Q All right. Let me just tell you. I have no

                                                                Page 162                                                         Page 164
             1       it somewhere else. If you look at the timeline of           1   discovery showing any customers --
             2       events, it -- that's what the circumstantial evidence       2       A The e-mails of those customers, there must be
             3       would certainly indicate.                                   3   five or six, maybe seven.
             4           Q Okay. So when does the first revenue drop?            4       Q I have seen no such e-mails.
             5           A 2017. After 2017 it became noticeable and had         5       A Chris Frankel produced them. The individuals
             6       gotten more exponential. And it probably didn't get         6   on those e-mails were either part of companies on this
             7       fixed, ironically, until Chris Frankel's consulting         7   list, there may be individual names, but they
             8       agreement was completely terminated and the revenues        8   represented these companies. If you want to pull out
             9       started to take a shift shortly after that.                 9   all those discoveries, we can pull out some of Chris
            10           Q Okay. And what is your speculation for why           10   Frankel's e-mail.
            11       the revenue went up after --                               11       Q I've been through every e-mail that you claim
            12           A Don't know. It would appear on the discovery         12   where he --
            13       that -- from what -- when you piece it together, that he   13       A I'm sorry. My memory is not as good as it
            14       was essentially trying to put Alpine out of business and   14   used to be. I'm getting a little bit older; but if we
            15       essentially move the business somewhere else and taking    15   can go through those e-mails, I would be happy to point
            16       our own clients who were trying to raise money for         16   the names out to you.
            17       Alpine, raise money for his own firm, in a sense trying    17       Q I don't know what e-mails you are talking
            18       to put Alpine out of business and essentially move all     18   about.
            19       the business across the street.                            19       A The e-mails that Chris Frankel just produced
            20           Q All right. And then you said that so the             20   in his last production, the Ziv production, there is
            21       revenue starts going back up after the consulting          21   individual names of people he contacted that are
            22       agreement ends. When does it go down again?                22   associated with these groups and potentially groups that
            23           A The month that Chris Frankel joins Vision.           23   aren't on here. I don't -- I certainly could get that
            24           Q Okay. What month did Chris Frankel join              24   information. It's actually some of those names you have
            25       Vision?                                                    25   on the e-mails. We also have these same people that


                                                                                                    41 (Pages 161 to 164)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 42 of 53 PageID 1133

                                                               Page 165                                                        Page 167
             1       have called, the majority of these people have called     1          THE WITNESS: The one from Chris Frankel and
             2       and said they have been contacted by a group of Chris.    2       Ziv. The ones he just produced late.
             3          Q Okay. I want to be clear. You have been              3          MR. SUSMAN: The ones yesterday?
             4       designated as the corporate representative of these       4          THE WITNESS: Yeah, and actually --
             5       plaintiffs to testify about the allegations in your       5          MR. BANKER: I have to get them from him.
             6       complaint and your claims in this case. And sitting       6          MR. SUSMAN: I don't --
             7       here today, you cannot tell me the name of a single       7          THE WITNESS: We've got a list from Mike. So
             8       customer that Chris Frankel --                            8       can I print that out and read them off them?
             9          A Chicago Ventures.                                    9          MR. SUSMAN: Yeah. Sure. If we can get them.
            10          Q -- inappropriately contacted?                       10       Sure.
            11          A Chicago Ventures. Auctus Fund.                      11          Go off the record.
            12          Q Wait. Let's take them down.                         12          (Off-the-record discussion held.)
            13          A I believe -- I can get you a list. I just           13       A Okay. And, actually, it's on the Frankel
            14       don't have it memorized. If I go to my computer, I'll    14   production, but some of those names -- I've been advised
            15       be happy to pull up a list.                              15   from the company --
            16          Q Chicago Ventures -- and you are looking at          16   BY MR. BANKER:
            17       Exhibit -- what exhibit is it, 12?                       17       Q Wait. Wait. We are back on the record now.
            18          A Yeah.                                               18       A All right. John Fife, Chicago Ventures -- and
            19          Q Chicago Ventures, Auctus Fund. Anybody else?        19   the reason it's hard is because they have different
            20          A Yeah. There's a lot of others. I just don't         20   companies. So I can't remember all the companies.
            21       know necessarily the companies' names with the people.   21       Q Okay. So Chicago Ventures, who is the person?
            22       Tangiers I believe was one.                              22       A He's got different companies.
            23          Q Anybody else?                                       23       Q What's his name?
            24          A Yeah, the PowerUp. Most of the people on this       24       A John Fife. He's got other people that work
            25       name -- on this list. So you have individuals that are   25   for him as well.

                                                               Page 166                                                        Page 168
             1       principals of these companies.                            1      Q John Fife?
             2              MR. BANKER: Wait a minute. Your lawyer is          2      A John Fife.
             3           handing you his phone.                                3      Q F-I-F-E?
             4              MR. SUSMAN: No, I've got that --                   4      A Yes. Steve Hicks.
             5           A On the discovery, on those e-mails that             5      Q And who is Steve Hicks with?
             6       Frankel produced, like Pete Alford. There was a couple    6      A You know, he's got different companies too.
             7       other names in there.                                     7   Tarden Bay Partners, Southridge.
             8       BY MR. BANKER:                                            8      Q Wait, wait. Tarden or Harden?
             9           Q Pete who?                                           9      A You know, they wrote down Tarden, so I mean
            10           A Pete Alford.                                       10   again, these --
            11           Q Pete Alford?                                       11      Q Tarden, T-A-R-D-E-N, Bay Partners?
            12           A Yes. He's a banking contact that specifically      12      A Yes.
            13       referred to Frankel to help get Alpine a loan. He        13      Q Okay.
            14       wouldn't know who he was.                                14      A Vince Sbarra.
            15           Q Pete Alford, who does he work for, Lakeside?       15      Q Vince?
            16           A Another bank. No. Another bank. We actually        16      A Which is -- he probably has some different
            17       introduced him to Lakeside too.                          17   ones too. He has the EROP fund.
            18           Q Service First?                                     18      Q Samarra is S-A-M-A --
            19           A Service First, that's Christopher's                19      A See, they got some of the spellings wrong. I
            20       relationship. He brought that along.                     20   think it's Sabarra.
            21           Q I don't understand. All right. Here are the        21      Q How would you spell it?
            22       names that I've gotten so far.                           22      A Kind of like the pizza place used to be.
            23              THE WITNESS: Why don't we pull up the             23      Q Okay. S-A-B-A-R-R-A [sic]?
            24           exhibits. Can you do that?                           24      A You got it right, John.
            25              MR. SUSMAN: Which one?                            25      Q Okay. Who else?


                                                                                                  42 (Pages 165 to 168)
                                                           ANTHEM REPORTING, LLC
             www.anthemreporting.com                       | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                           dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 43 of 53 PageID 1134

                                                                 Page 169                                                       Page 171
             1            A Pretty much everybody on that list that you've       1       A Well --
             2        got --                                                     2       Q -- so that you can explain.
             3            Q What list are you talking about? What                3       A I testified that they were most of the people,
             4        document?                                                  4   if not all the people, on that list.
             5            A The e-mail production that Frankel had with          5           MR. SUSMAN: Right.
             6        Scottsdale Capital or Chris had with the Scottsdale        6       A Directly or indirectly, principals or
             7        Capital/Alpine customers. They produced a list. There      7   associates. Several of them are actually in e-mail
             8        were several names on it. We've also -- like, for          8   discovery that are associated with those companies too.
             9        instance --                                                9   So I -- I don't have -- I'm sorry, but that would be a
            10            Q What are you looking at right now?                  10   hundred plus names. I don't have them all in my head.
            11            A I'm just looking at lists of customers that         11   BY MR. BANKER:
            12        had called in and said they had been contacted by         12       Q All right. But what you need to do is you
            13        Frankel, Vision, like Sbarra, evidently --                13   need to tell me what customers contacted you and said
            14            Q Can I see the list?                                 14   anything to you that suggests that Frankel did anything
            15            A I could print it off and have you look at           15   wrong?
            16        this.                                                     16       A I don't believe I said that the customer
            17               MR. SUSMAN: Who prepared this list?                17   called us and said Frankel did anything wrong. I think
            18               THE WITNESS: Mike. So it's work product.           18   what I told you was they had been contacted by Frankel
            19               MR. SUSMAN: Yeah, work product.                    19   or a group of people representing Frankel, and the only
            20            A If you show me his protection, I'll be happy        20   way that they would have known that these people had the
            21        to point the names out to you.                            21   business and type of business that they had and they
            22        BY MR. BANKER:                                            22   know all about those customers, business that they did,
            23            Q You are the one here who is testifying as the       23   like in that e-mail, they know how much business they
            24        representative of the company?                            24   did, they know what kind of business they did, they have
            25            A Well, I had told you multiple times it was          25   trade runs, they have financial information.

                                                                 Page 170                                                       Page 172
             1       that 50 list. There are principals in those companies       1           So, collectively, I could say here's 50 of
             2       have -- have -- the majority of them had been contacted.    2   these top customers. Here's all the revenue. Here's
             3       In the discovery, you obviously have PowerUp. You have      3   Alpine's trade run. This is what I'm going to take. So
             4       Curt Kramer. I believe Steve Hicks was in that list.        4   when you talk about unfair advantage, having that
             5       You have Sbarra. And he produced on that e-mail list.       5   information, okay, and mailing it to yourself,
             6       There was several other names. It's a lady's name that      6   collectively using that information to take the
             7       escapes me at the moment that was on that list that has     7   customers, it would be in violation of the trade secrets
             8       a fund at Scottsdale.                                       8   agreement and confidentiality agreement.
             9              MR. SUSMAN: It's the list the top 50?                9           And, yes, the majority -- you have at least
            10              THE WITNESS: Yeah. Top 50.                          10   six or seven names that were contacted there. I didn't
            11       BY MR. BANKER:                                             11   say -- we don't -- I don't know what the customer said
            12           Q Well, you've got that e-mail.                        12   to him. I wasn't there. But customers have called in,
            13           A They're not --                                       13   some of the ones on that list, and told them that they
            14              MR. SUSMAN: He's trying to figure out the           14   had been contacted with -- by Chris Frankel and some
            15           names of --                                            15   others at Vision, I believe, to bring that business over
            16           A The names are very different. I don't have           16   to Vision.
            17       all the names. I can certainly get those to you. I'd       17      Q And you think that that somehow demonstrates
            18       be happy to get those to you. I don't have them all        18   that Frankel somehow misappropriated some of your
            19       memorized.                                                 19   information, your confidential information?
            20       BY MR. BANKER:                                             20      A I think collectively with the information we
            21           Q Well, the time to get those to me is today. I        21   got, it would simply appear that he's trying to steal
            22       mean today is --                                           22   the entire business using our confidential information
            23           A I can probably get you those today.                  23   and trade secrets. Absolutely. Even the revenue. It's
            24           Q Well, I mean when you are here to testify            24   indicated there in the Ziv productions. Flat out says
            25       about them --                                              25   there's a half million, $1 million here.


                                                                                                    43 (Pages 169 to 172)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 44 of 53 PageID 1135

                                                                  Page 173                                                       Page 175
             1               You correlate with the revenue numbers,             1   Frankel did?
             2       correlate that with Jim Kelley's testimony, the             2       A It was a very big drop, and it correlates
             3       production from Ziv, the e-mails that have gone out to      3   almost exactly with a lot of things taking place. So to
             4       customers, and a lot of the other production that we        4   answer your question, generally speaking, drops in
             5       know we don't have yet, such as the stuff from Vision       5   revenue don't drop that sharply and quickly based on
             6       and Randy Jones and some other sources, yes, I believe      6   certain events.
             7       it's going to be pretty clear.                              7       Q Okay. So --
             8            Q You're not able to tell me the amount of             8       A There wasn't any other event that happened
             9       damage that you think that has been caused by Frankel?      9   that could have dropped it like that.
            10            A It would appear that approximately $700,000         10       Q I see. So I got -- and you did say that. So
            11       worth of revenue, give or take, somehow was related to     11   you're -- you think that you have damages because you've
            12       the move that he did to Vision. Now, we don't have that    12   noticed two big drops in revenue that corresponded with,
            13       empirically set up yet, but there is a super high          13   number one, your rejection of Frankel's offer to buy an
            14       correlation of the move to Vision and a big drop in        14   interest in Alpine and, number two, with the termination
            15       revenue, which all happens -- it's not -- it's more than   15   of the consulting agreement?
            16       a coincidence.                                             16       A It seems to correlate with the discovery we
            17            Q All right. Well, of course, it's not a drop         17   are getting, yes.
            18       in revenue. It's a drop in profit; right?                  18       Q And I guess three would be the Frankel's
            19            A Those are drops -- well, you can say it             19   joinder with -- with Vision. You think there is a
            20       goes -- in this case, it would go to the bottom line,      20   revenue drop there, and you -- that corresponds to when
            21       yes.                                                       21   Frankel joined Vision, so you attribute that drop to --
            22            Q Okay.                                               22       A And also corresponds with some of the contacts
            23            A Some of it.                                         23   with customers. Information that was given corresponds,
            24            Q When -- who is going to do, and when are they       24   to some extent right, after some of the stuff that we've
            25       going to do it, a damage analysis to determine --          25   gotten in discovery.

                                                                  Page 174                                                       Page 176
             1          A It's in the process.                                   1       Q Okay. Has any customer told you or anyone
             2          Q -- what you say the damages are?                       2   else with Alpine or Scottsdale or any of the other
             3          A They are in the process, as we get the                 3   plaintiffs that Frankel did anything wrong?
             4       discovery, of putting that together. We haven't got all     4       A I think Jim Kelley can probably allude to that
             5       the discovery yet.                                          5   a little bit better than I can. Customers -- I have no
             6          Q Okay. And when do you anticipate that that             6   personal information other than what I've told you.
             7       will be done?                                               7   Companies advised me that people have called and said
             8          A I hope soon, but we are still missing a lot of         8   that they reached out to them. Some of them had
             9       discovery.                                                  9   comments about it, but no one specifically said that
            10          Q Okay. And these financial documents that you          10   they did something wrong.
            11       produced, 29 through 33, are those the documents that      11       Q What do you mean "comments about it"? What
            12       you would use to determine what the alleged damaged are?   12   the heck does that mean? You are saying that people in
            13          A They certainly could be some of them, yes.            13   your company relayed to you that customers had called
            14          Q Well, what else would you need?                       14   them and said what?
            15          A We probably want to see all the trade runs and        15       A Well, you would have to talk to those
            16       stuff at Vision, which customers were ours, how they got   16   individuals. But, I mean, it is a little odd when you
            17       over there, and what kind of commissions they did over     17   are working with someone, such as if I was a law firm,
            18       there.                                                     18   for instance, and had worked with a law firm for a long
            19          Q Okay. And what analysis, if any, have you             19   time and one of their associates left and then is
            20       done to determine what --                                  20   calling me, I would probably call the senior partner and
            21          A We haven't been able to get that discovery.           21   just tell him, "Yeah, he was calling me, and I thought
            22       They have been avoiding giving it.                         22   that was kind of in bad taste." But, you know, maybe
            23          Q Okay. What analysis have you done to                  23   comments along those lines, but they have been telling
            24       determine other reasons for upticks and declines in the    24   us that certain customers been telling us that they have
            25       business other than your speculation as to what            25   been contacted by that group.


                                                                                                    44 (Pages 173 to 176)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 45 of 53 PageID 1136

                                                                 Page 177                                                        Page 179
             1           Q To be precise, you believe that customers had         1          MR. HOLDER: Correct. Your saying it didn't
             2       contacted people in your company, Alpine or in              2       print.
             3       Scottsdale, and have said that Frankel has contacted --     3          MR. SUSMAN: It didn't print. It's
             4       Frankel or somebody on his behalf has contacted them?       4       problematic printing it, but it -- when it says
             5       That's the extent of what you're prepared to testify to     5       some notes, he actually does have some notes on it.
             6       as the corporate representative of the plaintiffs in        6          MR. HOLDER: We can fix that. We can just --
             7       this case?                                                  7          (Off-the-record discussion held.)
             8           A That's what we know today. Okay. So in other          8   BY MR. BANKER:
             9       words, we have tried to get the discovery from Randy        9       Q All right. Let me hand what you I'm going to
            10       Jones and from Vision, and I believe some other places.    10   mark as the final exhibit.
            11              MR. SUSMAN: Including defendant.                    11          (Exhibit Number 36 marked for identification.)
            12       BY MR. SUSMAN:                                             12   BY MR. BANKER:
            13           Q Okay. All right. Let me hand you what I've           13       Q Which is Exhibit 36. Let me ask you to
            14       marked as Exhibit 35.                                      14   identify that.
            15              (Exhibit Number 35 marked for identification.)      15       A It's a complaint against Alpine.
            16              MR. SUSMAN: David, are we almost done?              16       Q Okay. You've obviously reviewed that
            17              MR. BANKER: Yep. I am almost done.                  17   carefully; right?
            18       BY MR. BANKER:                                             18       A I reviewed it.
            19           Q And I think that this may be the last bit of         19       Q Okay. Can you give me a summary of what the
            20       information that you have claimed or that the plaintiffs   20   allegations are that FINRA is making against Alpine in
            21       have claimed in your complaint is confidential.            21   this complaint?
            22              Would you agree with me that Exhibit 35             22       A There are a lot of allegations, all of them
            23       appears to be an e-mail that Frankel forwarded to his      23   untrue. Alpine initiated a -- essentially a minimum or
            24       Yahoo e-mail on August 15, 2016, concerning fee            24   a fee if people weren't doing a certain amount of
            25       schedules?                                                 25   business. They either needed to do the business, pay

                                                                 Page 178                                                        Page 180
             1          A Yes.                                                   1   the fee, or move their account. Alpine gave customers
             2          Q I thought we had already covered this, but             2   in some cases almost nine notices almost over a
             3       maybe we haven't. And are you claiming -- is Alpine         3   ten-month, and then finally decided it was time to start
             4       claiming this as confidential?                              4   charging them.
             5          A As I answered prior, anything that was a work          5       Q Okay.
             6       product internally that was sent around that was not        6       A In every case, a customer complained. Alpine
             7       available to the public would be confidential.              7   gave them back all the money, as long as they agreed to
             8               MR. SUSMAN: Also note for the record this           8   get their account out. So FINRA has twisted this around
             9          document is incomplete. The actual attachment have       9   in a very strange way. There's already been another
            10          notes on them, sticky notes to the PDF. They are        10   regulator that looked at it, didn't seem to have a
            11          not included here.                                      11   problem with it when he realized essentially what was
            12               MR. BANKER: 917.                                   12   going on. This guy's got lots of notices. FINRA is
            13               MR. SUSMAN: Yeah, the actual attachment, the       13   trying to spin this into something that it's not.
            14          fee schedules. See how it says "Some thoughts on        14          You know, it's not like the OTC business,
            15          changes. Please advise." The actual document, the       15   doesn't seem to change, but it's -- you know, we
            16          fee schedule, actually has highlighted and then         16   concluded ultimately that essentially whether they think
            17          little PDF sticky notes with John's notes on them.      17   this fee is a good fee or a bad fee, we don't feel that
            18               MR. HOLDER: You want to --                         18   they can tell us to allow the public to squat on our
            19               MR. SUSMAN: I'll be asking Chris about them        19   property for free. We think that these people can
            20          so they will be included.                               20   either move their account, which we have asked them to
            21               MR. BANKER: That's your version of what you        21   do, pay the fee we told them to pay, or do the business.
            22          produced on this?                                       22          But we can't afford to just have customers
            23               MR. SUSMAN: Yeah, correct, and also what we        23   sitting around costing us all kinds of money doing
            24          received from you guys.                                 24   nothing. And essentially that's what the decision of
            25               MR. BANKER: Okay.                                  25   the firm was. And FINRA decided to make a case out it,



                                                                                                    45 (Pages 177 to 180)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 46 of 53 PageID 1137

                                                                Page 181                                                        Page 183
             1       and they brought one.                                       1   were costing us money.
             2           Q All right. According to the allegations that          2       Q Okay.
             3       FINRA has made, the annual account fee at Alpine was a      3       A We had at one point, Alpine had almost 29,000
             4       hundred dollars; correct?                                   4   accounts.
             5           A That's actually not -- there was an account           5       Q Okay. So let me ask you this: Since October
             6       fee, I believe, that was a hundred dollars. I think I       6   of 2018 when you think that Alpine --
             7       don't have the prior fee schedule, but I believe that       7       A Since October --
             8       the dormant fee and the other fee were probably closer      8           MR. SUSMAN: Let him finish the question.
             9       to 250 or 300. There was a point where the fee was a        9   BY MR. BANKER:
            10       hundred, and so that's also not clear in their complaint   10       Q Yeah. You have to let me finish.
            11       which fee schedule they are looking at.                    11       A All right.
            12           Q Um-hum.                                              12       Q You just don't know what I'm going to ask.
            13           A There was multiple fee schedules, and it had         13   Since Alpine implemented this account maintenance fee
            14       moved up.                                                  14   increase from less than 500 to $5,000 per month probably
            15           Q Okay.                                                15   in October of 2018, Alpine has certainly had an awful
            16           A It did make a sizeable jump from where it was.       16   lot of customers leave; right?
            17           Q Okay.                                                17       A Customers that were leaving were producing no
            18           A And we also gave customers a significant             18   revenue for the firm or very little. Most of them
            19       amount of time and multiple notices in order to move.      19   creating far more costs than the revenue.
            20           Q All right. Well, let's -- let's put aside the        20       Q Okay. And is that -- is that -- that $5,000
            21       notice issue. I don't want to get in the weeds in that.    21   monthly fee that -- that Alpine's been charging since
            22       But the point is that Alpine had an annual fee that was    22   October, has that been uniformly applied to all customer
            23       perhaps somewhere between $100 and $250. Is that what      23   accounts?
            24       you're saying?                                             24       A Customers had two choices. They could move
            25           A I believe so. And we could figure that out by        25   and get their money back. Okay. If they were doing

                                                                Page 182                                                        Page 184
             1       pulling up the actual fees. So it --                        1   business, if they agreed to either start doing business
             2          Q Okay.                                                  2   or make an attempt to do at least 60 or a hundred
             3          A I think at one point it was a hundred and              3   thousand dollars plus a month, it was waived. If there
             4       changed a couple of times.                                  4   were already doing a significant amount, it was waived.
             5          Q Okay. But it would be less than $500?                  5   If they were doing no business, they were basically
             6          A It would be less than $500.                            6   given an opportunity to either leave their, have -- not
             7          Q Okay. Then at some point that fee jumped from          7   be charged 5,000, just go somewhere else.
             8       less than $500 a year to $5,000 a month. Is that true?      8       Q Okay.
             9          A That's true.                                           9       A But if they insisted on staying there --
            10          Q Okay. And when did the $5,000 per month               10       Q Um-hum.
            11       account fee kick in?                                       11       A -- then they needed to either do the business
            12          A That would have kicked in at the -- I believe         12   or pay the fee.
            13       in October.                                                13       Q Okay. Now, what is Austin Trust?
            14          Q October of 2018?                                      14       A Austin Trust is a trust company.
            15          A Um-hum.                                               15       Q Okay. And it's kicking your butt, isn't it?
            16          Q Yes?                                                  16       A Actually, no. It's --
            17          A Yes.                                                  17          MR. SUSMAN: I'm going to object that that's
            18          Q Okay. How did that help your business?                18       vague and ambiguous. To the extent you understand,
            19          A Actually went up.                                     19       you can answer.
            20          Q Really?                                               20       A I think there was a period where some
            21          A Sure did.                                             21   customers went over there, but it was brief and --
            22          Q Because people wanted to pay a monthly account        22   BY MR. BANKER:
            23       fee of $5,000?                                             23       Q Yeah, but --
            24          A We had started focusing on the customers that         24       A To answer your question, it's not -- it's not
            25       made us money, started getting rid of the customers that   25   kicking our butt today.


                                                                                                    46 (Pages 181 to 184)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 47 of 53 PageID 1138

                                                                  Page 185                                                        Page 187
             1           Q Okay. Well -- and that was not a good                 1   top 200 customers. Get rid of the bottom 29,000. We
             2       question, obviously.                                        2   started focusing on the fact that Alpine was just going
             3              But Austin Trust had a competitive advantage         3   to be a clearing firm today. Scottsdale Capital was
             4       over Alpine, correct, because of the way it was             4   going to focus on just servicing customers. So we got
             5       structured with this trust arrangement?                     5   rid of a lot of correspondence we should have gotten rid
             6              MR. SUSMAN: Objection; lacks foundation.             6   of over the years. You know, we restructured the
             7           A Its competitive advantage, it wasn't regulated        7   business.
             8       by FINRA.                                                   8       Q Okay. So has anybody set out to determine
             9       BY MR. BANKER:                                              9   what the revenue loss was that was attributable to
            10           Q Right. And that's a competitive advantage;           10   Austin Trust?
            11       right?                                                     11       A The short answer is no. We know there was
            12           A It was, but it's -- the Austin Trust situation       12   some, but we don't think it was -- we think what was odd
            13       was a situation that was compiled some other issue that    13   about the Austin Trust situation is that they all went
            14       happened on or about I believe -- you know, on or about    14   to the same place at the same time, which is very
            15       the time Chris Frankel was terminated. And it was a        15   similar to what's happening in June, which it would
            16       compilation of several things. It wasn't just Austin       16   appear.
            17       Capital Trust. We fixed the problems with the firm         17       Q Um-hum.
            18       towards the later part of the year. We started getting     18       A So -- so the answer is no. It was a little
            19       a lot of business back. So it was -- it was an issue       19   suspect when you have everybody going to the same place,
            20       for a brief period of time, but it's not so much an        20   but after reviewing that, those guys ultimately, from my
            21       issue today.                                               21   understanding, reduced some of that business or decided
            22           Q So what was -- what were the problems with the       22   that it wasn't exactly what they wanted to do. And from
            23       firm that allowed Austin Trust to poach your customers?    23   my understanding, a lot of it was -- was not done. At
            24           A Same problem we talked about earlier was the         24   the same time, we turned the business around.
            25       counterparties that we were -- we did not replace over     25       Q You accused Chris Frankel of luring your

                                                                  Page 186                                                        Page 188
             1       that period and lost, which stifled our business for a      1   business to Austin Trust, didn't you?
             2       brief period of time. And I think the company or the        2      A I don't know if we accused Chris Frankel of
             3       firm engaged in the new business model that for whatever    3   doing it. We suspected, based on the evidence that we
             4       reason was not engaged on or moved on while Chris           4   had, that Chris Frankel was behind something to take the
             5       Frankel was there. Towards the end of that period, that     5   Alpine business.
             6       business was put in place and turned around. In fact, I     6      Q To Austin Trust?
             7       think we had one of its most profitable months in the       7      A We suspected it could have been Austin Trust,
             8       first part of 2019 and all of a sudden --                   8   but we didn't know.
             9           Q Alpine had one of the most profitable months?         9      Q Um-hum. The fact of the matter is that any
            10           A Alpine and Scottsdale, both, yes.                    10   revenue decline that -- or adversity, financial
            11           Q In early 2019?                                       11   adversity that Alpine has suffered Alpine has chosen to
            12           A Actually, compared to the prior periods. In          12   blame on Mr. Frankel, has it not?
            13       other words, you had a -- you had a slow drop. Then you    13          MR. SUSMAN: Objection. Closing statement.
            14       had a bad drop. Then you started coming back in            14          MR. BANKER: It's a good one.
            15       November, December. January, February, April, May, and     15          MR. SUSMAN: It's a beautiful one.
            16       then the big drop was in June. So actually things were     16          MR. BANKER: It's a good one because it's
            17       actually coming along pretty well. So once that            17      true.
            18       obstruction took place. It's not that they are doing       18      A Anyways I would disagree with that.
            19       horribly now, but there was a big drop, huge drop that     19          MR. SUSMAN: I'll object to the form of the
            20       corresponded directly to the time that he registered at    20      question.
            21       Vision.                                                    21   BY MR. BANKER:
            22           Q Okay. What was the structural change that            22      Q All right. I'll tell you what. Okay. I
            23       Alpine made to compete with Austin?                        23   understand you disagree. You say that the plaintiffs
            24           A We got rid of a lot of the retail business.          24   have not blamed --
            25       We decided to focus on our top 50 customers, maybe the     25      A We did not see a big drop in revenue in Austin



                                                                                                     47 (Pages 185 to 188)
                                                              ANTHEM REPORTING, LLC
             www.anthemreporting.com                          | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 48 of 53 PageID 1139

                                                                  Page 189                                                        Page 191
             1       Trust. The revenue actually dropped before Austin           1   adverse financial factors or circumstances other than
             2       Trust. We saw a bunch of clients go to Austin Trust,        2   what you believe Frankel has caused since
             3       but the revenue had already dropped. That had to do         3   January 1, 2019? For example, regulatory capital, has
             4       with the other things we had discussed with how Chris       4   that been a problem for Alpine?
             5       Frankel was running that business.                          5       A Alpine's in regulatory capital, so no.
             6              The revenue really dropped when he got               6           MR. SUSMAN: I need to take a break, go to the
             7       licensed at Vision. But everything had actually already     7       restroom.
             8       dropped before we found out about Austin Trust and          8           MR. BANKER: Okay.
             9       people going there. It dropped a little bit, but the        9           (Recess taken from 2:05 p.m. until 2:11 p.m.)
            10       bulk of the revenue was actually already dropped before    10   BY MR. BANKER:
            11       the Austin Trust.                                          11       Q Let me ask you this: Was the regulatory
            12              Part of the reason that we feel they went to        12   ban -- the ban against you from -- how do we state
            13       Austin Trust was that period of time when we lost our      13   it? -- the decision barring Hurry in all capacities from
            14       counterparties, we literally couldn't do some of the       14   working in the -- or from doing whatever you're supposed
            15       business the way we were structured. So when you say       15   to do, has that been -- that's caused some problems for
            16       lost revenue to Austin, I would say a lot of business      16   Alpine, hasn't it?
            17       had already been down. We lost -- we had some customers    17       A Believe it or not, it really is not what you
            18       open some accounts there.                                  18   think. I think you've got some people that have gotten
            19              The actual drop in the revenue, from what I         19   concerned over it, but generally speaking, Alpine's
            20       understand, wasn't -- it had already dropped before that   20   continued to do well very well, despite that.
            21       happened, and it was more of a function of customers       21       Q Okay. I mean, hasn't the publicity with that
            22       trying to find an alternative place to do their business   22   been devastating?
            23       rather than the business just dropped as a result of       23       A Well, the publicity in the OTC market's never
            24       Austin Capital Trust.                                      24   good, but it's kind of an ongoing process. And, you
            25           Q What financial adversity, what downturns has         25   know, it's kind of like, you know, yes, it sounds

                                                                  Page 190                                                        Page 192
             1       Alpine suffered since, let's say, January 1st of 2018,      1   horrible, but did it -- it may sound kind of crazy, but
             2       other than what you would blame on Mr. Frankel? What        2   the short answer is, no, it didn't actually hurt
             3       had been the adverse setbacks that the company has had      3   Alpine's business. It might have hurt some of our
             4       to deal with other than Mr. Frankel?                        4   vendors and like that. But once they actually
             5           A The company's always had to deal with                 5   understand what's really going on and the stupidity of
             6       regulatory issues. So if that's -- that's an ongoing        6   some of the stuff that FINRA does, they get through it.
             7       issue. The -- the issues in terms of constantly having      7        Q In the FINRA complaint, it says "Alpine has
             8       to rebuild the business model, that's been true for --      8   experienced mounting financial difficulties since 2018,
             9       since I've been in the business for 28 years.               9   including the prospect of an multimillion-dollar SEC
            10              So, you know, what's concerning about all this      10   fine." Right?
            11       and circumstantial evidence is there seems to be a         11        A That's what it says.
            12       pattern between the time that -- that he wasn't buying     12        Q Okay. The SEC fine, isn't it $22 million --
            13       the company and he was out there using our connections,    13        A No. They are asking for $22 million.
            14       I think, unfairly to compete and essentially would         14        Q Okay. And has that been a problem for Alpine?
            15       appear is telling customers not to put any money with      15        A Well, all regulatory scrutiny, especially when
            16       Alpine or do any business with Alpine, but give the        16   it's public, is not helpful. But it's -- you know,
            17       money to him, let him buy the firm, steal the business     17   the -- we don't feel like the $22 million is going to be
            18       out of Alpine.                                             18   an issue. We think the facts in that case are
            19              The only way he would have known all that           19   completely wrong, like I -- we thought that the facts in
            20       information is if he had access to trade secrets and       20   that FINRA case were completely wrong, which is why it's
            21       confidential information. And there is a pattern and       21   stayed by the SEC, and I believe that if it's not
            22       circumstantial evidence that would lead us to that. You    22   negligible in the circuit court, it will most likely be
            23       know, that's why we brought the suit.                      23   tossed by the Second Circuit.
            24           Q Wasn't the question.                                 24        Q Well --
            25              Has Alpine suffered any -- or faced any             25        A So we are not -- we are not overly concerned



                                                                                                     48 (Pages 189 to 192)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 49 of 53 PageID 1140

                                                                Page 193                                                        Page 195
             1       about that. Certainly, it's not a great thing to have.      1       A No.
             2           Q Um-hum.                                               2       Q Really?
             3           A But we believe that everything points to an           3       A Yes.
             4       automatic stay there as well.                               4       Q Okay. And how has Alpine managed to deal with
             5           Q To what extent has the specter of a                   5   that minimum clearing fund requirement of 2.3 million?
             6       $22 million fine driven away business from Alpine?          6       A They have a line of credit that they can
             7               MR. SUSMAN: Objection; calls for speculation.       7   easily borrow from to cover that.
             8           A Yeah. I don't think -- I think that the SEC           8       Q The line of credit, is that the line of credit
             9       thing has been ongoing for some time, and there's been      9   that's referred to in this FINRA complaint?
            10       some stories out there in the public about it. So that     10       A It most likely is, yes.
            11       number is not necessarily new. Okay. So there is --        11       Q Okay. That's the one where it's 120 percent
            12       there was an attorney that talked about that before, I     12   interest rate that the affiliate's charging to?
            13       believe, that wrote a story.                               13       A It's not quite that, but it's -- it's a
            14               So that specific announcement that they are        14   combination of commitment fees and interest rates.
            15       talking about I don't think had any specific result of     15       Q Okay.
            16       the business. It's not necessarily new information, I      16       A Probably a little higher than that.
            17       guess, is what I'm telling you.                            17       Q Yeah. Yeah. Oh. Higher than 120 percent --
            18       BY MR. BANKER:                                             18       A Sure.
            19           Q Okay.                                                19       Q -- interest?
            20           A It's been out there for some time. And, in           20       A I don't know exactly, but I would say that it
            21       fact, there was a story probably written -- I'm going to   21   could be, depending on how often they use it.
            22       speculate. It was sometime before the SEC actually made    22       Q Okay.
            23       that public in their request.                              23       A It's not quite that high if they don't use it
            24           Q The SEC says, "Alpine's experiencing mounting        24   a lot, and it could be a little more if they use it all
            25       financial difficulties since 2018." What are those         25   the time.

                                                                Page 194                                                        Page 196
             1       mounting financial difficulties?                            1      Q Why in the world would Alpine pay 120 percent
             2              MR. SUSMAN: Objection; calls for speculation.        2   interest for a loan?
             3           A Yeah, I don't know. I mean, their business            3      A Well, you know, that's a good question.
             4       certainly dropped like we talked about already today        4   Probably the same reason a lot of people in Tampa when
             5       around the time that Chris Frankel had been terminated      5   they have unsecured loans for $250,000 pay the same
             6       both before and after. The turning point was                6   120 percent to get their $100,000 loan too, and they are
             7       approximately, I would say, November, was when the firm     7   unsecured.
             8       started turning around.                                     8          And in Alpine's case, I don't even know of a
             9       BY MR. BANKER:                                              9   lender that would make a loan under the current scenario
            10           Q Um-hum.                                              10   right now. Alpine's loan is pretty much committed and
            11           A It's certainly not where we would like it to         11   available from one investor for a very large amount of
            12       be, but it's certainly not where it was in July, for       12   money. Very hard to do.
            13       instance, or August of 2018.                               13      Q And that investor is -- who is the lender
            14           Q Okay. Has Alpine struggled to meet the               14   under the Third Amended Loan Agreement referenced in the
            15       capital requirements of the National Securities Clearing   15   FINRA complaint?
            16       Corporation, particularly in the third quarter of 2018?    16      A Alpine Securities Holding -- let's see --
            17           A No.                                                  17   Alpine Securities Holding Corp, I believe is the name.
            18           Q No?                                                  18      Q And that's a company owned by you; right?
            19           A It had the money.                                    19      A No. It's not owned by me.
            20           Q Okay. Okay. What about the decision of the           20      Q It's owned by you and your wife? You have a
            21       Depository Trust & Clearing Corporation on or about        21   beneficial interest?
            22       July 11th, 2019, notifying Alpine that the firm would      22      A I'm the ultimate beneficiary.
            23       have a minimum clearing fund requirement of 2.3 million    23      Q Okay. So it's an affiliate of Alpine; right?
            24       effective July 12, 2019? Has that had any impact on        24      A Actually, in this particular case, it's really
            25       Alpine's business?                                         25   not. It's actually owned by a completely set --



                                                                                                    49 (Pages 193 to 196)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 50 of 53 PageID 1141

                                                                 Page 197                                                        Page 199
             1       different set of trusts. It's managed by another            1   Three days' notice.
             2       individual that works as the president of the company.      2      Q Okay. Let's accept that. Okay? Let's say
             3           Q Um-hum.                                               3   that Alpine can cancel at any time. But before it
             4           A So from a legal perspective, the ownership and        4   cancels, it's paying 400 -- $400,000 per month for this
             5       indirect ownership is completely different.                 5   loan?
             6           Q Okay. But let me -- let me read what this             6      A Yes.
             7       says about this Third Amended Loan Agreement. It says       7      Q At an interest rate of a 120 percent?
             8       "Alpine Holding agreed to provide Alpine with a line of     8      A Um-hum.
             9       credit in the same amount that Alpine had under its         9      Q Right?
            10       previous loan agreement, $5 million." Is that right?       10      A Yes, that is correct.
            11       $5 million line of credit?                                 11      Q Okay. Has that been tough for Alpine?
            12           A Yes.                                                 12      A No.
            13           Q All right. "Under the prior loan agreement,          13      Q No?
            14       Alpine paid a monthly fee of $75,000 and an annual fee     14      A No.
            15       of $500,000, and annual interest at 36%." Is that          15      Q That's incredible.
            16       right?                                                     16      A Isn't it?
            17           A I don't recall exactly what the terms were but       17      Q Yeah. That's unbelievable.
            18       could be.                                                  18         So as FINRA breaks it down, they say, "Under
            19           Q Sounds about right?                                  19   the Third Amended Loan Agreement, Alpine agreed to pay
            20           A Yeah.                                                20   $4.8 million annually for the right to borrow up to
            21           Q Okay. And then it goes on to say "Under the          21   $5 million (at an annual rate of 120%)."
            22       Third Amended Loan Agreement, Alpine agreed to pay a       22         Is that a fair characterization of the
            23       dramatically higher monthly fee of 400,000 for this line   23   transaction?
            24       of credit and annual interest of 120% on the amounts       24      A It's -- it's their characterization. It's not
            25       borrowed."                                                 25   exactly how it was written, but it's their

                                                                 Page 198                                                        Page 200
             1           A Yeah, they left out a lot of details. What I          1   characterization.
             2       can tell you about the other loan was the other had a       2       Q Is it close enough? I mean, is it --
             3       commitment fee of approximately 15 percent per year and     3       A It's in the ballpark.
             4       a 10 point -- in other words, basically, a 25 --            4       Q That's unbelievable.
             5       10 points plus 1 1/2 half percent commitment fee. So        5          And just to be clear, the people that decide
             6       about 25 percent a year plus a 3 -- I believe it was a      6   whether this arrangement continues are you and your wife
             7       3 percent a year or 3 percent a month rate plus a lot of    7   because you are the ultimate beneficial owners of both
             8       ancillary charges regarding moving the money around.        8   companies, Alpine and the holding company that's making
             9       And it was committed for by Alpine for three years; in      9   this wonderful loan to Alpine; right?
            10       other words, Alpine could not cancel the agreement for     10       A Well, we actually have a CFO that's monitoring
            11       three years.                                               11   that and who can actually cancel that or not cancel
            12              In exchange for the cancellation of the             12   that; but if we wanted to hold the funding, ultimately,
            13       agreement, we offered Alpine a three-day cancellation      13   we have the indirect control in that case to do that.
            14       note. So, in other words, they could cancel that. So       14   Sure.
            15       what we did was, instead of front loading the loan where   15       Q Yeah. So the CFO ultimately reports to you
            16       they had to pay us essentially 10 points up front and      16   and Justine; right?
            17       the other 1 1/2 percent plus the interest used plus        17       A He reports to another company in which were
            18       they're locked into it for three years, we changed it to   18   the control -- or I'm the control person of.
            19       where they could cancel at any time. Okay.                 19       Q Yeah. That's a tough job.
            20              And so the interest was basically paid per          20       A I might throw something else in because I know
            21       month. So if Alpine at any time wanted to cancel the       21   you might think that rate is high.
            22       agreement, it could. So, in other words, they left out     22       Q Oh. I don't think it's high. I'm astounded.
            23       a lot of those details in there. So, in other words,       23       A When you get those little -- watch the -- for
            24       they're -- Alpine's -- the lender has to commit to that    24   the record, when you watch those little advertisements,
            25       money, and Alpine could basically cancel at any time.      25   come get your money in five days, $250,000, those rates



                                                                                                    50 (Pages 197 to 200)
                                                             ANTHEM REPORTING, LLC
             www.anthemreporting.com                         | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                             dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 51 of 53 PageID 1142

                                                                Page 201                                                       Page 203
             1       are what they call add-on rates, and the APRs generally     1       A Alpine's been able to pay all the bills, stay
             2       run between 95 and 125 percent per annum.                   2   in capital, including the CAM charges, doesn't have a
             3              So when you have -- and they are capped out          3   capital issue. Do we -- do we like to make more money?
             4       typically at a quarter of a million. You probably           4   Of course, we would like to make more money. But the
             5       couldn't find one lender to give you 5 million, not even    5   short -- to answer your question, no, they are paying
             6       our clients. Nobody will give you that much money. So       6   the bills. They pay the bills. They are still in
             7       when you have a combination of unsecured and a large        7   capital.
             8       amount, it's not uncommon to have very rigorous terms.      8       Q I understand that. But in order to make
             9          Q Okay. That's how you characterize it?                  9   money, Alpine has to -- had to pay common area
            10       Rigorous?                                                  10   maintenance charges to SCAP the landlord, which is a
            11          A Actually, if you want my personal opinion, I          11   company ultimately owned by you and Justine; right?
            12       think those terms, given the circumstances, are probably   12       A Wrong.
            13       pretty good for Alpine.                                    13       Q Beneficially, ultimately owned by you and
            14          Q And they are pretty good for Alpine because           14   Justine; right?
            15       Alpine is not creditworthy. It can't possibly get a        15       A We are the beneficiaries. Ultimately owned by
            16       loan because it doesn't make any money?                    16   a set the trusts.
            17          A Alpine actually does make money. Between the          17       Q Set of trusts of which you were the
            18       two firms, they are making money. Now, give or take        18   beneficiaries, you and your wife?
            19       each month. They actually did really well in May and       19       A That's true.
            20       didn't do so well in June.                                 20       Q Right?
            21          Q Um-hum.                                               21          And this landlord charged for common area
            22          A The numbers that we gave you, I might add are         22   maintenance charged for -- sent a bill in -- of
            23       revenue numbers, not net numbers. Typically, the costs,    23   $610,372.98 in March-April 2019?
            24       as you eloquently put it, on the line of credit are        24       A Yes. Those CAM bills are sent in arrears.
            25       fixed costs primarily. So you would add that most of       25       Q Okay. I mean, that's a huge --

                                                                Page 202                                                       Page 204
             1        Alpine's costs are fixed. So when you lose revenue,        1       A Triple-net lease.
             2        that about 90-plus percent of it goes straight to the      2       Q Triple-net lease. And so how often does
             3        bottom line.                                               3   Alpine get whacked with that charge?
             4           Q Why did Alpine do so well in May? I'm sorry.          4       A Well, if they were doing it properly, it would
             5        Really well. Why did Alpine do really well --              5   be once a month. But the CFO who was in charge of that
             6           A It's been increasingly doing better.                  6   was -- was probably not allocating that the way he
             7           Q Okay. And that about coincided with                   7   should have been. Now it's been allocated properly.
             8        Mr. Frankel moving to Vision?                              8       Q So now you're doing it monthly instead of --
             9           A The drop coincided with him moving over to            9   okay.
            10        Vision.                                                   10       A It was in arrears, and they have the right to
            11           Q Okay. I got you.                                     11   do this. Nothing says they can't do it. But,
            12               Now, what about Alpine's rent from it's            12   typically, they try to get the monthly estimates of the
            13        landlord SCAP 9, LLC? Has that been a challenge for       13   CAMs.
            14        Alpine to be profitable or -- to be profitable?           14       Q Okay. Well, how did that $610,000 common area
            15           A The short answer is depends what month.              15   maintenance charge in March-April of 2019, how did that
            16           Q Well, why don't we talk about March 2019?            16   help Alpine's performance?
            17           A Okay.                                                17       A Really didn't have anything to do with the
            18           Q Okay. So on March -- I'm sorry. Yeah, I              18   performance. It's a net number. In terms of the
            19        guess it would be for March.                              19   revenue performance, it didn't have anything to do with
            20           A Just -- just for the record, the numbers we          20   it.
            21        produced to you were gross revenues, not net revenues.    21       Q Well, it would certainly kill the profit,
            22        Go ahead.                                                 22   wouldn't it?
            23           Q I understand that, and I understand you              23       A Well, going back to my original question, the
            24        haven't done the damage analysis yet. But I'm just        24   profit, okay, we are talking about revenue decline. So
            25        asking you --                                             25   the profit and revenue decline is two separate things.



                                                                                                    51 (Pages 201 to 204)
                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                            dd12650c-7912-41c0-8012-067a3fbc3fcd
               Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 52 of 53 PageID 1143

                                                                    Page 205                                                                       Page 207
             1       A lot of those costs existed for some time. So the         1                       CERTIFICATE OF OATH
             2       Alpine bill, if you were to go back, would have been       2
             3       adjusted going back into the prior year, if not even       3       STATE OF FLORIDA
             4       potentially beyond that. I don't know exact                4       COUNTY OF HILLSBOROUGH
             5                                                                  5
                     calculations for that CAM bill.
                                                                                6             I, NIKI MAURINE NOOJIN, Notary Public, State
             6              So the short answer is for that month when
                                                                                7       of Florida, certify that JOHN JOSEPH HURRY personally
             7       they took it, certainly.                                   8       appeared before me on August 7, 2019, and was duly
             8          Q Okay.                                                 9       sworn.
             9          A But it wouldn't have affected the revenue.           10
            10              MR. BANKER: All right. Let me take a quick         11             WITNESS my hand and official seal this date:
            11          break, and I think we are finished.                    12       08/19/2019.
            12              (Off the record from 2:29 p.m. until               13
            13          2:38 p.m.)                                             14       Identification:
            14              MR. BANKER: We have no more questions. And         15          JOHN JOSEPH HURRY produced Nevada Driver License.
            15          do you have any -- do you have any cross, Jordan?      16
            16              No cross.                                          17                        ______________________________
            17
                                                                               18                        NIKI MAURINE NOOJIN
                            And do you want to read and sign, or do you
                                                                                                         Notary Public
            18          want to waive.
                                                                               19                        State of Florida
            19              THE WITNESS: I'll read and sign.                                             My Commission Expires 3/20/20
            20              MR. SUSMAN: He's going to read and sign.           20                        Commission No. FF 972564
            21              (The deposition ended at 4:38 p.m.)                21
            22                                                                 22
            23                                                                 23
            24                                                                 24
            25                                                                 25


                                                                    Page 206                                                                       Page 208
             1                 CERTIFICATE OF REPORTER                          1                   ERRATA SHEET
                                                                                2   IN RE: THE HURRY FAMILY REVOCABLE TRUST; SCOTTSDALE
             2                                                                      CAPITAL ADVISORS CORPORATION; and ALPINE SECURITIES
                                                                                3   CORPORATION vs CHRISTOPHER FRANKEL
             3       STATE OF FLORIDA                                           4   DEPOSITION OF: JOHN JOSEPH HURRY TAKEN: 08/07/2019
             4       COUNTY OF HILLSBOROUGH                                     5   DO NOT WRITE ON TRANSCRIPT -- ENTER CHANGES HERE
                                                                                6   Please sign, date and return this sheet to our office if
             5                                                                      additional lines are required for corrections, attach
                                                                                7   additional sheets.
             6             I, NIKI MAURINE NOOJIN, certify that I was           8   At the time of the reading and signing of the
             7       authorized to and did stenographically report the              deposition, the following changes were noted.
                                                                                9
             8       deposition of JOHN JOSEPH HURRY; that a review of the          PAGE LINE CHANGE                    REASON
             9       transcript was requested, and that the foregoing          10
                                                                                    ________________________________________________________
            10       transcript, Pages 1 through 209 is a true record of the   11
                                                                                    ________________________________________________________
            11       testimony given by the witness.                           12
            12                                                                      ________________________________________________________
                                                                               13
            13             I further certify that I am not a relative,              ________________________________________________________
                                                                               14
            14       employee, attorney, or counsel of any of the parties,          ________________________________________________________
            15       nor am I a relative or employee of any of the parties'    15
                                                                                    ________________________________________________________
            16       attorney or counsel connected with the action, nor am I   16
                                                                                    ________________________________________________________
            17       financially interested in the action.                     17
            18                                                                      ________________________________________________________
                                                                               18
            19             Dated: 08/19/2019.                                       ________________________________________________________
            20                                                                 19
                                                                                    ________________________________________________________
            21                   _______________________                       20
                                                                                    ________________________________________________________
            22                   NIKI MAURINE NOOJIN                           21
            23                                                                      Under penalty of perjury, I declare that I have read my
                                                                               22   deposition and that it is true and correct, subject to
            24                                                                      any changes in form or substance entered here.
                                                                               23
            25                                                                 24   SIGNATURE OF DEPONENT: ________________________________
                                                                               25   DATE: _____________________



                                                                                                                52 (Pages 205 to 208)
                                                                ANTHEM REPORTING, LLC
             www.anthemreporting.com                            | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                                dd12650c-7912-41c0-8012-067a3fbc3fcd
                 Case 8:18-cv-02869-VMC-CPT Document 115 Filed 08/23/19 Page 53 of 53 PageID 1144

                                                                              Page 209
             1    08/19/2019
             2    JORDAN SUSMAN, ESQUIRE
                  Harder LLP
             3    132 South Rodeo Drive
                  Suite 301
             4    Beverly Hills, California 90212-2406
             5
                  Re: THE HURRY FAMILY REVOCABLE TRUST; SCOTTSDALE
             6    CAPITAL ADVISORS CORPORATION; and ALPINE SECURITIES
                  CORPORATION vs CHRISTOPHER FRANKEL
             7
                  Dear Mr. Susman:
             8
                  Please find the original errata sheet with your copy of
             9    the transcript so JOHN JOSEPH HURRY may read and sign
                  the transcript. Please have him make whatever changes
            10    are necessary on the errata sheet and sign it. Please
                  make a copy of the errata sheet and place it in your
            11    transcript. Please then forward the original errata
                  sheet back to our office at 101 South Franklin Street,
            12    Suite 101, Tampa, Florida 33602.
            13    If the errata sheet is not signed by the witness within
                  30 days after this letter has been furnished, we will
            14    then process the transcript without a signed errata
                  sheet. If your client wishes to waive his signature,
            15    please have him sign his name at the bottom of this
                  letter and send it back to our office.
            16
                  Your prompt attention to this matter is appreciated.
            17
            18    Sincerely,
            19
                  NIKI MAURINE NOOJIN, Professional Court Reporter
            20
            21
            22    I do hereby waive my right to sign.
            23
                  JOHN JOSEPH HURRY
            24
            25    cc: DAVID C. BANKER, ESQUIRE




                                                                                                           53 (Page 209)
                                                                            ANTHEM REPORTING, LLC
             www.anthemreporting.com                                        | 888.909.2720 | anthem@anthemreporting.com

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                   dd12650c-7912-41c0-8012-067a3fbc3fcd
